Exhibit 10.46

 

EXECUTION COPY

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

 

dated as of

 

 

December 21, 2006

 

 

between

 

 

SINCLAIR TELEVISION GROUP, INC.

 

The GUARANTORS Party Hereto

 

 

The LENDERS Party Hereto

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

--------------------------------------------------------------------------------

 

 

J.P. MORGAN SECURITIES INC.,

as Sole Lead Arranger and Sole Bookrunner

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

and

DEUTSCHE BANK TRUST COMPANY AMERICAS

as Syndication Agents

 

 

BNP PARIBAS

and

THE ROYAL BANK OF SCOTLAND PLC

as Documentation Agents

 

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

ARTICLE I DEFINITIONS

 

1

 

 

 

 

 

 

 

SECTION 1.01.

 

 

 

Defined Terms

 

1

SECTION 1.02.

 

 

 

Classification of Loans and Borrowings

 

29

SECTION 1.03.

 

 

 

Call Letters for Stations

 

29

SECTION 1.04.

 

 

 

Terms Generally

 

29

SECTION 1.05.

 

 

 

Accounting Terms; GAAP

 

30

 

 

 

 

 

 

 

ARTICLE II THE CREDITS

 

 

 

 

 

 

 

 

 

SECTION 2.01.

 

 

 

The Credits

 

31

SECTION 2.02.

 

 

 

Loans and Borrowings

 

35

SECTION 2.03.

 

 

 

Requests for Borrowings

 

35

SECTION 2.04.

 

 

 

Letters of Credit

 

36

SECTION 2.05.

 

 

 

Funding of Borrowings

 

40

SECTION 2.06.

 

 

 

Interest Elections

 

41

SECTION 2.07.

 

 

 

Termination and Reduction of the Commitments

 

43

SECTION 2.08.

 

 

 

Repayment of Loans; Evidence of Debt

 

44

SECTION 2.09.

 

 

 

Prepayment of Loans

 

47

SECTION 2.10.

 

 

 

Fees

 

48

SECTION 2.11.

 

 

 

Interest

 

49

SECTION 2.12.

 

 

 

Alternate Rate of Interest

 

50

SECTION 2.13.

 

 

 

Increased Costs

 

51

SECTION 2.14.

 

 

 

Break Funding Payments

 

52

SECTION 2.15.

 

 

 

Taxes

 

52

SECTION 2.16.

 

 

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

53

SECTION 2.17.

 

 

 

Mitigation Obligations; Replacement of Lenders

 

55

 

 

 

 

 

 

 

ARTICLE III GUARANTEE

 

 

 

 

 

 

 

 

 

SECTION 3.01.

 

 

 

The Guarantee

 

56

SECTION 3.02.

 

 

 

Obligations Unconditional

 

57

SECTION 3.03.

 

 

 

Reinstatement

 

57

SECTION 3.04.

 

 

 

Subrogation

 

58

SECTION 3.05.

 

 

 

Remedies

 

58

SECTION 3.06.

 

 

 

Instrument for the Payment of Money

 

58

SECTION 3.07.

 

 

 

Continuing Guarantee

 

58

SECTION 3.08.

 

 

 

Rights of Contribution

 

58

SECTION 3.09.

 

 

 

General Limitation on Guarantee Obligations

 

59

 

 

 

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

 

 

SECTION 4.01.

 

 

 

Organization; Powers

 

59

i


--------------------------------------------------------------------------------


 

SECTION 4.02.

 

 

 

Authorization; Enforceability

 

60

SECTION 4.03.

 

 

 

Governmental Approvals; No Conflicts

 

60

SECTION 4.04.

 

 

 

Financial Condition; Material Adverse Change

 

60

SECTION 4.05.

 

 

 

Properties

 

61

SECTION 4.06.

 

 

 

Litigation and Environmental Matters

 

61

SECTION 4.07.

 

 

 

Compliance with Laws and Agreements

 

62

SECTION 4.08.

 

 

 

Investment Company Status

 

62

SECTION 4.09.

 

 

 

Taxes

 

62

SECTION 4.10.

 

 

 

ERISA

 

62

SECTION 4.11.

 

 

 

Disclosure

 

62

SECTION 4.12.

 

 

 

Use of Credit

 

63

SECTION 4.13.

 

 

 

Indebtedness and Liens

 

63

SECTION 4.14.

 

 

 

Subsidiaries and Investments

 

63

SECTION 4.15.

 

 

 

Broadcast Licenses

 

64

SECTION 4.16.

 

 

 

Solvency

 

64

 

 

 

 

 

 

 

ARTICLE V CONDITIONS

 

 

 

 

 

 

 

 

 

SECTION 5.01.

 

 

 

Amendment and Restatement Effective Date

 

65

SECTION 5.02.

 

 

 

Each Credit Event

 

66

SECTION 5.03.

 

 

 

Each Incremental Loan

 

67

 

 

 

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

 

 

SECTION 6.01.

 

 

 

Financial Statements and Other Information

 

68

SECTION 6.02.

 

 

 

Notices of Material Events

 

70

SECTION 6.03.

 

 

 

Existence; Conduct of Business

 

70

SECTION 6.04.

 

 

 

Payment of Obligations

 

71

SECTION 6.05.

 

 

 

Maintenance of Properties; Insurance

 

71

SECTION 6.06.

 

 

 

Books and Records; Inspection Rights

 

71

SECTION 6.07.

 

 

 

Compliance with Laws and Contractual Obligations

 

71

SECTION 6.08.

 

 

 

Use of Proceeds and Letters of Credit

 

72

SECTION 6.09.

 

 

 

Certain Obligations Respecting Subsidiaries; Intermediate Holding Company

 

72

SECTION 6.10.

 

 

 

Designated SBG Subsidiaries

 

74

 

 

 

 

 

 

 

ARTICLE VII NEGATIVE COVENANTS

 

 

 

 

 

 

 

 

 

SECTION 7.01.

 

 

 

Indebtedness

 

76

SECTION 7.02.

 

 

 

Liens

 

77

SECTION 7.03.

 

 

 

Mergers, Consolidations, Etc.

 

79

SECTION 7.04.

 

 

 

Acquisitions

 

80

SECTION 7.05.

 

 

 

Dispositions

 

81

SECTION 7.06.

 

 

 

Lines of Business

 

83

SECTION 7.07.

 

 

 

Investments

 

83

SECTION 7.08.

 

 

 

Restricted Payments

 

84

SECTION 7.09.

 

 

 

Transactions with Affiliates

 

85

SECTION 7.10.

 

 

 

Restrictive Agreements

 

85

ii


--------------------------------------------------------------------------------


 

SECTION 7.11.

 

 

 

Certain Financial Covenants

 

86

SECTION 7.12.

 

 

 

Certain Other Indebtedness

 

86

SECTION 7.13.

 

 

 

Modifications of Certain Documents

 

86

SECTION 7.14.

 

 

 

License Subsidiaries

 

87

SECTION 7.15.

 

 

 

Program Services Agreements and Outsourcing Agreements

 

88

SECTION 7.16.

 

 

 

Limitation on Cure Rights

 

89

SECTION 7.17.

 

 

 

Sale and Leaseback Transactions

 

89

SECTION 7.18.

 

 

 

Covenants Applicable to Holding Company

 

89

 

 

 

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT

 

 

 

 

 

 

 

 

 

ARTICLE IX THE ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

ARTICLE X MISCELLANEOUS

 

 

 

 

 

 

 

 

 

SECTION 10.01.

 

 

 

Notices

 

96

SECTION 10.02.

 

 

 

Waivers; Amendments

 

98

SECTION 10.03.

 

 

 

Expenses; Indemnity; Damage Waiver

 

99

SECTION 10.04.

 

 

 

Successors and Assigns

 

100

SECTION 10.05.

 

 

 

Survival

 

103

SECTION 10.06.

 

 

 

Counterparts; Integration; Effectiveness

 

103

SECTION 10.07.

 

 

 

Severability

 

104

SECTION 10.08.

 

 

 

Right of Setoff

 

104

SECTION 10.09.

 

 

 

Governing Law; Jurisdiction; Consent to Service of Process

 

104

SECTION 10.10.

 

 

 

WAIVER OF JURY TRIAL

 

105

SECTION 10.11.

 

 

 

Headings

 

105

SECTION 10.12.

 

 

 

Confidentiality

 

105

SECTION 10.13.

 

 

 

Cure of Defaults by the Administrative Agent or the Lenders

 

106

SECTION 10.14.

 

 

 

USA PATRIOT Act

 

107

SECTION 10.15.

 

 

 

Effect of Amendment and Restatement

 

107

iii


--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

 

—

 

Designated SBG Subsidiaries

 

 

SCHEDULE 1.01(b)

 

—

 

Commitments

 

 

SCHEDULE 1.01(c)

 

—

 

Existing Senior Subordinated Note Indentures

 

 

SCHEDULE 1.01(d)

 

—

 

Unrestricted Subsidiaries

 

 

SCHEDULE 1.03

 

—

 

Owned and Contract Stations

 

 

SCHEDULE 4.01

 

—

 

Organization; Powers

 

 

SCHEDULE 4.06(a)

 

—

 

Litigation

 

 

SCHEDULE 4.06(b)

 

—

 

Environmental Matters

 

 

SCHEDULE 4.13(a)

 

—

 

Material Indebtedness

 

 

SCHEDULE 4.13(b)

 

—

 

Liens

 

 

SCHEDULE 4.14(a)

 

—

 

Subsidiaries

 

 

SCHEDULE 4.14(b)

 

—

 

Investments

 

 

SCHEDULE 4.15

 

—

 

Broadcast Licenses

 

 

SCHEDULE 7.01(b)

 

—

 

Existing Indebtedness

 

 

SCHEDULE 7.04

 

—

 

Approved Acquisitions

 

 

SCHEDULE 7.05

 

—

 

Approved Dispositions

 

 

SCHEDULE 7.10

 

—

 

Restrictive Agreements

 

 

 

 

 

 

 

 

 

EXHIBIT A

 

—

 

Form of Security Agreement

 

 

EXHIBIT B-1

 

—

 

Form of Borrower Subsidiary Guarantor Assumption Agreement

 

 

EXHIBIT B-2

 

—

 

Form of SBG Subsidiary Guarantor Assumption Agreement

 

 

EXHIBIT C

 

—

 

Form of Assignment and Assumption

 

 

EXHIBIT D

 

—

 

Form of Consent and Agreement

 

 

EXHIBIT E-1

 

—

 

Form of Opinion of Counsel to the Obligors

 

 

EXHIBIT E-2

 

—

 

Form of Opinion of Special FCC Counsel to the Obligors

 

 

EXHIBIT F

 

—

 

Form of Opinion of Special New York Counsel to JPMCB

 

 

EXHIBIT G

 

—

 

Form of Lender Addendum

 

 

 

iv


--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 21, 2006
between SINCLAIR TELEVISION GROUP, INC., the GUARANTORS party hereto, the
LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The Borrower, the Holding Company and the Subsidiary Guarantors are parties to
the Second Amended and Restated Credit Agreement dated as of May 12, 2005 (as
heretofore modified and supplemented and in effect on the date hereof, the
“Existing Credit Agreement”) with several banks and other financial institutions
or entities parties as lenders thereto and JPMorgan Chase Bank, N.A., as
administrative agent.  The parties to the Existing Credit Agreement have agreed
to amend the Existing Credit Agreement in certain respects and to restate the
Existing Credit Agreement as so amended as provided in this Agreement (and, in
that connection, certain lenders not currently party to the Existing Credit
Agreement shall become a party as lenders hereunder), effective upon the
satisfaction of certain conditions precedent set forth in Section 5.01. 
Accordingly, the parties hereto agree that on the Third Restatement Effective
Date (as defined below) the Existing Credit Agreement shall be amended and
restated as follows:


ARTICLE I


DEFINITIONS

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisitions” means the Approved Acquisitions and the Other Acquisitions.

“Additional Subordinated Notes” has the meaning assigned to such term in
Section 7.01(c).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

Schedule 7.10 to Third Amended and Restated Credit Agreement


--------------------------------------------------------------------------------


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. 
Notwithstanding the foregoing, no individual shall be deemed to be an Affiliate
solely by reason of his or her being a director, officer or employee of the
Borrower or any of its Subsidiaries and the Borrower and its Subsidiaries shall
not be deemed to be Affiliates of each other.

“Aggregate Consideration” means, in connection with any Acquisition, the
aggregate consideration, in whatever form (including cash payments, the
principal amount of promissory notes and Indebtedness assumed, the aggregate
amounts payable to acquire, extend and exercise any option, the aggregate amount
payable under non-competition agreements and management agreements, and the fair
market value of other property delivered) paid, delivered or assumed by the
Borrower and its Subsidiaries for such Acquisition.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 0.50%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Applicable Percentage” means (a) with respect to any Revolving Lender for
purposes of Section 2.01(d) or 2.04 or in respect of any indemnity claim under
Section 10.03(c) arising out of an action or omission of the Swing Line Lender
or the Issuing Lender under this Agreement, the percentage of the total
Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment, and (b) with respect to any Lender in respect of any indemnity claim
under Section 10.03(c) arising out of an action or omission of the
Administrative Agent under this Agreement, the percentage of the total
Commitments or Loans of each of the Classes hereunder represented by the
aggregate amount of such Lender’s Commitments or Loans of each of the Classes
hereunder.  If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any ABR Revolving Loan
(including any Swing Line Loan), Eurodollar Revolving Loan, ABR Tranche A Term
Loan, Eurodollar Tranche A Term Loan, ABR Tranche A-1 Term Loan or Eurodollar
Tranche A-1 Term Loan, or with respect to the commitment fees payable hereunder,
as the case may be, the applicable rate per annum set forth below under the
caption “Revolving ABR Spread”, “Revolving Eurodollar Spread”, “Tranche A ABR
Spread”, “Tranche A Eurodollar Spread”, “Tranche A-1 ABR Spread”, “Tranche A-1
Eurodollar Spread” or “Commitment Fee Rate”, respectively, based upon the Total
Indebtedness Ratio as of the most recent determination date; provided that,
notwithstanding anything herein to the contrary, during any period that a
Post-Default Condition shall have occurred and be continuing, the Applicable
Rate with respect to any ABR Revolving Loan, Eurodollar Revolving Loan, ABR
Tranche A Term Loan, Eurodollar

2


--------------------------------------------------------------------------------


Tranche A Term Loan, ABR Tranche A-1 Term Loan or Eurodollar Tranche A-1 Term
Loan, as the case may be, shall be the highest rate set forth below under the
caption “Revolving ABR Spread”, “Revolving Eurodollar Spread”, “Tranche A ABR
Spread”, “Tranche A Eurodollar Spread”, “Tranche A-1 ABR Spread” or “Tranche A-1
Eurodollar Spread”, respectively:


Total Indebtedness Ratio:

 

 

 

Revolving 
ABR
Spread 
(%)

 

Revolving
Eurodollar
Spread
(%)

 

Tranche A
ABR
Spread
(%)

 

Tranche A
Eurodollar
Spread
(%)

 

Tranche A-1
ABR 
Spread
(%)

 

Tranche A-1
Eurodollar 
Spread
(%)

 

Commitment 
Fee Rate
(%)

 

Level I:
Greater than or equal to 6.00 to 1

 

0.25

 

1.25

 

0.25

 

1.25

 

0.25

 

1.25

 

0.375

 

Level II:
Less than 6.00 to 1 and greater than or equal to 5.50 to 1

 

0

 

1.00

 

0

 

1.00

 

0.25

 

1.25

 

0.375

 

Level III:
Less than 5.50 to 1 and greater than or equal to 5.00 to 1

 

0

 

0.875

 

0

 

0.875

 

0.25

 

1.25

 

0.25

 

Level IV
Less than 5.00 to 1

 

0

 

0.75

 

0

 

0.75

 

0

 

1.00

 

0.25

 

 

For purposes of the foregoing (but subject to the proviso above), (A) the Total
Indebtedness Ratio shall be determined as of the end of each fiscal quarter of
the Borrower’s fiscal year based upon the Borrower’s consolidated financial
statements delivered pursuant to Section 6.01(a) or (b) (and as set forth in the
related certificate of a Financial Officer delivered pursuant to
Section 6.01(c)) and (B) each change in the Applicable Rate resulting from a
change in the Total Indebtedness Ratio shall be effective on the date three
Business Days after the receipt by the Administrative Agent of such certificate
and shall remain effective until the effective date of the next such change;
provided that, notwithstanding the foregoing, the Applicable Rate shall not as a
consequence of this proviso be reduced for any period during which an Event of
Default shall have occurred and be continuing.  Notwithstanding the foregoing,
the Applicable Rate with respect to any Incremental Loan and any Incremental
Loan Commitment means the rate per annum for such Incremental Loan and
Incremental Loan Commitment agreed to by the Borrower and the respective
Incremental Lender in the related Incremental Loan Amendment.  As of the Third
Restatement Effective Date, the Applicable Rate falls within Level IV.

3


--------------------------------------------------------------------------------


“Approved Acquisitions” means the acquisitions identified in Schedule 7.04.

“Approved Dispositions” means the dispositions identified in Schedule 7.05.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit C or any other form approved by the Administrative Agent.

“Average Life to Maturity” means, as at any day with respect to any
Indebtedness, the quotient obtained by dividing (a) the sum of the products of
(i) the number of years from such day to the date or dates of each successive
principal or redemption payment of such Indebtedness multiplied by (ii) the
amount of each such principal or redemption payment by (b) the sum of all such
principal or redemption payments.  The Average Life to Maturity of commitment
reductions shall be determined in like manner as if the relevant commitments
were at all times fully drawn.

“BCF Percentage” means, at any date, the ratio, expressed as a percentage,
obtained by dividing (a) the portion of Broadcast Cash Flow attributable to
Contract Stations for the twelve month period ending on, or most recently ended
prior to such date by (b) Broadcast Cash Flow for such period.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Sinclair Television Group, Inc., a Maryland corporation.

“Borrower Subsidiary Guarantor Assumption Agreement” means a Guarantee
Assumption Agreement substantially in the form of Exhibit B-1 (or other
instrument satisfactory to the Administrative Agent) by a Subsidiary of the
Borrower that, pursuant to Section 6.09, is required to become a “Subsidiary
Guarantor” hereunder.

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

4


--------------------------------------------------------------------------------


“Broadcast Cash Flow” means, for any period, the sum of EBITDA plus Corporate
Expense for such period; provided that, for the purposes of the definition of
“Unrestricted Subsidiary”, Broadcast Cash Flow shall refer to EBITDA and
Corporate Expense as if each reference therein to Borrower and its Subsidiaries
included Unrestricted Subsidiaries.

“Broadcast Licenses” means (a) the licenses, permits, authorizations or
certificates to construct, own or operate the Stations granted by the FCC, and
all extensions, additions and renewals thereto or thereof, and (b) the licenses,
permits, authorizations or certificates which are necessary to construct, own or
operate the Stations granted by administrative law courts or any state, county,
city, town, village or other local government authority, and all extensions,
additions and renewals thereto or thereof.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by the Borrower or any of its Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements, but
excluding repairs) during such period computed in accordance with GAAP, but
excluding any such expenditures made as part of any Acquisition.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date hereof, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Lender
(or, for purposes of Section 2.13(b), by any lending office of such Lender or by
such Lender’s or the Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swing Line
Loans, Tranche A Term Loans, Tranche A-1 Term Loans, Incremental Revolving Loans
or Incremental

5


--------------------------------------------------------------------------------


Term Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment, a Tranche A-1 Term Loan Commitment, an
Incremental Revolving Commitment or an Incremental Term Loan Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral Account” has the meaning assigned to such term in Section 4.01 of
the Security Agreement.

“Commitment” means a Revolving Commitment, a Tranche A-1 Term Loan Commitment,
an Incremental Revolving Commitment or an Incremental Term Loan Commitment, or
any combination thereof (as the context requires).

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated November 2006 with respect to the syndication of the credit
facilities provided herein.

“Consent and Agreement” means a Consent and Agreement substantially in the form
of Exhibit D.

“Contract Station” means (a) each television or radio station identified as such
in Schedule 1.03, (b) each television or radio station that is the subject of an
acquisition referred to in clause (b) of the definition of “Other Acquisition”
in this Section consummated by the Borrower or any Subsidiary on or after the
date hereof and (c) any television or radio station with which the Borrower or
any Subsidiary has entered into any Program Services Agreement, Outsourcing
Agreement or other similar agreement on or after the date hereof, in each case
until such time, if any, as the Borrower or any Subsidiary acquires the
Broadcast License of such television or radio station and such station becomes
an Owned Station.

“Contractual Obligations” of any Person means any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise; provided
that, in any event, any Person which owns directly or indirectly 5% or more of
the securities having ordinary voting power for the election of directors or
other governing body of a corporation or 5% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation, partnership or other
Person.  “Controlling” and “Controlled” have meanings correlative thereto.

“Corporate Expense” means, for any period, (a) all general and administrative
expenses of the Borrower (including all general and administrative expenses of
the Holding Company in respect of the Borrower) for such period and (b) without
duplication, Holding

6


--------------------------------------------------------------------------------


Company Corporate Expense but only to the extent exceeding $15,000,000 in the
aggregate for any period of twelve consecutive full calendar months.

“Cunningham” means Cunningham Broadcasting Corporation, a Maryland corporation.

“Cunningham Options” means options for the purchase of all of the issued and
outstanding voting and non-voting stock of Cunningham.

“Debt Service” means, for any period, the sum, for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following:  (a) all scheduled payments of
principal of Indebtedness (including the principal component of any payments in
respect of Capital Lease Obligations, but excluding any optional or mandatory
prepayments) scheduled to be made during such period plus (b) all Interest
Expense for such period plus (c) fees and other expenses payable in connection
with this Agreement for such period (excluding such fees and expenses
constituting transaction costs payable on the Third Restatement Effective Date,
but including agency fees).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Designated SBG Subsidiary” means (a) each Subsidiary of the Holding Company
listed on Schedule 1.01(a) and (b) each other Subsidiary of the Holding Company
that is designated as a “Designated SBG Subsidiary” after the date hereof
pursuant to Section 6.10(a), in each case so long as such Subsidiary remains a
Designated SBG Subsidiary hereunder.

“Disposition” means any sale, assignment, transfer or other disposition of any
property (whether now owned or hereafter acquired) by the Borrower or any of its
Subsidiaries to any other Person other than any sale, assignment, transfer or
other disposition of any property sold or disposed of in the ordinary course of
business and on ordinary business terms.

“dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means, for any period, the sum, for the Borrower and its Subsidiaries
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following for such period (subject to Section 1.05(d)):  (a) net
income for such period; plus (b) the sum of, to the extent deducted in
determining net income for such period, (i) provision for taxes,
(ii) depreciation and amortization (including film amortization), (iii) Interest
Expense, (iv) Permitted Termination Payments (or to the extent the same shall be
included in determining Corporate Expense pursuant to clause (c)(ii) below for
such period), (v) Restricted Payments made by the Borrower and its Subsidiaries
as permitted by Section 7.08 (or to the extent the same shall be included in
determining Corporate Expense pursuant to clause (c)(ii) below for such period),
(vi) extraordinary losses (including non-cash losses on sales of property
outside the ordinary course of business of the Borrower and its Subsidiaries)
and (vii) all other non-cash charges (including non-cash losses on derivative
transactions);

7


--------------------------------------------------------------------------------


minus (c) the sum of, to the extent included in net income for such period,
(i) non-cash revenues, (ii) Corporate Expense (but only to the extent already
not deducted in determining net income for such period), (iii) interest and
other income, (iv) extraordinary gains (including non-cash gains on sales of
assets outside the ordinary course of business), (v) benefit from taxes and
(vi) non-cash gains on derivative transactions; minus (d) Film Cash Payments
made or scheduled to be made during such period.

“EBITDA Percentage” means, as of the date of the consummation of any sale,
disposition or exchange of assets (or Capital Stock) contemplated by 
Section 7.05(c), the ratio, expressed as a percentage, obtained by dividing
(a) the portion of EBITDA attributable to such assets (or Capital Stock) for the
twelve month period ending on, or most recently ended prior to, such date by
(b) EBITDA for such period.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Issuance” means (a) any issuance or sale by the Borrower or any of its
Subsidiaries after the Third Restatement Effective Date of (i) any Capital
Stock, (ii) any warrants or options exercisable in respect of Capital Stock
(other than any warrants or options relating to Capital Stock of the Borrower
issued to directors, officers or employees of the Borrower or any of its
Subsidiaries pursuant to employee benefit plans established in the ordinary
course of business and any Capital Stock of the Borrower issued upon the
exercise of such warrants or options) or (iii) any other security or instrument
representing an ownership interest (or the right to obtain any ownership
interest) in the Borrower or any of its Subsidiaries or (b) the receipt by the
Borrower or any of its Subsidiaries after the Third Restatement Effective Date
of any capital contribution (whether or not evidenced by any equity security
issued by the recipient of such contribution); provided that Equity Issuance
shall not include (x) any such issuance or sale by any Subsidiary of the
Borrower to the Borrower or any Wholly Owned Subsidiary of the Borrower, (y) any
capital contribution by the Borrower or any Wholly Owned Subsidiary of the
Borrower to any Subsidiary of the Borrower or (z) any split-up, revision,
reclassification or other like change of any outstanding Capital Stock.

8


--------------------------------------------------------------------------------


 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of Capital Stock of any class of, or of any type in, such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (including Unrestricted
Subsidiaries and whether or not incorporated) that, together with the Borrower,
is treated as a single employer under Section 414(b) or (c) of the Code, or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VIII.

“Excluded Non-Media Subsidiary” means, at any time, a Non-Media Subsidiary of
the Borrower or the Holding Company which at such time is not required to be a
Subsidiary Guarantor or an Obligor pursuant to the last paragraph of
Section 6.09(a) or the last paragraph of Section 6.10(b), respectively.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any

9


--------------------------------------------------------------------------------


Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.17(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement or is attributable to such Foreign Lender’s failure or
inability to comply with Section 2.15(e), except to the extent that such Foreign
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.15(a).

“Existing Credit Agreement” has the meaning assigned to such term in the second
paragraph of this Agreement.

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.04(a).

“Existing Revolving Loans” means the Revolving Loans (as defined in the Existing
Credit Agreement) made thereunder and outstanding as of the Third Restatement
Effective Date.

“Existing Senior Subordinated Indebtedness” means the Indebtedness evidenced or
provided by the Existing Senior Subordinated Note Indentures (including the
senior subordinated notes issued by the Borrower from time to time thereunder
and the Guarantees of such Indebtedness provided by any Subsidiary Guarantor
thereunder).

“Existing Senior Subordinated Note Indentures” means the indentures in effect on
the Third Restatement Effective Date and described in Schedule 1.01(c).

“Existing Tranche A Term Loans” means the Tranche A Term Loans (as defined in
the Existing Credit Agreement) made thereunder and outstanding as of the Third
Restatement Effective Date.

“FCC” means the Federal Communications Commission or any governmental authority
substituted therefor.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Film Cash Payments” means, for any period, the sum (determined on a
consolidated basis and without duplication) of all payments by the Borrower and
its Subsidiaries

10


--------------------------------------------------------------------------------


made or scheduled to be made during such period in respect of Film Obligations;
provided that amounts applied to the prepayment of Film Obligations owing under
any contract evidencing a Film Obligation under which the amount owed by the
Borrower or any of its Subsidiaries exceeds the remaining value of such contract
to the Borrower or such Subsidiary, as reasonably determined by the Borrower
shall not be deemed to be Film Cash Payments.

“Film Obligations” means obligations in respect of the purchase, use, license or
acquisition of programs, programming materials, films, and similar assets used
in connection with the business and operations of the Borrower and its
Subsidiaries.

“FIN 46” means Interpretation No. 46, “Consolidation of Variable Interest
Entities”, issued by FASB, as amended from time to time.

“Final FCC Order” means an order of the FCC that is no longer subject to
reconsideration or review by the FCC or by any court or administrative body.

“Financial Officer” means the chief financial officer or treasurer of the
Borrower or the Holding Company, as applicable.

“Fixed Charges Ratio” means, as at any date, the ratio of (a) EBITDA for the
period of the four fiscal quarters ending on or most recently ended prior to
such date to (b) the sum for such period of (i) Debt Service plus (ii) Capital
Expenditures (but excluding Capital Expenditures relating to the implementation
of digital television) except to the extent financed through Capital Lease
Obligations permitted under clause (b), (h) or (k) of Section 7.01
plus (iii) the aggregate amount of Federal and state income taxes paid by the
Borrower and its Subsidiaries (excluding any such taxes resulting from gains on
the sale of any property), net of refunds, during such period
plus (iv) Restricted Payments made as permitted by Section 7.08(d) during such
period.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in

11


--------------------------------------------------------------------------------


any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business or (ii) any Program Services Agreement or any
obligations thereunder.

“Guarantee Assumption Agreement” means a Borrower Subsidiary Guarantor
Assumption Agreement or a SBG Subsidiary Guarantor Assumption Agreement, as
applicable.

“Guaranteed Obligations” has the meaning assigned to such term in Section 3.01.

“Guarantors” means, collectively, (a) the Holding Company, (b) the Subsidiary
Guarantors and (c) each other Subsidiary of the Holding Company that becomes a
“Guarantor” after the date hereof pursuant to Section 6.09 or Section 6.10.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any swap agreement, cap agreement, collar agreement,
put or call, futures contract, forward contract or similar agreement or
arrangement entered into to protect against or mitigate the effect of
fluctuations in the price of the Borrower’s publicly issued common stock or in
interest rates, foreign exchange rates or prices of commodities used in the
business of the Borrower and its Subsidiaries and any master agreement relating
to any of the foregoing.

“Holding Company” means Sinclair Broadcast Group, Inc., a Maryland corporation.

“Holding Company Corporate Expense” means, for any period, all general and
administrative expenses of the Holding Company funded by dividends pursuant to
Section 7.08(c) or by management fees or royalty fee payments from the Borrower
or any of its Subsidiaries to the Holding Company (excluding all such expenses
in respect of the Borrower and its Subsidiaries) for such period.

“Immaterial Broadcast Licenses” means (a) Broadcast Licenses (other than main
transmitter licenses, auxiliary transmitter licenses (to the extent in existence
on the date hereof and necessary for the continued operation of the Stations)
and studio transmitter links (to the

12


--------------------------------------------------------------------------------


extent necessary for the continued operation of the Stations), in each case
granted by the FCC, and extensions and renewals thereto or thereof) the absence
of which individually or together could not have a Material Adverse Effect and
(b) either a paired digital channel or a paired analog channel (but not both)
which is returned to the FCC pursuant to the FCC’s plan for transition to
digital television broadcasting.

“Incremental Lender” means a Lender with an Incremental Loan Commitment or an
outstanding Incremental Loan.

“Incremental Loan” means an Incremental Revolving Loan or an Incremental Term
Loan.

“Incremental Loan Amendment” means any amendment to this Agreement pursuant to
which Incremental Loan Commitments of any Series are established pursuant to
Section 2.01(c).

“Incremental Loan Commitment” means an Incremental Revolving Commitment or an
Incremental Term Loan Commitment.  The aggregate amount of the Incremental Loan
Commitments on the Third Restatement Effective Date is zero and at any time
thereafter shall not exceed $500,000,000.

“Incremental Revolving Commitment” means, with respect to each Incremental
Lender of any Series, the commitment, if any, of such Lender to make Incremental
Revolving Loans of such Series hereunder.  The initial amount of each Lender’s
Incremental Revolving Commitment of any Series will be specified in the
Incremental Loan Amendment for such Series, or will be set forth in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Incremental Revolving Commitment of such Series.

“Incremental Revolving Loan” has the meaning assigned to such term in
Section 2.01(c).

“Incremental Revolving Maturity Date” means, with respect to the Incremental
Revolving Loans of any Series, the maturity date for such Incremental Revolving
Loans of such Series as specified in the Incremental Loan Amendment for such
Series.

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.01(c).

“Incremental Term Loan Commitment” means, with respect to each Incremental
Lender of any Series, the commitment, if any, of such Lender to make Incremental
Term Loans of such Series hereunder.  The initial amount of each Lender’s
Incremental Term Loan Commitment of any Series will be specified in the
Incremental Loan Amendment for such Series, or will be set forth in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Incremental Term Loan Commitment of such Series.

13


--------------------------------------------------------------------------------


“Incremental Term Loan Maturity Date” means, with respect to the Incremental
Term Loans of any Series, the maturity date for such Incremental Term Loans of
such Series as specified in the Incremental Loan Amendment for such Series.

“Incremental Term Loan Principal Payment Date” means, for each Series of
Incremental Term Loans, the date or dates for repayment of such Incremental Term
Loans as specified in the Incremental Loan Amendment for such Series.

“Indebtedness” means of any Person (without duplication): (a) indebtedness
created, issued or incurred by such Person for borrowed money (whether by loan
or the issuance and sale of debt securities or the sale of property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within 90 days of the date the respective goods are
delivered or the respective services are rendered; (c) Indebtedness of others
secured by a Lien on the property of such Person, whether or not the respective
Indebtedness so secured has been assumed by such Person; (d) obligations of such
Person in respect of letters of credit or similar instruments issued or accepted
by banks and other financial institutions for account of such Person;
(e) Capital Lease Obligations of such Person; (f) Indebtedness of others
guaranteed by such Person; (g) if the Aggregate Consideration payable by such
Person to extend and exercise any option acquired in connection with any Other
Acquisition (an “Extension and Exercise Price”) exceeds 20% of the Aggregate
Consideration payable in connection with such Other Acquisition, such Extension
and Exercise Price; (h) any Put Obligations, but only to the extent that such
Put Obligations (other than the Put Obligations in existence on the Third
Restatement Effective Date relating to WNAB-TV (Nashville, Tennessee)), whether
arising under the same or different agreements, exceeding $25,000,000 in the
aggregate shall not have been approved by the Administrative Agent (such
approval not to be unreasonably withheld) prior to the incurrence thereof; and
(i) obligations of such Person in respect of surety and appeals bonds or
performance bonds or other similar obligations; provided that the term
“Indebtedness” shall not include (i) Film Obligations of such Person,
(ii) obligations of such Person under any Program Services Agreement,
Outsourcing Agreement or other similar agreement, (iii) any liability shown on
such Person’s balance sheet in respect of the fair value of Interest Rate
Protection Agreements, (iv) any Put Obligations (other than those Put
Obligations included as “Indebtedness” under clause (h) of this definition) and
(v) any liability shown on the balance sheet of such Person solely as a result
of the application of FIN 46 and for which such Person is not primarily or
contingently liable for payment.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial FCC Order” means an order of the FCC that is not a Final FCC Order.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

14


--------------------------------------------------------------------------------


“Interest Expense” means, for any period, the sum, for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following:  (a) all interest in respect of
Indebtedness accrued or capitalized during such period (whether or not actually
paid during such period plus (b) the net amounts payable (or minus the net
amounts receivable) under Interest Rate Protection Agreements accrued during
such period (whether or not actually paid or received during such period)
minus (c) all cash interest income received during such period; provided that in
no event shall the term “Interest Expense” for any period include, to the extent
included in interest expense in accordance with GAAP, (i) the amortization of
deferred financing fees during such period, (ii) the amortization during such
period to interest expense of losses on previously terminated or modified
Interest Rate Protection Agreements and (iii) gains or losses from the
extinguishment of debt.  Any reference herein to calculating Interest Expense
for any period on a “pro forma” basis means that, for purposes of the clause (a)
above, (i) the Indebtedness on the basis of which Interest Expense is so
calculated shall mean Indebtedness outstanding as of the relevant date of
calculation after giving effect to any repayments and any incurrence of
Indebtedness on such date and (ii) such calculation shall be made applying the
respective rates of interest in effect for such Indebtedness on such date.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than Swing
Line Loans), each Quarterly Date, (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and (c) with respect to any Swing Line Loan,
the day that such Loan is required to be repaid.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine months) thereafter, as the Borrower
may elect; provided that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Interest Rate Protection Agreement” means a Hedging Agreement providing for the
transfer or mitigation of interest risks either generally or under specific
contingencies.

“Investment” means, for any Person, (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement

15


--------------------------------------------------------------------------------


to make any such acquisition (including any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such sale), (b) the making of any deposit with, or advance, loan or other
extension of credit to, any other Person (including the purchase of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person), but excluding any such
advance, loan or extension of credit having a term not exceeding 90 days arising
in connection with the sale of programming or advertising time by such Person in
the ordinary course of business or (c) the entering into of any Guarantee of, or
other contingent obligation with respect to, Indebtedness or other liability of
any other Person and (without duplication) any amount committed to be advanced,
lent or extended to such Person.

“Issuing Lender” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.04(j). 
The Issuing Lender may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“JPMCB” means JPMorgan Chase Bank, N.A.

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Addendum” means, with respect to any Lender, a Lender Addendum
substantially in the form of Exhibit G, executed by such Lender and delivered
pursuant to Section 5.01(a).

“Lender Affiliate” means (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any Person (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund that invests in bank
loans, any other fund or trust or entity that invests in bank loans and is
advised or managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

“Lenders” means the Persons listed on Schedule 1.01(b), the Incremental Lenders
(if any) and any other Person that shall have become a party hereto pursuant to
an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.  Unless the context
otherwise requires, the term “Lenders” includes the Swing Line Lender.

16


--------------------------------------------------------------------------------


 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period.  In the event that such rate is not available at such time
for any reason, then the LIBO Rate with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.  The
Administrative Agent will furnish a copy of such Page 3750 or other
documentation evidencing the contents thereof to the Borrower upon its request.

“License Subsidiaries” means (a) with respect to each Station that is an Owned
Station on the date hereof, the Subsidiary of the Borrower listed on Schedule
1.03 as the holder of the Broadcast Licenses for such Owned Station and (b) with
respect to any Owned Station hereafter acquired by the Borrower or any of its
Subsidiaries, the Subsidiary of the Borrower formed, created, or acquired after
the date hereof that holds the Broadcast Licenses for such Owned Station, and in
each case any other Subsidiary into which any such License Subsidiary may be
merged pursuant to Section 7.03.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means, collectively, this Agreement, the promissory notes (if
any) issued pursuant to Section 2.08(g), the Letter of Credit Documents, the
Guarantee Assumption Agreements (if any), each Consent and Agreement and the
Security Documents.

17


--------------------------------------------------------------------------------


“Loans” means the loans made by the Lenders to the Borrower pursuant to
Section 2.01, and shall include Incremental Loans unless the context otherwise
requires.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of any Obligor
to perform any of its obligations under this Agreement or any of the other Loan
Documents to which it is a party or (c) the rights of or benefits available to
the Lenders under this Agreement or any of the other Loan Documents.

“Material Third-Party Licensee” means any Person holding a Broadcast License for
one or more Contract Stations for which the Broadcast Cash Flow attributable to
such Stations, either individually or in the aggregate, for the most recent
twelve month period is equal to or greater than three percent of the Broadcast
Cash Flow for such period.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Available Proceeds” means (a) in the case of any Disposition, an amount
(not less than zero) equal to the amount of Net Cash Payments received by the
Borrower and its Subsidiaries in connection with such Disposition and (b) in the
case of any Equity Issuance, the aggregate amount of all cash received by the
Borrower and its Subsidiaries in respect thereof, net of reasonable expenses
incurred by the Borrower and its Subsidiaries in connection therewith.

“Net Cash Payments” means, with respect to any Disposition, the aggregate amount
of all cash payments (including all cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or otherwise,
but only as and when received) received by the Borrower or its Subsidiaries
directly or indirectly in connection with such Disposition; provided that
(a) Net Cash Payments shall be net of (i) the amount of any legal, title and
recording tax expenses, commissions and other fees and expenses paid by the
Borrower and its Subsidiaries in connection with such Disposition and (ii) any
Federal, state and local income or other taxes estimated to be payable by the
Borrower and its Subsidiaries as a result of such Disposition (but only to the
extent that such estimated taxes are in fact paid to the relevant Governmental
Authority not later than twelve months after the date of such Disposition) and
(b) Net Cash Payments shall be net of any repayments by the Borrower or any of
its Subsidiaries of Indebtedness to the extent that (i) such Indebtedness is
secured by a Lien on the property that is the subject of such Disposition and
(ii) the transferee of (or holder of a Lien on) such property requires that such
Indebtedness be repaid as a condition to the Disposition of such property.

18


--------------------------------------------------------------------------------


“Non-Media Subsidiary” means any direct or indirect Subsidiary of the Borrower
or the Holding Company that is not engaged in, and does derive any income from,
any of the businesses or activities described in clauses (a), (b) and/or (c) of
Section 7.06.

“Non-Recourse Indebtedness” means Indebtedness (a) as to which neither the
Borrower nor any Subsidiary (other than any Unrestricted Subsidiary) is directly
or indirectly liable (by virtue of the Borrower or any such Subsidiary being the
primary obligor on, guarantor of, or otherwise liable in any respect to, such
Indebtedness) and (b) which, upon the occurrence of a default with respect
thereto, does not result in, or permit any holder of any other Indebtedness of
the Borrower or any Subsidiary (other than any Unrestricted Subsidiary) to
declare, a default on such Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity.

“Note Indentures” means, collectively, the Senior Subordinated Note Indentures
and the Senior Note Indentures.

“Obligors” means, collectively, (a) the Borrower, (b) the Holding Company and
(c) each other Guarantor.

“Operating Subsidiary” has the meaning assigned to such term in Section 7.14(a).

“Other Acquisition” means (a) the acquisition by the Borrower or any of its
Subsidiaries in accordance with the terms hereof of substantially all of the
assets (including Broadcast Licenses) of (i) a television or radio station in
the United States in a single transaction (i.e., not by means of the acquisition
of an option for such assets and the subsequent exercise of such option) or
(ii) any business engaged in an activity permitted under Section 7.06,
(b) (i) the acquisition by the Borrower or any of its Subsidiaries in accordance
with the terms hereof of (x) substantially all of the assets (other than
Broadcast Licenses and other property required pursuant to the rules and
regulations of the FCC to be sold in connection with the transfer of such
Broadcast Licenses) of a television or radio station in the United States and
(y) an option to acquire the Broadcast Licenses and such other assets of such
television or radio station and (ii) the entering into by the Borrower or any of
its Subsidiaries of an agreement contemplated by clause (b) of the definition of
“Program Services Agreement” in this Section with respect to such station,
(c) the consummation of the acquisition of assets by the Borrower or any of its
Subsidiaries pursuant to the exercise of an option referred to in the preceding
clause (b)(i)(y), together with the termination of the related Program Services
Agreement referred to in the preceding clause (b)(ii), and (d) the acquisition
of assets or Capital Stock of any Person pursuant to an exchange permitted by
Section 7.05(c); provided that the term “Other Acquisition” shall not include
any Approved Acquisition.  As used in this definition, the acquisition of assets
shall be deemed to include reference to the acquisition of the voting Capital
Stock of the Person that owns such assets and references to the acquisition and
exercise of an option to acquire assets shall be deemed to include the
acquisition and exercise of the option to acquire voting Capital Stock of the
Person that owns such assets.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

19


--------------------------------------------------------------------------------


“Outsourcing Agreements” means (a) any agreement to which the Borrower or any of
its Subsidiaries is a party which provides for the Borrower or any of its
Subsidiaries to deliver or receive non-programming related management and/or
consulting services of any television station, and (b) any put or option
agreement entered into in connection with any agreement referred to in
clause (a) above that provides for the Borrower or any of its Subsidiaries to
acquire or sell the license or non-license assets of the related television
station.

“Owned Station” means (a) each television or radio station identified as such in
Schedule 1.03 and (b) any television or radio station the Broadcast Licenses of
which are owned or held by the Borrower or any of its Subsidiaries on or after
the date hereof.

“Passive BCF Percentage” means, as at any date, the ratio, expressed as a
percentage, obtained by dividing (a) the portion of Broadcast Cash Flow
attributable to all Passive Stations for the twelve month period ending on, or
most recently ended prior to, such date by (b) Broadcast Cash Flow for such
period.

“Passive LMA” means a local marketing agreement, time brokerage agreement,
program services agreement or similar agreement (but excluding any Outsourcing
Agreement or other similar agreement) providing for any Person other than the
Borrower or any of its Subsidiaries to program or sell advertising time on all
or any portion of the broadcast time of any Station.

“Passive Station” means a Station that is the subject of a Passive LMA.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Investments” means, for any Person: (a) direct obligations of the
United States of America, or of any agency (which shall include, but not be
limited to, Export-Import Bank of the United States, Farmers Home
Administration, Federal Housing Administration, General Services Administration,
and Government National Mortgage Association) or instrumentality (which shall
include, but not be limited to, The Federal National Mortgage Association,
Federal Home Loan Banks, Federal Home Loan Mortgage Corporation, Federal Land
Banks, Federal Intermediate Credit Banks, Banks for Cooperative and the Farm
Credit System, and The Student Loan Marketing Association) thereof, or
obligations guaranteed or insured as to principal and interest by the United
States of America, or any agency or instrumentality thereof, in either case
maturing not more than 90 days from the date of acquisition thereof by such
Person; (b) domestic and Eurodollar time deposits, overnight deposits,
certificates of deposit and bankers acceptances issued or guaranteed by entities
rated A-2 or better by S&P or P-2 or better by Moody’s, maintained at or issued
by any office or branch of any bank or trust company organized or licensed under
the laws of the United States of America or any State thereof which bank or
trust company has capital, surplus and undivided profits of at least
$500,000,000, maturing not more than 90 days from the date of acquisition

20


--------------------------------------------------------------------------------


thereof by such Person; (c) commercial paper, auction rate notes and commercial
paper master notes issued or guaranteed by entities rated A-2 or better by S&P
or P-2 or better by Moody’s, maturing not more than 90 days from the acquisition
thereof by such Person (provided that a security without its own rating will be
considered to be rated and to have the same rating as any debt obligation that
is issued by the same issuer which is comparable in priority, maturity and
security to the subject security or, if it is guaranteed by another issuer, to
be rated and to have the same rating as any debt obligation that is issued by
the guarantor which is comparable in priority, security, and maturity to the
subject security); (d) tax-exempt commercial paper or variable rate tax exempt
demand notes, rated A-1 or better by S&P or MIG1/VMIG1 or better by Moody’s,
maturing not more than 90 days from the acquisition thereof by such Person;
(e) fully collateralized repurchase agreements with a term of not more than 30
days entered into with any bank qualifying under clause (b) above, any
broker-dealer subsidiary or affiliate of any such bank or any Primary Dealer of
United States Government securities and relating to: (i) marketable direct
obligations issued or unconditionally guaranteed or insured by the United States
of America or any agency or instrumentality thereof listed in clause (a) above;
(ii) securities issued by The Federal National Mortgage Association, Federal
Farm Credit Banks, Federal Home Loan Banks or The Student Loan Marketing
Association or other entities listed in clause (a) above; or
(iii) mortgage-backed securities issued by The Federal National Mortgage
Association or The Federal Home Loan Mortgage Corporation or issued or
guaranteed by the Government National Mortgage Association or other entities
listed in clause (a) above; and (f) money market mutual funds that (i) comply
with the criteria set forth in SEC Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

“Permitted Reinvestment” means (a) an acquisition permitted under
Section 7.04(e), (b) Capital Expenditures or (c) an Investment permitted under
Section 7.07.

“Permitted Termination Payments” has the meaning assigned to such term in
Section 7.15.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Post-Default Condition” means (a) the failure by the Borrower to pay when due
(whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise) any principal amount of any Loan or in respect of any LC Exposure,
(b) the failure by the Borrower to pay when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise) any other amount payable by
the Borrower hereunder for more than three Business Days or (c) the existence of
any Event of Default under clauses (d) or (e) of Article VIII.

21


--------------------------------------------------------------------------------


“Post-Default Rate” means a rate per annum equal to the Alternate Base Rate as
in effect from time to time plus the Applicable Rate plus 2%; provided that, as
applied to principal of a Eurodollar Loan, the “Post-Default Rate” shall be the
interest rate for such Eurodollar Loan as provided in Section 2.11(b) plus 2%.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Program Services Agreements” means any agreement having a term of not less than
three years with an option to extend such term for an additional three years or
more entered into by the Borrower or any of its Subsidiaries (other than License
Subsidiaries) in accordance with Section 7.15 relating to a Contract Station,
pursuant to which agreement the Borrower or any of its Subsidiaries (other than
License Subsidiaries) will obtain the right to program and sell advertising on a
substantial portion of such Contract Station’s inventory of broadcast time.

“PSA Counterparty” means Cunningham, Bay Television, Inc. and/or any other
Person reasonably acceptable to the Administrative Agent.

“Put Obligations” means the obligations of the Borrower or any of its
Subsidiaries to purchase certain assets of any Station with respect to which the
Borrower or such Subsidiary shall have entered into an Outsourcing Agreement.

“Qualifying Cash Balances” means, as at any date, (a) cash balances on deposit
on such date in any account maintained by the Borrower or any of its
Subsidiaries up to but not exceeding $35,000,000 and (b) (without duplication)
cash balances on deposit on such date in an account maintained by the Borrower
or any of its Subsidiaries with the Administrative Agent in which the
Administrative Agent has been granted a perfected first priority security
interest, provided that withdrawal of funds from any such account under
clause (b) by the Borrower or such Subsidiary, as the case may be, shall be
permitted only (i) so long as no Default shall have occurred and be continuing
and (ii) upon delivery by the Borrower or such Subsidiary, as the case may be,
to the Administrative Agent of a certificate to that effect.

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

“Receivables” means, as at any date, the unpaid portion of the obligation, as
stated on the respective billing statement, of a customer of the Borrower or any
Subsidiary Guarantor in respect of the sale of advertising time or other
services provided or goods sold by the Borrower or any Subsidiary Guarantor, as
the case may be, to such customer.

“Receivables and Related Assets” means Receivables and any instruments,
documents, chattel paper, obligations, general intangibles and other similar
assets, in each case, relating to such Receivables.

22


--------------------------------------------------------------------------------


“Receivables Financing” means the sale of Receivables and Related Assets on
terms and pursuant to documentation satisfactory in form and substance to the
Administrative Agent.

“Receivables Subsidiary” means a Wholly Owned Subsidiary of the Borrower
established for the limited purpose of acquiring and financing Receivables and
Related Assets pursuant to any Receivables Financing.

“Register” has the meaning assigned to such term in Section 10.04(b).

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Payments received by the Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Loans
pursuant to Section 2.09(b) as a result of the delivery of a Reinvestment
Notice.

“Reinvestment Event” means any Disposition in respect of which the Borrower has
delivered a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by a Financial Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Payments of a Disposition to make
a Permitted Reinvestment.

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to make a Permitted Reinvestment.

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring one year after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire or repair assets useful in the business of the
Borrower or any of its Subsidiaries with all or any portion of the relevant
Reinvestment Deferred Amount.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, subject to the last paragraph of
Section 10.02(b), Lenders having Revolving Exposures, outstanding Term Loans,
outstanding Incremental Loans and unused Commitments representing more than 50%
of the sum of the total Revolving Exposures, outstanding Term Loans, outstanding
Incremental Loans and unused Commitments at such time.  The “Required Lenders”
of a particular Class of Loans means Lenders having Revolving Exposures,
outstanding Term Loans, outstanding Incremental Loans and unused Commitments of
such Class representing more than 50% of the total Revolving Exposures,
outstanding Term Loans, outstanding Incremental Loans and unused Commitments of
such Class at such time (e.g., “Required Revolving Lenders” means, at any time,
the Revolving Lenders having Revolving Exposures and unused Revolving
Commitments representing more than 50% of the total Revolving Exposures and
total unused Revolving Commitments at such time).

23


--------------------------------------------------------------------------------


“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property but excluding dividends payable solely in
additional shares of common stock of the Borrower) with respect to any shares of
any class of Capital Stock of the Borrower or any of its Subsidiaries, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of Capital Stock of
the Borrower or any option, warrant or other right to acquire any such shares of
Capital Stock of the Borrower and (b) any management fee or royalty fee payable
by the Borrower or any Subsidiary to the Holding Company.

“Revolving Availability Period” means the period from and including the Third
Restatement Effective Date to but excluding the earlier of (a) the Revolving
Maturity Date and (b) the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Swing Line Loans and Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04.  The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 1.01(b) or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable.  The aggregate amount of the Lenders’
Revolving Commitments on the Third Restatement Effective Date is $175,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swing Line Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“Revolving Maturity Date” means the Business Day falling on or nearest to
June 30, 2011.

“Rule 144 A” means Rule 144A of the Securities Act of 1933, as amended from time
to time.

“S&P” means Standard & Poor’s Ratings Services.

24


--------------------------------------------------------------------------------


 

“SBG Subsidiary Guarantor” means (a) each Subsidiary of the Holding Company
listed on Schedule 1.01(a) and (b) each other Subsidiary of the Holding Company
that becomes a “Subsidiary Guarantor” after the date hereof pursuant to Section
6.10(b), in each case so long as such Subsidiary remains a SBG Subsidiary
Guarantor hereunder.

“SBG Subsidiary Guarantor Assumption Agreement” means a Guarantee Assumption
Agreement substantially in the form of Exhibit B-2 (or other instrument
satisfactory to the Administrative Agent) by a Subsidiary of the Holding Company
that, pursuant to Section 6.10, becomes, a “SBG Subsidiary Guarantor” hereunder.

“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.

“Security Agreement” means the Second Amended and Restated Security Agreement
substantially in the form of Exhibit A between the Borrower, the Holding
Company, the Subsidiary Guarantors and the Administrative Agent.

“Security Documents” means, collectively, the Security Agreement, any other
pledge, security or similar agreement entered into by any Obligor in connection
with this Agreement, and all Uniform Commercial Code financing statements
required hereby or thereby to be filed with respect to the security interests in
personal property created pursuant thereto.

“Senior Indebtedness” means as at any date, the sum of (a) Indebtedness (other
than Subordinated Indebtedness) on such date of the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP) minus all Qualifying Cash Balances on such date.

“Senior Indebtedness Ratio” means, as at any date, the ratio of (a) Senior
Indebtedness outstanding on such date to (b) EBITDA for the period of the four
fiscal quarters ending on or most recently ended prior to such date.

“Senior Note Documents” means the agreements and instruments evidencing or
providing for the Senior Notes.

“Senior Note Indentures” means the indenture or indentures under which the
Senior Notes shall be issued.

“Senior Notes” means the Indebtedness of the Borrower issued pursuant to
Section 7.01(j) (including the senior unsecured Guarantees of such Indebtedness
provided by any Subsidiary Guarantor thereunder).

“Senior Subordinated Note Indentures” means the Existing Senior Subordinated
Note Indentures and, after the respective issuances of the Additional
Subordinated Notes, the respective indentures under which the same are issued.

“Series” has the meaning assigned to such term in Section 2.01(c).

25


--------------------------------------------------------------------------------


“Smith Brothers” means Frederick G. Smith, David D. Smith, J. Duncan Smith and
Robert E. Smith.

“Stations” means the Owned Stations and the Contract Stations.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subordinated Debt Documents” means the agreements and instruments evidencing or
providing for Subordinated Indebtedness.

“Subordinated Film Indebtedness” means Film Obligations of the Borrower and its
Subsidiaries which are subordinated to the obligations of the Borrower and its
Subsidiaries hereunder on terms and conditions, and the other provisions of
which are, satisfactory to the Administrative Agent.

“Subordinated Indebtedness” means (a) the Existing Senior Subordinated
Indebtedness, (b) Subordinated Film Indebtedness and (c) Indebtedness evidenced
by the Additional Subordinated Notes.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled or by the parent and/or one or more subsidiaries of the parent. 
“Wholly Owned Subsidiary” means any such corporation, partnership or other
entity of which all of such securities or other ownership interests (other than,
in the case of a corporation, directors’ qualifying shares) are so owned or
controlled.  Notwithstanding anything contained herein to the contrary, (i) no
Unrestricted Subsidiary shall be deemed to be a Subsidiary of the Borrower or of
a Subsidiary of the Borrower for the purpose of this Agreement except as
otherwise expressly provided herein, (ii) each Designated SBG Subsidiary shall
be deemed to be a Subsidiary of the Borrower for all purposes of this Agreement
(including

26


--------------------------------------------------------------------------------


Articles IV, VI, VII and VIII (unless the context otherwise requires)) and shall
comply with the provisions of Section 6.09 or Section 6.10, as applicable, and
(iii) each Excluded Non-Media Subsidiary shall be a Subsidiary of the Borrower
for all purposes of this Agreement.  Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

“Subsidiary Guarantor” means, collectively, (a) each of the Subsidiaries of the
Borrower and each of the Designated SBG Subsidiaries identified under the
caption “SUBSIDIARY GUARANTORS” on the signature pages hereto, (b) each
Subsidiary of the Borrower that becomes a “Subsidiary Guarantor” after the date
hereof pursuant to Section 6.09(a) and (c) each other SBG Subsidiary Guarantor.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time.  The Swing Line Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swing Line
Exposure at such time.

“Swing Line Lender” means JPMCB, in its capacity as lender of Swing Line Loans
hereunder.

“Swing Line Loan” means a Loan made pursuant to Section 2.01(d).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loan Lender” means a Lender with a Tranche A -1 Term Loan Commitment or an
outstanding Term Loan.

“Term Loan Maturity Date” means (a) with respect to the Tranche A Term Loans,
the Quarterly Date falling on or nearest to December 31, 2011 and (b) with
respect to the Tranche A-1 Term Loans, the Quarterly Date falling on or nearest
to December 31, 2012.

“Term Loan Principal Payment Dates” means the Quarterly Dates falling on or
nearest to March 31, June 30, September 30 and December 31 of each year,
commencing with March 31, 2007.

“Term Loans” means, collectively, the Tranche A Term Loans and the Tranche A-1
Term Loans.

“Third Restatement Effective Date” means the date on which the conditions
specified in Section 5.01 are satisfied (or waived in accordance with
Section 10.02).

“Total Indebtedness” means, as at any date, all Indebtedness of the Borrower and
its Subsidiaries outstanding on such date (determined on a consolidated basis
without duplication in accordance with GAAP), net of Qualifying Cash Balances on
such date.

27


--------------------------------------------------------------------------------


“Total Indebtedness Ratio” means, as at any date, the ratio of (a) Total
Indebtedness on such date to (b) EBITDA for the period of four fiscal quarters
ending on or most recently ended prior to such date.

“Tranche A Term Loan” means a Loan made pursuant to Section 2.01(b) of the
Existing Credit Agreement, which may be an ABR Loan and/or a Eurodollar Loan. 
The aggregate amount of the Lenders’ Tranche A Term Loans on the Third
Restatement Effective Date is $100,000,000.

“Tranche A Term Loan Lender” means a Lender with an outstanding Tranche A Term
Loan.

“Tranche A-1 Availability Period” means the period from and including the Third
Restatement Effective Date to but excluding the date which is 60 days
thereafter.

“Tranche A-1 Term Loan” means a Loan made pursuant to Section 2.01(b)(ii), which
shall initially be an ABR Loan but thereafter may be an ABR Loan and/or a
Eurodollar Loan.

“Tranche A-1 Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche A-1 Term Loan to the
Borrower hereunder in a principal amount equal to the amount set forth under the
heading “Tranche A-1 Commitment” opposite such Lender’s name on Schedule 1.01(b)
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Tranche A-1 Term Loan Commitment, as applicable, as the same may be
changed from time to time pursuant to the terms hereof.  The aggregate amount of
the Lenders’ Tranche A-1 Term Loan Commitments on the Third Restatement
Effective Date is $225,000,000.

“Tranche A-1 Term Loan Lender” means a Lender with an outstanding Tranche A-1
Term Loan Commitment or an outstanding Tranche A-1 Term Loan.

“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Subsidiary” means (a) any Subsidiary (which term, for purposes of
this definition, shall refer only to a Subsidiary of Sinclair Television Group,
Inc.) which at the time of determination shall be an Unrestricted Subsidiary (as
designated by the board of  directors of the Borrower, as provided below) and
(b) any Subsidiary of an Unrestricted Subsidiary.  After the Third Restatement
Effective Date, the Board of Directors of the Borrower may designate any
Subsidiary of the Borrower (including any newly acquired or newly formed

28


--------------------------------------------------------------------------------


Subsidiary) to be an Unrestricted Subsidiary if all of the following conditions
apply: (i) such Subsidiary is not liable, directly or indirectly, with respect
to any Indebtedness other than Non-Recourse Indebtedness and has not guaranteed
or otherwise provided credit support at the time of such designation for any
Indebtedness of the Borrower or any of its Subsidiaries (other than an
Unrestricted Subsidiary); (ii) any Investment in such Subsidiary made as a
result of designating such Subsidiary an Unrestricted Subsidiary shall not
violate the provisions of Section 7.07; (iii) any designation of a Subsidiary as
an Unrestricted Subsidiary shall be treated as a Disposition of the assets of
such Subsidiary and shall not violate the provisions of Section 7.05(c)
or Section 7.09 and (iv) after giving pro forma effect to the designation of any
Subsidiary as an Unrestricted Subsidiary, the Broadcast Cash Flow attributable
to all assets of the Unrestricted Subsidiaries for the twelve month period
ending on, or most recently ended prior to, the date of such designation shall
not exceed 25% of the Broadcast Cash Flow for the Borrower and its Subsidiaries
(including the Unrestricted Subsidiaries) for such period.  If, at any time, any
Unrestricted Subsidiary would fail to meet the foregoing requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes hereof.  Any such designation of an Unrestricted
Subsidiary by the Board of Directors of the Borrower shall be evidenced to the
Administrative Agent by filing with the Administrative Agent a board resolution
giving effect to such designation and an officer’s certificate certifying that
such designation complies with the foregoing conditions.  The Board of Directors
of the Borrower may remove the designation of Unrestricted Subsidiary by giving
notice thereof to the Administrative Agent; provided that immediately after
giving effect to the removal of such designation (x) no Default shall have
occurred or be continuing and (y) said removal of such designation shall not
violate the provisions of Section 7.04.  The Unrestricted Subsidiaries (if any)
as of the Third Restatement Effective Date are those entities specified in
Schedule 1.01(d).

“Wholly Owned Subsidiary” has the meaning assigned to such term in the
definition of “Subsidiary” in this Section.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”, a “Swing Line Loan”, a “Term Loan” or an “Incremental Loan”) or by Type
(e.g., a “Eurodollar Loan”) or by Class and Type (e.g., an “ABR Revolving
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class
and Type (e.g., an “ABR Revolving Borrowing”).

SECTION 1.03.  Call Letters for Stations.  Each use of call letters for any
Station herein shall refer to the Station with such call letters, and servicing
the market, identified in Schedule 1.03.

29


--------------------------------------------------------------------------------


SECTION 1.04.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The phrase
“unreasonably withheld” shall be deemed to be followed by the phrase “or
delayed”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.05.  Accounting Terms; GAAP.

(a)  Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall (unless otherwise disclosed to the Lenders in writing at the
time of delivery thereof in the manner described in paragraph (b) of this
Section) be prepared, in accordance with generally accepted accounting
principles applied on a basis consistent with that used in the preparation of
the latest financial statements furnished to the Lenders hereunder (which, prior
to the first financial statements delivered under Section 6.01, shall mean the
financial statements referred to in Section 4.04).  All calculations made for
the purposes of determining compliance with the terms of this Agreement shall
(except as otherwise expressly provided herein) be made by application of
generally accepted accounting principles applied on a basis consistent with that
used in the preparation of the annual or quarterly financial statements
furnished to the Lenders pursuant to Section 6.01 (or, prior to the first
financial statements delivered under Section 6.01, used in the preparation of
the financial statements referred to in Section 4.04) unless (i) the Borrower
shall have objected to determining such compliance on such basis at the time of
delivery of such financial statements or (ii) the Required Lenders shall so
object in writing within 30 days after delivery of such financial statements, in
either of which events such calculations shall be made on a basis consistent
with those used in the preparation of the latest financial statements as to
which such objection shall not have been made (which, if objection is made in
respect of the first financial statements delivered under Section 6.01, shall
mean the financial statements referred to in Section 4.04).  Notwithstanding
anything in this Section to the contrary, all income derived by any Subsidiary
or property held for sale (and accounted for as such under GAAP) shall be
included in calculating EBITDA for the period prior to the consummation of the
sale thereof.

(b)  The Borrower shall deliver to the Lenders at the same time as the delivery
of any annual or quarterly financial statement under Section 6.01 a description
in reasonable detail of any material variation between the application of
accounting principles employed in the preparation of such statement and the
application of accounting principles employed in the preparation of the next
preceding annual or quarterly financial statements as to which no objection has
been made in accordance with the last sentence of paragraph (a) of this Section,
and reasonable estimates of the difference between such statements arising as a
consequence thereof.

30


--------------------------------------------------------------------------------


(c)  To enable the ready and consistent determination of compliance with the
covenants set forth in Article VII, the Borrower will not change the last day of
its fiscal year from December 31 of each year, or the last days of the first
three fiscal quarters in each of its fiscal years from March 31, June 30 and
September 30 of each year, respectively.

(d)  Except as expressly provided herein, (i) all calculations made with respect
to any period during which an Acquisition is consummated shall be calculated on
a pro forma basis as if such Acquisition had been consummated on the first day
of such period and as if any Indebtedness incurred or assumed in connection with
such Acquisition were outstanding throughout such period, using such reasonable
estimates and pro forma adjustments effected in accordance with generally
accepted accounting principles as the Borrower shall propose and the
Administrative Agent or Required Lenders shall approve and (ii) all calculations
made with respect to any period during which a Disposition is consummated shall
be calculated on a pro forma basis as if any such Disposition had been
consummated on the first day of such period and as if any prepayments actually
made in connection therewith had occurred on the first day of such period using
such reasonable estimates and pro forma adjustments effected in accordance with
generally accepted accounting principles as the Borrower shall propose and the
Administrative Agent shall approve; provided that if the Borrower proposes any
such adjustments referred to in the foregoing clause (i) resulting from pro
forma expense savings with respect to EBITDA or Broadcast Cash Flow as a result
of an Acquisition (x) if the Administrative Agent or Required Lenders do not
object to such proposal within 30 days after their receipt thereof, such
proposal shall be deemed accepted and (y) if the Administrative Agent or the
Required Lenders do object to such proposal within 30 days after their receipt
thereof, EBITDA or Broadcast Cash Flow, as the case may be, for the relevant
period shall be deemed for purposes hereof to be equal to the sum of EBITDA or
Broadcast Cash Flow, as the case may be, for the Borrower and its Subsidiaries
for such period plus the corresponding accounting items for the Person or assets
that are the subject of such Acquisition.  Notwithstanding the foregoing, if,
prior to giving effect to any proposed pro forma adjustments arising from pro
forma expense savings, a Default would occur as a result of an Acquisition, such
adjustment shall require approval of the Required Lenders prior to the
consummation of such Acquisition.


ARTICLE II


THE CREDITS

SECTION 2.01.  The Credits.

(a)  Revolving Loans.  Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Revolving Availability Period in an aggregate principal amount that
will not result in (i) such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment or (ii) the total Revolving

31


--------------------------------------------------------------------------------


Exposures exceeding the total Revolving Commitments.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.  All Existing Revolving Loans
shall remain outstanding as of the Third Restatement Effective Date (with the
then existing Interest Periods, if any, therefor) and shall be Revolving Loans
for all purposes of this Agreement and the other Loan Documents.

(b)  Term Loans.  (i) Subject to the terms and conditions set forth herein, all
Existing Tranche A Term Loans as of the Third Restatement Effective Date (with
the then existing Interest Periods, if any, therefor) shall remain outstanding
and shall be the Tranche A Term Loans hereunder.  Amounts prepaid in respect of
Tranche A Term Loans may not be reborrowed.

(ii)  Subject to the terms and conditions set forth herein (including
Section 5.02), each Tranche A-1 Term Loan Lender agrees to make a single
Tranche A-1 Term Loan to the Borrower, on any Business Day during the
Tranche A-1 Availability Period, in a principal amount equal to such Lender’s
Tranche A-1 Term Loan Commitment.  Amounts prepaid in respect of Tranche A-1
Term Loans may not be reborrowed.

(c)  Incremental Loans.  The Borrower and one or more of the Lenders (or any
other Person which shall become a Lender pursuant to an assumption agreement in
form and substance satisfactory to the Administrative Agent, for the purpose of
providing an Incremental Loan Commitment) may, with the consent of the
Administrative Agent, at any time and from time to time during the period from
and including the Third Restatement Effective Date to but excluding December 31,
2012 agree that such Lender shall become an Incremental Lender with an
Incremental Loan Commitment by executing and delivering to the Administrative
Agent an Incremental Loan Amendment (in form reasonable satisfactory to the
Administrative Agent), specifying (i) whether such Incremental Loan Commitment
shall be comprised of a commitment to make revolving loans (each an “Incremental
Revolving Loan”) or term loans (each an “Incremental Term Loan”), (ii) the Type
and amount of such Incremental Loan Commitment of such Lender, (iii) with
respect to an Incremental Revolving Commitment, the period of availability
thereof and the Incremental Revolving Maturity Date therefor, (iv) with respect
to an Incremental Term Loan Commitment, the date(s) on which such Incremental
Term Loans shall be available to be made, the Incremental Term Loan Maturity
Date therefor and the Incremental Term Loan Principal Payment Dates thereof (if
any), (v) the Applicable Rate that will apply to Incremental Loans made under
such Incremental Loan Commitment, and (vi) the rate of the commitment fee, if
any, payable by the Borrower in respect of such Incremental Loan Commitment, and
otherwise duly completed.  Nothing in this Agreement shall be construed to
obligate any Lender to provide any Incremental Loan Commitment.  The Incremental
Loans to be made pursuant to any such agreement between the Borrower and one or
more Persons in response to any such request by the Borrower shall each be
deemed to be a separate “Series” of Incremental Loans for all purposes of this
Agreement, and in any case an Incremental Revolving Commitment and an
Incremental Term Loan Commitment provided pursuant to the same Incremental Loan
Amendment shall be deemed to be separate Series of Incremental Loan Commitments.

32


--------------------------------------------------------------------------------


 

Anything herein to the contrary notwithstanding, the following additional
provisions shall be applicable to the Incremental Loan Commitments and
Incremental Loans:

(i)  the minimum aggregate amount of Incremental Loan Commitments of any Series
entered into pursuant to any such request (and, accordingly, the minimum
aggregate principal amount of Incremental Loans of such Series) shall be
$15,000,000,

(ii)  the Incremental Revolving Maturity Date of the Incremental Revolving
Commitments of any Series shall not be earlier than the Revolving Maturity Date
(but the scheduled commitment termination date of such Incremental Revolving
Commitments may be accelerated pursuant to Section 2.07(b)), and the Average
Life to Maturity of the Incremental Revolving Loans shall be greater than the
Average Life to Maturity of the Revolving Loans, and

(iii)  the Incremental Term Loan Maturity Date of the Incremental Term Loans of
any Series shall not be earlier than the Term Loan Maturity Date for the
Tranche A-1 Term Loans (but the scheduled final maturity of such Incremental
Term Loans may be accelerated pursuant to Section 2.08(b)), and the Average Life
to Maturity of the Incremental Term Loans shall be greater than the Average Life
to Maturity of the Term Loans (except that Incremental Term Loans shall be
entitled to participate, to the extent provided in Section 2.09(b), in mandatory
prepayments).

Following execution and delivery by the Borrower, one or more Incremental
Lenders and the Administrative Agent as provided above of an Incremental Loan
Amendment then, subject to the terms and conditions set forth herein:

(x)  if such Incremental Loans are to be Incremental Revolving Loans, each
Incremental Lender of such Series agrees to make Incremental Revolving Loans of
such Series to the Borrower from time to time during the availability period for
such Loans set forth in such Incremental Loan Amendment, in an aggregate
principal amount that will not result in such Lender’s Incremental Revolving
Loans of such Series exceeding such Lender’s Incremental Revolving Commitment of
such Series; within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, repay and reborrow Incremental
Revolving Loans of such Series; and

(y)  if such Incremental Loans are to be Incremental Term Loans, each
Incremental Lender of such Series agrees to make Incremental Term Loans of such
Series to the Borrower from time to time during the availability period for such
Loans set forth in such Incremental Loan Amendment, in a principal amount up to
but not exceeding such Lender’s Incremental Term Loan Commitment of such Series;
amounts prepaid in respect of Incremental Term Loans may not be reborrowed.

Proceeds of Incremental Loans shall be available only for any use permitted
under the applicable provisions of Section 6.08.

(d)  Swing Line Loans.  Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees to make Swing Line Loans to the Borrower from time
to time during the Revolving Availability Period in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swing Line Loans exceeding

33


--------------------------------------------------------------------------------


$10,000,000 or (ii) the total Revolving Exposures exceeding the total Revolving
Commitments; provided that the Swing Line Lender shall not be required to make a
Swing Line Loan to refinance an outstanding Swing Line Loan.  Each Swing Line
Loan shall be an ABR Loan.  Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swing Line Loans.

To request a Swing Line Loan, the Borrower shall notify the Administrative Agent
of such request by telephone (confirmed by telecopy), not later than 12:00 noon,
New York City time, on the day of a proposed Swing Line Loan.  Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swing Line Loan.  The Administrative
Agent will promptly advise the Swing Line Lender of any such notice received
from the Borrower.  The Swing Line Lender shall make each Swing Line Loan
available to the Borrower by means of a credit to the general deposit account of
the Borrower with the Swing Line Lender (or, in the case of a Swing Line Loan
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.04(f), by remittance to the Issuing Lender) by 3:00 p.m., New York
City time, on the requested date of such Swing Line Loan.

The Swing Line Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swing Line Loans outstanding.  Such notice to the Administrative Agent shall
specify the aggregate amount of Swing Line Loans in which Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swing Line Loan or Loans.  Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above
in this paragraph, to pay to the Administrative Agent, for account of the Swing
Line Lender, such Lender’s Applicable Percentage of such Swing Line Loan or
Loans.  Each Lender acknowledges and agrees that its obligation to acquire
participations in Swing Line Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.05 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swing Line Lender the amounts so received by it from the
Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swing Line Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swing Line Loan shall be made to the
Administrative Agent and not to the Swing Line Lender.  Any amounts received by
the Swing Line Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swing Line Loan after receipt by the Swing Line Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swing Line
Lender, as their interests may appear.  The purchase of participations in a
Swing Line Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.

SECTION 2.02.  Loans and Borrowings.

(a)  Obligations of Lenders.  Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b)  Type of Loans.  Subject to Section 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c)  Minimum Amounts; Limitation on Number of Borrowings.  At the commencement
of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in
an aggregate amount of $1,000,000 or a larger multiple of $100,000.  At the time
that each ABR Borrowing (including each Swing Line Borrowing) is made, such
Borrowing shall be in an aggregate amount equal to $1,000,000 or a larger
multiple of $100,000; provided that an ABR Borrowing (including a Swing Line
Borrowing) may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments of the applicable Class or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(f).  Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of ten Eurodollar Borrowings outstanding.

SECTION 2.03.  Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 10:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing (other than a Swing Line Borrowing), not later than
10:00 a.m., New York City time, one Business Day before the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i)  whether the requested Borrowing is to be a Revolving Borrowing or Term
Borrowing;

(ii)  the aggregate amount of the requested Borrowing;

(iii)  the date of such Borrowing, which shall be a Business Day;

34


--------------------------------------------------------------------------------


 

(iv)  whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(v)  in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi)  the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing (other than a Swing Line Borrowing).  If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04.  Letters of Credit.

(a)  General.  Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.01, the Borrower may request the Issuing
Lender to issue, at any time and from time to time during the Revolving
Availability Period, Letters of Credit for its own account in such form as is
acceptable to the Issuing Lender in its reasonable determination.  Letters of
Credit issued hereunder shall constitute utilization of the Revolving
Commitments.  The letters of credit issued by JPMCB and outstanding under the
Existing Credit Agreement on the Third Restatement Effective Date (the “Existing
Letters of Credit”) shall be deemed to be “Letters of Credit” for all purposes
of this Agreement and the other Loan Documents.

(b)  Notice of Issuance, Amendment, Renewal or Extension.  To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Lender) to the Issuing Lender and the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Lender, the Borrower also shall submit a
letter of credit application on the Issuing Lender’s standard form in connection
with any request for a Letter of Credit.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Lender relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control.

35


--------------------------------------------------------------------------------


(c)  Limitations on Amounts.  A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the aggregate LC Exposure of the Issuing Lender (determined for these
purposes without giving effect to the participations therein of the Revolving
Lenders pursuant to paragraph (e) of this Section) shall not exceed $25,000,000
and (ii) the total Revolving Exposures shall not exceed the total Revolving
Commitments.

(d)  Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date twelve months after the date of
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, twelve months after the then-current expiration date of such Letter of
Credit, so long as such renewal or extension occurs within three months of such
then-current expiration date) and (ii) the date that is five Business Days prior
to the Revolving Maturity Date, provided that, notwithstanding clause (i) above
(but subject to clause (ii) above), a Letter of Credit may have an expiration
date of longer than twelve months if it shall be requested by the Borrower to
support an obligation having a corresponding term (provided that the Issuing
Lender may require that such Letter of Credit include customary early
termination rights (which shall in any event permit the respective beneficiary
thereof to draw the full amount of such Letter of Credit upon receipt of notice
of termination from the Issuing Lender)).

(e)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) by the Issuing Lender, and
without any further action on the part of the Issuing Lender or the Lenders, the
Issuing Lender hereby grants to each Lender, and each Lender hereby acquires
from the Issuing Lender, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit on the terms provided herein or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Lender, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Lender promptly upon the request of the
Issuing Lender at any time from the time of such LC Disbursement until such LC
Disbursement is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be refunded to the Borrower for any
reason.   Each such payment shall be made in the same manner as provided in
Section 2.08 with respect to Loans made by such Lender (and Section 2.08 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Lender the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to paragraph (f)
of this

36


--------------------------------------------------------------------------------


Section, the Administrative Agent shall distribute such payment to the Issuing
Lender or, to the extent that the Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Lender, then to such Lenders and the Issuing
Lender as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Lender for any LC Disbursement shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(f)  Reimbursement.  If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse the Issuing Lender
in respect of such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 1:00 p.m., New York City
time, on (i) the Business Day that the Borrower receives notice of such LC
Disbursement, if such notice is received prior to 10:00 a.m., New York City
time, or (ii) the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time,
provided that, if such LC Disbursement is not less than $1,000,000, the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with an ABR Revolving
Borrowing or a Swing Line Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swing Line Loan.

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.

(g)  Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.

Neither the Administrative Agent, the Lenders nor the Issuing Lender, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender; provided that the foregoing
shall not be construed to excuse the Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential

37


--------------------------------------------------------------------------------


damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Lender’s gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that:

(i)  the Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii)  the Issuing Lender shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and

(iii)  this sentence shall establish the standard of care to be exercised by the
Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

(h)  Disbursement Procedures.  The Issuing Lender shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  The Issuing Lender
shall promptly after such examination notify the Administrative Agent and the
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Lender has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Lender and the
Lenders with respect to any such LC Disbursement.

(i)  Interim Interest.  If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (f) of
this Section, then Section 2.11(c) shall apply.  Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Lender, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (f) of this Section to reimburse the Issuing Lender shall be for the
account of such Lender to the extent of such payment.

(j)  Replacement of the Issuing Lender.  The Issuing Lender may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender.  The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Lender. 
At the time any such replacement shall

38


--------------------------------------------------------------------------------


become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Lender pursuant to Section 2.10(b).  From and after the
effective date of any such replacement, (i) the successor Issuing Lender shall
have all the rights and obligations of the replaced Issuing Lender under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require.  After the replacement
of an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.

(k)  Cash Collateralization.  If an Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, Lenders
with LC Exposure representing more than 50% of the total LC Exposure) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
immediately deposit into a Collateral Account of the Borrower an amount in cash
equal to the LC Exposure as of such date plus any accrued and unpaid interest
thereon and any accrued and unpaid fees under Section 2.10(b); provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (g) or (h) of Article VIII.  Such
deposit shall be held by the Administrative Agent in such Collateral Account as
collateral in the first instance for the LC Exposure under this Agreement and
thereafter for the payment of the “Secured Obligations” under and as defined in
the Security Agreement, and for these purposes the Borrower hereby grants a
security interest to the Administrative Agent for the benefit of the Lenders in
such Collateral Account and in any financial assets (as defined in the Uniform
Commercial Code) or other property held therein.

(l)  Deliveries.  Promptly following the end of each calendar quarter, the
Issuing Lender shall deliver (through the Administrative Agent) to each
Revolving Lender and the Borrower a notice describing the aggregate amount of
all Letters of Credit outstanding at the end of such quarter.  Upon the request
of any Revolving Lender from time to time, the Issuing Lender shall deliver any
other information reasonably requested by such Revolving Lender with respect to
each Letter of Credit then outstanding.

SECTION 2.05.  Funding of Borrowings.

(a)  Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders,
provided that Swing Line Loans shall be made as provided in Section 2.01(d). 
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York City and
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Borrowings made to finance the reimbursement of an LC Disbursement
as provided in Section 2.04(f) shall be remitted by the Administrative Agent to
the Issuing Lender.

39


--------------------------------------------------------------------------------


 

(b)  Presumption by the Administrative Agent.  Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.06.  Interest Elections.

(a)  Elections by the Borrower for Borrowing.  Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swing Line Borrowings,
which may not be converted or continued.

(b)  Notice of Elections.  To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

(c)  Information in Interest Election Requests.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

40


--------------------------------------------------------------------------------


(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)  Notice by the Administrative Agent to Lenders.  Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.

(e)  Failure to Elect; Events of Default.  If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing (other than a Swing Line Borrowing). 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing (other than a Swing Line Borrowing) at the end of
the Interest Period applicable thereto.

(f)  Limitations on Lengths of Interest Periods.  Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request, or
to elect to convert to or continue as a Eurodollar Borrowing:  (i) any Revolving
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Maturity Date; (ii) any Term Borrowing if the Interest Period
requested with respect thereto would end after the Term Loan Maturity Date;
(iii) any Term Loan if the Interest Period therefor would commence before and
end after any Term Loan Principal Payment Date unless, after giving effect
thereto, the aggregate principal amount of the Term Loans having Interest
Periods that end after such Term Loan Principal Payment Date shall be equal to
or less than the aggregate principal amount of the Term Loans permitted to be
outstanding after giving effect to the payments of principal required to be made
on such Term Loan Principal Payment Date; (iv) any Incremental Revolving
Borrowing of any Series if the Interest Period requested with respect thereto
would end after the Incremental Revolving Maturity Date for such Series; (v) any
Incremental Term Borrowing of any Series if the Interest Period requested with
respect thereto would end after the Incremental Term Loan Maturity Date for such
Series; or (vi) any Incremental Term Loan of any Series if the Interest Period
therefor would commence before and end after any Incremental Term Loan Principal

41


--------------------------------------------------------------------------------


Payment Date for such Series unless, after giving effect thereto, the aggregate
principal amount of the Incremental Term Loans of such Series having Interest
Periods that end after such Incremental Term Loan Principal Payment Date shall
be equal to or less than the aggregate principal amount of the Incremental Term
Loans of such Series permitted to be outstanding after giving effect to the
payments of principal required to be made on such Incremental Term Loan
Principal Payment Date.

SECTION 2.07.  Termination and Reduction of the Commitments.

(a)  Scheduled Termination.  Unless previously terminated, (i) the Tranche A-1
Term Loan Commitments shall terminate at 5:00 p.m., New York City time, on the
earlier of the date of the making of the Tranche A-1 Term Loans and the last day
of the Tranche A-1 Availability Period, (ii) the Revolving Commitments shall
terminate on the Revolving Maturity Date and (iii) each Incremental Loan
Commitment of any Series shall terminate on the applicable commitment
termination date for such Series specified in the Incremental Loan Amendment for
such Series.

(b)  Test Date Reductions.  Notwithstanding anything to the contrary in this
Agreement, if on any date (the “Test Date”) the maturity date for any of the
then outstanding Indebtedness evidenced or provided by the Existing Senior
Subordinated Note Indentures, the Additional Subordinated Notes or the Senior
Notes shall fall within six months of the Test Date, then all Commitments shall
automatically reduce to zero on the Test Date.

(c)  Voluntary Termination or Reduction.  The Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments of any Class pursuant to this Section
shall be in an amount that is $5,000,000 or a larger multiple of $1,000,000 and
(ii) the Borrower shall not terminate or reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.09, the total Revolving Exposures would exceed the total Revolving
Commitments.  The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments of any Class under this paragraph (c) at
least two Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

(d)  Effect of Termination or Reduction.  Any termination or reduction of the
Commitments of any Class shall be permanent.  Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

SECTION 2.08.  Repayment of Loans; Evidence of Debt.

42


--------------------------------------------------------------------------------


(a)  Repayment.  The Borrower hereby unconditionally promises to pay the Loans
as follows:

(i)  to the Administrative Agent for the account of each Revolving Lender the
outstanding principal amount of each Revolving Loan of such Lender on the
Revolving Maturity Date;

(ii)  to the Administrative Agent for the account of each Tranche A Term Loan
Lender the outstanding principal amount of the Tranche A Term Loan of such
Lender on each Term Loan Principal Payment Date for the Tranche A Term Loans set
forth below in an aggregate principal amount equal to the percentage of the
aggregate principal amount of the Tranche A Term Loans outstanding as of the
Third Restatement Effective Date set forth opposite such Term Loan Principal
Payment Date (subject to adjustment pursuant to paragraph (b) of this Section):

Term Loan Principal
Payment Date Falling on or
Nearest to:

 


Amounts (%):

 

March 31, 2007

 

1.25

 

June 30, 2007

 

1.25

 

September 30, 2007

 

1.25

 

December 31, 2007

 

1.25

 

March 31, 2008

 

1.25

 

June 30, 2008

 

1.25

 

September 30, 2008

 

1.25

 

December 31, 2008

 

1.25

 

March 31, 2009

 

3.75

 

June 30, 2009

 

3.75

 

September 30, 2009

 

3.75

 

December 31, 2009

 

3.75

 

March 31, 2010

 

3.75

 

June 30, 2010

 

3.75

 

September 30, 2010

 

3.75

 

December 31, 2010

 

3.75

 

March 31, 2011

 

15.00

 

June 30, 2011

 

15.00

 

September 30, 2011

 

15.00

 

December 31, 2011

 

15.00

 

 

(iii)  to the Administrative Agent for the account of each Tranche A-1 Term Loan
Lender the outstanding principal amount of the Tranche A-1 Term Loan of such
Lender on each Term Loan Principal Payment Date for the Tranche A-1 Term Loans
set forth below in an aggregate principal amount equal to the percentage of the
aggregate original principal amount of the Tranche A-1 Term Loans set forth
opposite such Term Loan Principal Payment Date (subject to adjustment pursuant
to paragraph (b) of this Section):

43


--------------------------------------------------------------------------------


 

Term Loan Principal
Payment Date Falling on or
Nearest to:

 


Amounts (%):

 

March 31, 2007

 

0

 

June 30, 2007

 

0

 

September 30, 2007

 

0

 

December 31, 2007

 

0

 

March 31, 2008

 

0

 

June 30, 2008

 

0

 

September 30, 2008

 

0

 

December 31, 2008

 

0

 

March 31, 2009

 

1.25

 

June 30, 2009

 

1.25

 

September 30, 2009

 

1.25

 

December 31, 2009

 

1.25

 

March 31, 2010

 

2.50

 

June 30, 2010

 

2.50

 

September 30, 2010

 

2.50

 

December 31, 2010

 

2.50

 

March 31, 2011

 

3.75

 

June 30, 2011

 

3.75

 

September 30, 2011

 

3.75

 

December 31, 2011

 

3.75

 

March 31, 2012

 

17.50

 

June 30, 2012

 

17.50

 

September 30, 2012

 

17.50

 

December 31, 2012

 

17.50

 

 

(iv)  to the Administrative Agent for the account of each Incremental Lender of
any Series, the outstanding principal amount of each Incremental Loan of such
Lender on the Incremental Loan Principal Payment Dates for such Series and in
such amounts as shall be agreed upon pursuant to Section 2.01(c) at the time the
Incremental Loan Commitments of such Series are established (subject to
adjustment pursuant to paragraph (b) of this Section); and

(v)  to the Swing Line Lender the then outstanding principal amount of each
Swing Line Loan on the earlier of the Revolving Maturity Date and the first date
after such Swing Line Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swing Line Loan is made,
provided that on each date a Revolving Borrowing is made, the Borrower shall
repay all Swing Line Loans then outstanding.

(b)  Adjustment of Amortization Schedule.  (i)  Notwithstanding anything to the
contrary in this Agreement, if on any date (the “Test Date”) the maturity date
for any of the then outstanding Indebtedness evidenced or provided by the
Existing Senior Subordinated Note

44


--------------------------------------------------------------------------------


Indentures, the Additional Subordinated Notes or the Senior Notes shall fall
within six months of the Test Date, then the Revolving Maturity Date, the Term
Loan Maturity Date, each Incremental Revolving Maturity Date and each
Incremental Term Loan Maturity Date shall automatically be accelerated to the
Test Date and all of the Loans shall thereupon be due and payable on the Test
Date, together with all interest and fees accrued thereon or in respect thereof
and any amounts payable pursuant hereto, including Sections 2.13, 2.14 and 2.15.

(ii)  Any prepayment of a Term Loan or an Incremental Term Loan shall be applied
ratably to the respective remaining scheduled installments thereof.  To the
extent not previously paid, all Term Loans shall be due and payable on the Term
Loan Maturity Date.  To the extent not previously paid, all Incremental Term
Loans of any Series shall be due and payable on the Incremental Term Loan
Maturity Date for such Series.

(c)  Manner of Payment.  Prior to any repayment or prepayment of any Borrowings
of either Class hereunder, the Borrower shall select the Borrowing or Borrowings
of the applicable Class to be paid and shall notify the Administrative Agent
(and, in the case of repayment or prepayment of a Swing Line Loan, the Swing
Line Lender) by telephone (confirmed by telecopy) of such selection not later
than 10:00 a.m., New York City time, three Business Days before the scheduled
date of such repayment; provided that each repayment of Borrowings of either
Class shall be applied to repay any outstanding ABR Borrowings of such Class
before any other Borrowings of such Class.  If the Borrower fails to make a
timely selection of the Borrowing or Borrowings to be repaid or prepaid, such
payment shall be applied, first, to pay any outstanding ABR Borrowings of the
applicable Class and, second, to other Borrowings of such Class in the order of
the remaining duration of their respective Interest Periods (the Borrowing with
the shortest remaining Interest Period to be repaid first).  Each payment of a
Borrowing shall be applied ratably to the Loans included in such Borrowing.

(d)  Maintenance of Loan Accounts by Lenders.  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(e)  Maintenance of Loan Accounts by the Administrative Agent.  The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(f)  Effect of Loan Accounts.  The entries made in the accounts maintained
pursuant to paragraph (d) or (e) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

45


--------------------------------------------------------------------------------


(g)  Promissory Notes.  Any Lender may request that Loans of any Class made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).


SECTION 2.09.  PREPAYMENT OF LOANS.

(a)  Optional Prepayments.  The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section.  Any prepayment of the Term Loans or the
Incremental Term Loans pursuant to this paragraph shall be applied ratably to
the then outstanding Term Loans and Incremental Term Loans and, in each case,
ratably to the respective remaining installments thereof.  Any partial
prepayment shall be in an amount that is $1,000,000 or a larger multiple of
$100,000.

(b)  Mandatory Prepayments.  The Borrower will prepay the Term Loans and the
Incremental Term Loans, as follows:

(i)  Sale of Assets.  If the Borrower or any of its Subsidiaries shall receive
Net Available Proceeds from any Disposition (excluding any Disposition permitted
by clauses (a), (b), and (only with respect to exchange of assets) (c) of
Section 7.05) (the “Current Disposition”), which taken together with the Net
Available Proceeds for all prior such Dispositions as to which a prepayment has
not yet been made under this paragraph, shall exceed $5,000,000 in the aggregate
(such excess amount, the “Excess Disposition Proceeds”), then (unless a
Reinvestment Notice shall have been delivered in respect thereof) such Excess
Disposition Proceeds shall be applied within five Business Days following such
receipt toward the prepayment of the Loans as set forth in paragraph (b)(ii) of
this Section.  Notwithstanding the foregoing, on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Loans
as set forth in said paragraph (b)(ii).

(ii)  Application.  Each such prepayment pursuant to this paragraph (b) shall be
applied ratably to the then outstanding Term Loans and Incremental Term Loans
and, in each case, ratably to the respective remaining installments thereof.

(c)  Notices, Etc.  The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any optional prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 10:00 a.m., New
York City time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Borrowing, not later than 10:00 a.m., New York City
time, one Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;

46


--------------------------------------------------------------------------------


provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the relevant Lenders of the contents thereof.  Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11 and shall be made in the manner specified in
Section 2.08(c).

SECTION 2.10.  Fees.

(a)  Commitment Fee.  The Borrower agrees to pay to the Administrative Agent
(i) for the account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Rate on the average daily unused amount of the
Revolving Commitment of such Lender during the period from and including the
Third Restatement Effective Date to but excluding the earlier of the date such
Revolving Commitment terminates and the Revolving Maturity Date and (ii) for the
account of each Tranche A-1 Term Loan Lender a commitment fee, which shall
accrue at the Applicable Rate on the average daily unused amount of the
Tranche A-1 Term Loan Commitment of such Lender during the period from and
including the Third Restatement Effective Date to but excluding the date such
Tranche A-1 Term Loan Commitment terminates.  Accrued commitment fees shall be
payable in arrears on each Quarterly Date and, in the case of the commitment fee
in respect of the Revolving Commitment, the earlier of the date the Revolving
Commitment terminates and the Revolving Maturity Date, commencing on the first
such date to occur after the date hereof; provided that all accrued and unpaid
commitment fees in respect of the Revolving Commitments under (and as defined
in) the Existing Credit Agreement as of the Third Restatement Effective Date
shall be payable on the first Quarterly Date to occur after the date hereof. 
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  For purposes of computing commitment fees, the
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans, LC Exposure of such Lender and, with respect to the
outstanding Swing Line Loans (if any), the aggregate amount of participations
therein that have been funded by the Lenders in accordance with the last
paragraph of Section 2.01(d).

(b)  Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at a rate per annum equal to the Applicable Rate applicable to interest on
Eurodollar Revolving Loans on the average daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Third Restatement
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to the Issuing Lender a fronting fee, which shall
accrue at the rate or rates per annum separately agreed upon between the
Borrower and the Issuing Lender on the average daily amount of the LC Exposure

47


--------------------------------------------------------------------------------


(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Third Restatement Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Lender’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees accrued through and including each
Quarterly Date shall be payable on the third Business Day following such
Quarterly Date, commencing on the first such date to occur after the Third
Restatement Effective Date; provided that (i) all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand and (ii) all accrued and unpaid participation and fronting fees in
respect of the Existing Letters of Credit as of the Third Restatement Effective
Date shall be payable on the third Business Day following the first Quarterly
Date to occur after the date hereof.  Any other fees payable to the Issuing
Lender pursuant to this paragraph shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c)  Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

(d)  Payment of Fees.  All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent (or to the
Issuing Lender, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders entitled thereto. 
Fees paid shall not be refundable under any circumstances.


SECTION 2.11.  INTEREST.

(a)  ABR Loans.  The Loans comprising each ABR Borrowing (including each Swing
Line Loan) shall bear interest at a rate per annum equal to the Alternate Base
Rate plus the Applicable Rate.

(b)  Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate.

(c)  Default Interest.  Notwithstanding the foregoing, during any period that a
Post-Default Condition exists (whether or not the same is thereafter cured), the
Borrower hereby promises to pay to the Administrative Agent for account of each
Lender interest at the applicable Post-Default Rate on any principal of any Loan
made by such Lender (whether or not then due), on any reimbursement obligation
in respect of an LC Disbursement owing to such Lender and on any other amount
then due and payable by the Borrower hereunder.

(d)  Payment of Interest.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans and the Incremental Revolving Loans, upon termination of the
Revolving Commitments and the

48


--------------------------------------------------------------------------------


Incremental Revolving Commitments, respectively; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of (x) an ABR Revolving Loan prior to the Revolving Maturity Date or
(y) an ABR Incremental Revolving Loan prior to the applicable Incremental
Revolving Maturity Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Borrowing prior to the
end of the current Interest Period therefor, accrued interest on such Borrowing
shall be payable on the effective date of such conversion.

(e)  Computation.  All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  The applicable Alternate Base Rate
or Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.12.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b)  if such Borrowing is of a particular Class of Loans, the Administrative
Agent is advised by the Required Lenders of such Class that the Adjusted LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing (other than a Swing Line Borrowing).


SECTION 2.13.  INCREASED COSTS.

(a)  Increased Costs Generally.  If any Change in Law shall:

(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Lender; or

49


--------------------------------------------------------------------------------


 

(ii)  impose on any Lender or the Issuing Lender or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

(b)  Capital Requirements.  If any Lender or the Issuing Lender determines that
any Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Issuing Lender, to a level below that which such Lender or the Issuing Lender or
such Lender’s or the Issuing Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

(c)  Certificates from  Lenders.  A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)  Delay in Requests.  Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs or reductions incurred more than 45 days prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 45-day period referred to above
shall be extended to include the period of retroactive effect thereof.

50


--------------------------------------------------------------------------------


SECTION 2.14.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.09(c) and is revoked in accordance herewith), or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.17, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  In the case of a Eurodollar Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of (i) the
amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Interest Period, over
(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an Affiliate of
such Lender) for dollar deposits from other banks in the eurodollar market at
the commencement of such period.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.15.  Taxes.

(a)  Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Issuing Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(b)  Payment of Other Taxes by the Borrower.  In addition, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c)  Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may

51


--------------------------------------------------------------------------------


be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the Issuing Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.

(d)  Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e)  Foreign Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.

SECTION 2.16.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)  Payments by the Obligors.  Each Obligor shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or under Section 2.13, 2.14 or 2.15, or otherwise) or under
any other Loan Document (except to the extent otherwise provided therein) prior
to 1:00 p.m., New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 270 Park Avenue, New York, New York, except as otherwise
expressly provided in the relevant Loan Document, and except payments to be made
directly to the Issuing Lender or the Swing Line Lender as expressly provided
herein and except that payments pursuant to Sections 2.13, 2.14, 2.15 and 10.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments hereunder or under any other Loan
Document (except to the extent otherwise provided therein) shall be made in
dollars.

(b)  Application of Insufficient Payments.  If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled

52


--------------------------------------------------------------------------------


thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, to pay principal and unreimbursed LC Disbursements
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements then due to such
parties.

(c)  Pro Rata Treatment.  Except to the extent otherwise provided herein: 
(i) each Borrowing of a particular Class shall be made from the relevant
Lenders, each payment of commitment fee under Section 2.10 shall be made for
account of the relevant Lenders, and each termination or reduction of the amount
of the Commitments of a particular Class under Section 2.07 shall be applied to
the respective Commitments of such Class of the relevant Lenders, pro rata
according to the amounts of their respective Commitments of such Class;
(ii) each Borrowing of any Class shall be allocated pro rata among the relevant
Lenders according to the amounts of their respective Commitments of such Class
(in the case of the making of Loans) or their respective Loans of such Class (in
the case of conversions and continuations of Loans); (iii) each payment or
prepayment of principal of Revolving Loans, Term Loans and Incremental Loans by
the Borrower shall be made for account of the relevant Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loans of such
Class held by them; and (iv) each payment of interest on Revolving Loans, Term
Loans and Incremental Loans by the Borrower shall be made for account of the
relevant Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Lenders.

(d)  Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swing Line Loans resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and Swing Line Loans and accrued interest thereon then due than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements and Swing Line Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements and Swing Line Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Obligor pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swing Line Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  Each Obligor consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Obligor rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Obligor in the amount of such participation.

53


--------------------------------------------------------------------------------


(e)  Presumptions of Payment.  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lender, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(f)  Certain Deductions by the Administrative Agent.  If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.04(e)
or (f), 2.05(b) or 2.16(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent hereunder for the account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

SECTION 2.17.  Mitigation Obligations; Replacement of Lenders.

(a)  Designation of a Different Lending Office.  If  any Lender requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.15, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)  Replacement of Lenders.  If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender defaults in its obligation to fund Loans
hereunder, or if any Lender does not agree to any request by the Borrower for a
consent, approval, amendment or waiver hereunder that requires the consent or
approval of all of  the Lenders, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, the Issuing Lender and the Swing Line Lender), which consent
shall not be unreasonably withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and

54


--------------------------------------------------------------------------------


participations in LC Disbursements and Swing Line Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.13 or payments required to be made pursuant to Section 2.15, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


ARTICLE III


GUARANTEE

SECTION 3.01.  The Guarantee.  The Guarantors hereby jointly and severally
guarantee to each Lender and the Administrative Agent and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the principal of and interest on the
Loans made by the Lenders to the Borrower, all reimbursement obligations of the
Borrower in respect of any LC Disbursement and all other amounts from time to
time owing to the Lenders or the Administrative Agent by the Borrower under this
Agreement and by any Obligor (other than the respective Guarantor) under any of
the other Loan Documents, and all obligations of the Borrower or any of its
Subsidiaries to any of the Lenders and their respective Affiliates in respect of
any Hedging Agreement, in each case strictly in accordance with the terms
thereof and including all interest and expenses accrued or incurred subsequent
to the commencement of any bankruptcy or insolvency proceeding with respect to
the Borrower, whether or not such interest or expenses are allowed as a claim in
such proceeding (such obligations being herein collectively called the
“Guaranteed Obligations”).  The Guarantors hereby further jointly and severally
agree that if the Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the
Guarantors will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with
the terms of such extension or renewal.

SECTION 3.02.  Obligations Unconditional.  The obligations of the Guarantors
under Section 3.01 are absolute and unconditional, and joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the Borrower under this Agreement or any other agreement
or instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section that the obligations of the Subsidiary
Guarantors hereunder shall be absolute and unconditional, joint and several,
under any and all circumstances.  Without limiting the generality of the
foregoing, it is agreed that the

55


--------------------------------------------------------------------------------


occurrence of any one or more of the following shall not alter or impair the
liability of any of the Guarantors hereunder, which shall remain absolute and
unconditional as described above:

(i)  at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii)  any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein shall be done or omitted;

(iii)  the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or

(iv)  any lien or security interest granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Guaranteed Obligations shall fail to be perfected.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against the
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

SECTION 3.03.  Reinstatement.  The obligations of the Guarantors under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Guarantors jointly and severally agree
that they will indemnify the Administrative Agent and each Lender on demand for
all reasonable costs and expenses (including fees of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

SECTION 3.04.  Subrogation.  The Guarantors hereby jointly and severally agree
that until the payment and satisfaction in full of all Guaranteed Obligations
and the expiration and termination of the Commitments of the Lenders under this
Agreement they shall not exercise any right or remedy arising by reason of any
performance by them of their guarantee in Section 3.01, whether by subrogation
or otherwise, against the Borrower or any other guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.

56


--------------------------------------------------------------------------------


SECTION 3.05.  Remedies.  The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement may be declared to be forthwith due and payable as provided in
Article VIII (and shall be deemed to have become automatically due and payable
in the circumstances provided in Article VIII) for purposes of Section 3.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 3.01.

SECTION 3.06.  Instrument for the Payment of Money.  Each Guarantor hereby
acknowledges that the guarantee in this Article constitutes an instrument for
the payment of money, and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring motion-action under New York CPLR Section 3213.

SECTION 3.07.  Continuing Guarantee.  The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

SECTION 3.08.  Rights of Contribution.  The Subsidiary Guarantors hereby agree,
as between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, each other Subsidiary Guarantor shall,
on demand of such Excess Funding Guarantor (but subject to the next sentence),
pay to such Excess Funding Guarantor an amount equal to such Subsidiary
Guarantor’s Pro Rata Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Guarantor) of the Excess Payment (as defined below) in respect of such
Guaranteed Obligations.  The payment obligation of a Subsidiary Guarantor to any
Excess Funding Guarantor under this Section shall be subordinate and subject in
right of payment to the prior payment in full of the obligations of such
Subsidiary Guarantor under the other provisions of this Article and such Excess
Funding Guarantor shall not exercise any right or remedy with respect to such
excess until payment and satisfaction in full of all of such obligations.

For purposes of this Section, (i) ”Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) ”Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) ”Pro Rata Share” means, for any Subsidiary Guarantor, the
ratio (expressed as a percentage) of (x) the amount by which the aggregate
present fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock of any other Subsidiary Guarantor) exceeds the
amount of all the debts and liabilities of such Subsidiary Guarantor (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of such Subsidiary Guarantor hereunder and any obligations of
any other Subsidiary Guarantor that have been Guaranteed by such Subsidiary
Guarantor) to (y) the amount by which the aggregate fair saleable value of all
properties of all of

57


--------------------------------------------------------------------------------


the Subsidiary Guarantors exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Borrower and the Subsidiary Guarantors
hereunder and under the other Loan Documents) of all of the Subsidiary
Guarantors, determined (A) with respect to any Subsidiary Guarantor that is a
party hereto on the Third Restatement Effective Date, as of the Third
Restatement Effective Date, and (B) with respect to any other Subsidiary
Guarantor, as of the date such Subsidiary Guarantor becomes a Subsidiary
Guarantor hereunder.

SECTION 3.09.  General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 3.01 would otherwise, taking into account the provisions of
Section 3.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Lender, the Administrative Agent or any
other Person, be automatically limited and reduced to the highest amount that is
valid and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES

Each of the Borrower (as to itself and its Subsidiaries only) and the Holding
Company represents and warrants to the Lenders that:

SECTION 4.01.  Organization; Powers. Except as set forth in Schedule 4.01, each
of the Holding Company, the Borrower and the Borrower’s Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 4.02.  Authorization; Enforceability.  The Transactions are within each
Obligor’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder or member action.  This
Agreement has been duly executed and delivered by each Obligor and constitutes,
and each of the other Loan Documents to which it is a party when executed and
delivered by such Obligor will constitute, a legal, valid and binding obligation
of such Obligor, enforceable against each Obligor in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

58


--------------------------------------------------------------------------------


 

SECTION 4.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been
obtained or made and are in full force and effect, (ii) filings in respect of
the Liens created pursuant to the Security Agreement, (iii) the filing with the
FCC of certain of the Loan Documents as required by Section 73.3613 of the FCC’s
rules and (iv) the approval by the FCC of the acquisition of any Broadcast
License, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of the Holding Company, the Borrower
or any of the Borrower’s Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Holding Company, the Borrower or
any of the Borrower’s Subsidiaries or assets, or give rise to a right thereunder
to require any payment to be made by any such Person, and (d) except for the
Liens created pursuant to the Security Agreement, will not result in the
creation or imposition of any Lien on any asset of the Holding Company, the
Borrower or any of the Borrower’s Subsidiaries.

SECTION 4.04.  Financial Condition; Material Adverse Change.

(a)  Financial Condition.  The Borrower has heretofore furnished to the Lenders
(i) its consolidated balance sheets and statements of income, stockholders’
equity and cash flows as of and for the fiscal years ended December 31, 2004 and
December 31, 2005, reported on by Ernst & Young LLP, independent public
accountants and (ii) its unaudited consolidated balance sheet and statements of
income, stockholders’ equity and cash flows as of and for the fiscal quarter
ended September 30, 2006, certified by a Financial Officer of the Borrower. 
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its Subsidiaries as of such respective dates and for such respective fiscal
years or fiscal quarter, as the case may be, on a consolidated basis in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the financial statements referred to in clause (ii) of
the first sentence of this paragraph.

The Holding Company has heretofore furnished to the Lenders (i) its consolidated
balance sheets and statements of income, stockholders’ equity and cash flows as
of and for the fiscal years ended December 31, 2004 and December 31, 2005,
reported on by Ernst & Young LLP, independent public accountants and (ii) its
unaudited consolidated balance sheet and statements of income, stockholders’
equity and cash flows as of and for the fiscal quarter ended September 30, 2006,
certified by a Financial Officer of the Holding Company.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Holding Company and its Subsidiaries
as of such respective dates and for such respective fiscal years or fiscal
quarter, as the case may be, on a consolidated basis in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the financial statements referred to in clause (ii) of the first sentence of
this paragraph.

(b)  No Material Adverse Change.  Since December 31, 2005, there has been no
material adverse change in the business, assets, operations, prospects or
condition, financial or otherwise, of the Borrower and its Subsidiaries, taken
as a whole.

59


--------------------------------------------------------------------------------


SECTION 4.05.  Properties.

(a)  Property Generally.  Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, subject only to Liens permitted by Section 7.02 and
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.

(b)  Intellectual Property.  Each of the Borrower and its Subsidiaries owns, or
is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 4.06.  Litigation and Environmental Matters.

(a)  Actions, Suits and Proceedings.  There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority now pending against or, to
the knowledge of the Borrower, threatened against or affecting the Holding
Company, the Borrower or any of the Borrower’s Subsidiaries (including the
Unrestricted Subsidiaries) (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than any such action, suit or proceeding disclosed in Schedule
4.06(a)) or (ii) that involve this Agreement or the Transactions.

(b)  Environmental Matters.  Except for the matters disclosed in Schedule
4.06(b) and except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (including Unrestricted
Subsidiaries) (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c)  Disclosed Matters.  Since the date hereof, there has been no change in the
status of the matters disclosed in Schedules 4.06(a) and 4.06(b) that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

SECTION 4.07.  Compliance with Laws and Agreements.  Each of the Holding
Company, the Borrower and the Borrower’s Subsidiaries is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.

60


--------------------------------------------------------------------------------


SECTION 4.08.  Investment Company Status.  None of the Holding Company, the
Borrower or any of the Borrower’s Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

SECTION 4.09.  Taxes.  Each of the Holding Company, the Borrower and the
Borrower’s Subsidiaries has timely filed or caused to be filed all United States
Federal and all other material Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 4.10.  ERISA.  The Holding Company, the Borrower and the
ERISA Affiliates have fulfilled their respective obligations under the minimum
funding standards of ERISA and the Code with respect to each Plan and are in
compliance in all material respects with the presently applicable provisions of
ERISA and the Code, and have not incurred any liability to the PBGC or any Plan
or Multiemployer Plan (other than to make contributions in the ordinary course
of business).

SECTION 4.11.  Disclosure.  The Obligors have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Obligors to
the Lender in connection with the negotiation of this Agreement and the other
Loan Documents (including the information set forth in the Confidential
Information Memorandum) or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower and the Holding Company represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

SECTION 4.12.  Use of Credit.  Neither the Borrower nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying Margin Stock, and no part of the proceeds of any extension
of credit hereunder will be used to buy or carry any Margin Stock.

SECTION 4.13.  Indebtedness and Liens.

(a)  Material Indebtedness.  Schedule 4.13(a) is a complete and correct list of
each credit agreement, loan agreement, indenture, purchase agreement, guarantee,
letter of credit or other arrangement providing for or otherwise relating to any
Indebtedness or any extension of credit (or commitment for any extension of
credit) to, or guarantee by, the Borrower or any of its Subsidiaries outstanding
on the date hereof the aggregate principal or face amount of which equals or
exceeds (or may equal or exceed) $5,000,000, and the aggregate principal or face
amount outstanding or that may become outstanding under each such arrangement is
correctly described in Schedule 4.13(a).

61


--------------------------------------------------------------------------------


(b)  Liens.  Schedule 4.13(b) is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the date hereof the aggregate
principal or face amount of which equals or exceeds (or may equal or exceed)
$1,000,000 and covering any property of the Borrower or any of its Subsidiaries,
and the aggregate Indebtedness secured (or that may be secured) by each such
Lien and the property covered by each such Lien is correctly described in
Schedule 4.13(b).

SECTION 4.14.  Subsidiaries and Investments.

(a)  Subsidiaries.  Set forth in Schedule 4.14(a) is a complete and correct list
of all of the Subsidiaries of the Borrower as of the date hereof, together with,
for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding ownership interests in such Subsidiary and
(iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests.  Each of the Borrower and its Subsidiaries owns, free and clear of
Liens (other than Liens created pursuant to the Security Agreement), and has the
unencumbered right to vote, all outstanding ownership interests in each Person
shown to be held by it in Schedule 4.14(a), all of the issued and outstanding
Capital Stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable, and there are no outstanding Equity Rights with
respect to such Person.

(b)  Investments.  Set forth in Schedule 4.14(b) is a complete and correct list
of all Investments (other than Investments disclosed in Schedule 4.14(a)
and other than Investments of the types referred to in clauses (b), (c), (e)
and (f) of Section 7.07) in an amount exceeding $1,000,000 held by the Borrower
or any of its Subsidiaries in any Person on the date hereof and, for each such
Investment, (x) the identity of the Person or Persons holding such Investment
and (y) the nature of such Investment.  Except as disclosed in Schedule 4.14(b),
each of the Borrower and its Subsidiaries owns, free and clear of all Liens
(other than Liens created pursuant to the Security Agreement), all such
Investments.

(c)  Subsidiaries Not Subject to Certain Restrictions.  None of the Subsidiaries
of the Borrower is, on the date hereof, subject to any indenture, agreement,
instrument or other arrangement of the type prohibited under Section 7.10.

SECTION 4.15.  Broadcast Licenses.

(a)  Schedule 4.15 accurately and completely lists, as of the date hereof, for
each Owned Station, all Broadcast Licenses granted or assigned to the Borrower
or any of its Subsidiaries, or under which the Borrower and its Subsidiaries
have the right to operate such Owned Station.  The Broadcast Licenses listed in
Schedule 4.15 with respect to any Owned Station include all material
authorizations, licenses and permits issued by the FCC that are required or
necessary for the operation of such Owned Station, and the conduct of the
business of the Borrower and its Subsidiaries with respect to such Owned
Station, as now conducted or

62


--------------------------------------------------------------------------------


proposed to be conducted.  The Broadcast Licenses listed in Schedule 4.15 are
issued in the name of the respective License Subsidiary for the Owned Station
being operated under authority of such Broadcast Licenses and are on the date
hereof validly issued and in full force and effect, and the Borrower and its
Subsidiaries have fulfilled and performed in all material respects all of their
obligations with respect thereto and have full power and authority to operate
thereunder.

(b)  Schedule 4.15 accurately and completely lists, as of the date hereof, for
each Contract Station, all Broadcast Licenses granted or assigned to the
Material Third-Party Licensee for such Contract Station, or under which the
Material Third-Party Licensee for such Contract Station has the right to operate
such Contract Station.  The Broadcast Licenses listed in Schedule 4.15 with
respect to any Contract Station include all material authorizations, licenses
and permits issued by the FCC that are required or necessary for the operation
of such Contract Station, and the conduct of the business of the Material
Third-Party Licensee for such Contract Station with respect to such Contract
Station, as now conducted or proposed to be conducted.  The Broadcast Licenses
listed in Schedule 4.15 are issued in the name of the Material Third-Party
Licensee for the Contract Station being operated under authority of such
Broadcast Licenses and are on the date hereof validly issued and in full force
and effect, and, to the best of the Borrower’s knowledge, the Material
Third-Party Licensee for such Contract Station has fulfilled and performed in
all material respects all of its obligations with respect thereto and has full
power and authority to operate thereunder.

SECTION 4.16.  Solvency.  As of the date hereof (and after giving effect to the
extensions of credit hereunder and to the other transactions contemplated
hereby), (i) the aggregate value of all properties of the Borrower and its
Subsidiaries at their present fair saleable value (i.e., the amount that may be
realized within a reasonable time, considered to be six to eighteen months,
either through collection or sale at the regular market value, conceiving the
latter as the amount that could be obtained for the properties in question
within such period by a capable and diligent businessman from an interested
buyer who is willing to purchase under ordinary selling conditions), exceeds the
amount of all the debts and liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of the Borrower and its Subsidiaries,
(ii) the Borrower and its Subsidiaries will not, on a consolidated basis, have
unreasonably small capital with which to conduct their business operations as
heretofore conducted and (iii) the Borrower and its Subsidiaries will have, on a
consolidated basis, sufficient cash flow to enable them to pay their debts as
they mature.


ARTICLE V


CONDITIONS

SECTION 5.01.  Amendment and Restatement Effective Date.  The amendment and
restatement of the Existing Credit Agreement provided for hereby and the
obligations of the Lenders to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder shall not become effective until the date on which
the Administrative Agent shall have received each of the following documents,
each of which shall be satisfactory to the Administrative Agent (and to

63


--------------------------------------------------------------------------------


the extent specified below, to each Lender) in form and substance (or such
condition shall have been waived in accordance with Section 10.02):

(a)  Third Amended and Restated Credit Agreement.  (i) Counterparts of this
Agreement signed on behalf of each Obligor, the Issuing Lender, the Swing Line
Lender the Administrative Agent and (ii) duly executed Lender Addenda from
Lenders under (and as defined in) the Existing Credit Agreement constituting the
Required Lenders thereunder (and as defined therein) and from each Lender
providing a Tranche A-1 Term Loan Commitment as of the Third Restatement
Effective Date (or, in each case, written evidence satisfactory to the
Administrative Agent, which may include telecopy transmission of, as applicable,
a signed signature page of this Agreement or a Lender Addendum).

(b)  Opinions of Counsel to the Obligors.  Favorable written opinions (addressed
to the Administrative Agent and the Lenders and dated the Third Restatement
Effective Date) of (i) Thomas & Libowitz, P.A., counsel for the Obligors,
substantially in the form of Exhibit E-1 and (ii) Pillsbury Winthrop Shaw
Pittman LLP, special FCC counsel for the Obligors, substantially in the form of
Exhibit E-2 (and each Obligor hereby instructs such counsel to deliver such
opinions to the Lenders and the Administrative Agent).

(c)  Opinion of Special New York Counsel to JPMCB.  An opinion, dated the Third
Restatement Effective Date, of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to JPMCB, substantially in the form of Exhibit F (and JPMCB hereby
instructs such counsel to deliver such opinion to the Lenders).

(d)  Corporate Documents.  Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of each Obligor, the authorization of the
Transactions and any other legal matters relating to the Obligors, the Loan
Documents or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(e)  Officer’s Certificates.  A certificate, dated the Third Restatement
Effective Date and signed by the President, a Vice President, a Financial
Officer, or Secretary of each of the Borrower and the Holding Company,
confirming compliance with the conditions set forth in the lettered clauses of
the first sentence of Section 5.02.

(f)  Security Agreement.  The Security Agreement, duly executed and delivered by
each of the parties thereto, and the certificates identified under the name of
such Obligor in Annex 1 thereto, in each case accompanied by undated stock or
similar powers executed in blank.  In addition, each Obligor party to the
Security Agreement shall have taken such other action (including delivering to
the Administrative Agent, for filing, appropriately completed and duly executed
copies of Uniform Commercial Code financing statements) as the Administrative
Agent shall have requested in order to perfect the security interests created
pursuant to the Security Agreement.

64


--------------------------------------------------------------------------------


(g)  Insurance.  A certificate of a Financial Officer of the Borrower setting
forth the insurance obtained by it in accordance with the requirements of
Section 6.05 and stating that such insurance is in full force and effect and
that all premiums then due and payable thereon have been paid.

(h)  Other Documents.  Such other documents as the Administrative Agent or any
Lender or special New York counsel to JPMCB may reasonably request.

The obligation of any Lender to make the Loans and other initial extensions of
credit hereunder on the Third Restatement Effective Date is also subject to the
payment by the Borrower of such fees as the Borrower shall have agreed to pay to
any Lender or the Administrative Agent in connection herewith, including the
reasonable fees and expenses of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to JPMCB, in connection with the negotiation, preparation,
execution and delivery of this Agreement and the other Loan Documents and the
extensions of credit hereunder (to the extent that statements for such expenses
have been delivered to the Borrower not less than two days prior to the Third
Restatement Effective Date).

The Administrative Agent shall notify the Borrower and the Lenders of the Third
Restatement Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the amendment and restatement of the Existing
Credit Agreement provided for hereby and the obligations of the Lenders to make
Loans and of the Issuing Lender to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.02) on or prior to 3:00 p.m., New York City time, on
December 22, 2006.

SECTION 5.02.  Each Credit Event.  The obligation of each Lender to make or
maintain a Loan (including an Incremental Loan) on the occasion of any
Borrowing, and of the Issuing Lender to issue, amend, renew or extend any Letter
of Credit, is subject to the satisfaction of the following conditions:

(a)  the representations and warranties of the Borrower and the Holding Company
set forth in this Agreement, and of each Obligor in each of the other Loan
Documents to which it is a party, shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (or, if
any such representation and warranty is expressly stated to have been made as of
a specific date, as of such specific date);

(b)  at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and

(c)  the Borrower shall be in compliance with the indebtedness covenant (if any)
under each of the Note Indentures.

65


--------------------------------------------------------------------------------


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.

SECTION 5.03.  Each Incremental Loan.  The obligation of each Incremental Lender
to make an Incremental Loan is subject to the satisfaction of the following
additional conditions:

(a)  after giving pro forma effect to the making of such Incremental Loan, the
Borrower shall be in compliance with each of the covenants set forth in
Section 7.11; and

(b)  receipt by the respective Incremental Lender and the Administrative Agent
of a certificate, dated the date of the making of such Incremental Loan and
signed by the President, a Vice President, a Financial Officer, or Secretary of
the Borrower, demonstrating in reasonable detail compliance with the foregoing
clause (a) of this Section.


ARTICLE VI


AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of the Borrower (as to itself and
its Subsidiaries only) and the Holding Company covenants and agrees with the
Lenders that:

SECTION 6.01.  Financial Statements and Other Information.  The Borrower or the
Holding Company, as applicable, will furnish to the Administrative Agent:

(a)  (i) in the case of the Borrower, within 120 days after the end of each
fiscal year of the Borrower, the audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Subsidiaries (excluding Unrestricted Subsidiaries) as of the end of and
for such year and (ii) in the case of the Holding Company, within the earlier of
(A) 10 days after the date on which the same shall have been filed with the SEC
and (B) 100 days after the end of each fiscal year of the Holding Company, the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Holding Company and its Subsidiaries
as of the end of and for such year, in each case setting forth in comparative
form the figures for the previous fiscal year, all reported on by Ernst & Young,
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries (excluding Unrestricted Subsidiaries), or the Holding
Company and its Subsidiaries, as the case may be, on a consolidated basis in
accordance with GAAP consistently applied;

66


--------------------------------------------------------------------------------


(b)  (i) in the case of the Borrower, within 60 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower, the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries (excluding
Unrestricted Subsidiaries) as of the end of and for such fiscal quarter and the
then elapsed portion of such fiscal year and (ii) in the case of the Holding
Company, within the earlier of (A) 10 days after the date on which the same
shall have been filed with the SEC and (B) 50 days after the end of each of the
first three fiscal quarters of each fiscal year of the Holding Company, the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of the Holding Company and its Subsidiaries as of the end
of and for such fiscal quarter and the then elapsed portion of such fiscal year,
in each case setting forth in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the corresponding period or periods of
the previous fiscal year, all certified by a Financial Officer of the Borrower
or the Holding Company, as the case may be, as presenting fairly in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries (excluding Unrestricted Subsidiaries), or the
Holding Company and its Subsidiaries, as the case may be, on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c)  concurrently with any delivery of financial statements under clause (a)
or (b) of this Section, a certificate of a Financial Officer of the Borrower and
(as to subclauses (i) and (ii) below only) the Holding Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) stating whether any change in GAAP or in the application thereof
has occurred since the date of the audited financial statements referred to in
Section 4.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate, and
(iii) setting forth reasonably detailed calculations demonstrating compliance
with Sections 7.01(g) through (l), 7.06, 7.07, 7.08 and 7.11;

(d)  promptly after the same become publicly available, copies of all periodic
and other material reports (including reports on Form 8-K), registration
statements and proxy statements filed by the Holding Company or the Borrower
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by the Holding Company or the Borrower to its shareholders generally
or to the holders of any class or issue of securities of the Holding Company or
the Borrower generally, as the case may be, and promptly upon the receipt
thereof by the Holding Company or the Borrower, copies of any material notices,
reports or other communications from any holder of any Indebtedness evidenced or
provided by the Senior Subordinated Notes or the Senior Notes (or, in either
case, any agent or trustee therefor);

67


--------------------------------------------------------------------------------


 

(e)  promptly upon their becoming available, copies of any and all periodic or
special reports filed by the Holding Company, the Borrower or any of the
Borrower’s Subsidiaries with the FCC or with any other Federal, state or local
governmental authority, if such reports indicate any material adverse change in
the business, operations, affairs or condition of the Borrower or any of its
Subsidiaries or if copies thereof are requested by any Lender or the
Administrative Agent, and copies of any and all material notices and other
material communications from the FCC or from any other Federal, state or local
governmental authority with respect to the Borrower, any of its Subsidiaries or
any Station;

(f)  promptly following delivery thereof to or by the Borrower or any of its
Subsidiaries, copies of all material notices (including notices of default),
financial statements, reports, approvals and other material communications that
are received by the Holding Company, the Borrower or any of the Borrower’s
Subsidiaries from or on behalf of any Material Third-Party Licensee or Affiliate
of any Material Third-Party Licensee or furnished by the Holding Company, the
Borrower or any of the Borrower’s Subsidiaries to any Material Third-Party
Licensee or Affiliate of any Material Third-Party Licensee;

(g)  as soon as available and in any event on or before December 31 of each
fiscal year, a budget for the Borrower and its Subsidiaries for the next
following fiscal year setting forth anticipated income, expense and capital
expenditure items for each quarter during such fiscal year; and

(h)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Holding Company,
the Borrower or any of the Borrower’s Subsidiaries, any Unrestricted Subsidiary
(including its financial statements), any Station (including copies of network
affiliation agreements entered into by such Station), any Material Third-Party
Licensee or any Person that owns the Capital Stock of any Material Third-Party
Licensee, or compliance with the terms of this Agreement and the other Loan
Documents, as the Administrative Agent or any Lender may reasonably request.

SECTION 6.02.  Notices of Material Events.  The Borrower and/or the Holding
Company will furnish to the Administrative Agent prompt written notice of the
following:

(a)  the occurrence of any Default or (in the case of the Holding Company only)
any Default relating to the Holding Company;

(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Holding
Company, the Borrower or any of the Borrower’s Subsidiaries or any of their
respective assets, franchises or licenses (including the Broadcast Licenses for
Owned Stations) that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect, or against or affecting any Material
Third-Party Licensee for a Contract Station or any Broadcast License for such
Contract Station that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect or the loss of any Broadcast License (other
than an Immaterial Broadcast License) for such Contract Station;

68


--------------------------------------------------------------------------------


(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Holding Company, the Borrower and its Subsidiaries (including
Unrestricted Subsidiaries) in an aggregate amount exceeding $25,000,000;

(d)  the assertion of any environmental matter by any Person against, or with
respect to the activities of, the Holding Company, the Borrower or any of the
Borrower’s Subsidiaries and any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations, other than any
environmental matter or alleged violation that could reasonably be expected to
result in liability of the Holding Company, the Borrower and the Borrower’s
Subsidiaries (including Unrestricted Subsidiaries) in an aggregate amount
exceeding $25,000,000; and

(e)  any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower or the Holding
Company, as applicable, setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

SECTION 6.03.  Existence; Conduct of Business.  Each of the Borrower and the
Holding Company will, and will cause each of the Borrower’s Subsidiaries to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises (including the Broadcast Licenses, but excluding
Immaterial Broadcast Licenses, for Owned Stations); provided that the foregoing
shall not prohibit (a) any merger, consolidation, liquidation or dissolution
permitted under Section 7.03 or (b) any merger or consolidation involving the
Holding Company (but not involving the Borrower or any of its Subsidiaries).

SECTION 6.04.  Payment of Obligations.  Each of the Borrower and the Holding
Company will, and will cause each of the Borrower’s Subsidiaries to, pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Holding Company, the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 6.05.  Maintenance of Properties; Insurance.  Each of the Borrower and
the Holding Company will, and will cause each of the Borrower’s Subsidiaries to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and

69


--------------------------------------------------------------------------------


reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, provided that the
Borrower will in any event maintain (with respect to itself, each of its
Subsidiaries and each Owned Station), and will use its reasonable best efforts
to cause the Material Third-Party Licensee for each Contract Station (or the
Person that owns the Capital Stock of such Material Third-Party Licensee) to
maintain (with respect to itself and such Contract Station), casualty insurance
and insurance against claims and damages with respect to defamation, libel,
slander, privacy or other similar injury to person or reputation (including
misappropriation of personal likeness), in such amounts as are then customary
for Persons engaged in the same or similar business similarly situated.

SECTION 6.06.  Books and Records; Inspection Rights.  Each of the Borrower and
the Holding Company will, and will cause each of the Borrower’s Subsidiaries to,
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities.  Each of the Borrower and the Holding Company will, and will cause
each of the Borrower’s Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

SECTION 6.07.  Compliance with Laws and Contractual Obligations.  Each of the
Borrower and the Holding Company will, and will cause each of the Borrower’s
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including Environmental
Laws) and all of its Contractual Obligations, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 6.08.  Use of Proceeds and Letters of Credit.  The proceeds of the
Revolving Loans and the proceeds of the Incremental Loans (if any) will be used
for the general corporate purposes of the Borrower and its Subsidiaries,
including working capital requirements, Capital Expenditures, and acquisitions
and Investments to the extent permitted hereunder (in each case, in compliance
with all applicable legal and regulatory requirements).  Letters of Credit will
be issued only for general corporate purposes of the Borrower and its
Subsidiaries as specified above.  The proceeds of the Tranche A-1 Term Loans
will be used solely to redeem in full the Borrower’s 8-¾% Senior Subordinated
Notes due 2011 outstanding under an indenture dated as of December 10, 2001 (and
to pay accrued interest and premium thereon to the date of such redemption). 
Neither the Administrative Agent nor any Lender shall have any responsibility as
to the use of any of proceeds of any Loan.  No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations U and X.

SECTION 6.09.  Certain Obligations Respecting Subsidiaries; Intermediate Holding
Company.

(a)  Subsidiary Guarantors.  The Borrower will take such action, and will cause
each of its Subsidiaries to take such action, from time to time as shall be
necessary to ensure that

70


--------------------------------------------------------------------------------


all Subsidiaries of the Borrower are “Subsidiary Guarantors” hereunder.  Without
limiting the generality of the foregoing, in the event that the Borrower or any
of its Subsidiaries shall form or acquire any new Subsidiary that shall
constitute a Subsidiary hereunder, the Borrower and its Subsidiaries will cause
such new Subsidiary, to (i) become a “Subsidiary Guarantor” hereunder, and an
“Obligor” under the Security Agreement pursuant to a Borrower Subsidiary
Guarantor Assumption Agreement, duly completed and executed by such Subsidiary,
(ii) deliver certificates (if any) of ownership interests of any Subsidiaries of
such new Subsidiary in each case accompanied by undated stock or other similar
powers executed in blank and (iii) deliver such proof of corporate action,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered by each Obligor pursuant to Section 5.01 on the Third
Restatement Effective Date or as the Administrative Agent shall have requested.

Notwithstanding the foregoing, the Borrower shall not be required to cause any
Non-Media Subsidiary of the Borrower (or any of such Subsidiary’s Non-Media
Subsidiaries) to become a “Subsidiary Guarantor” hereunder or an “Obligor” under
the Security Documents, so long as the following requirements are satisfied: 
(a) such Subsidiary is not liable, directly or indirectly, with respect to any
Indebtedness other than Non-Recourse Indebtedness and has not guaranteed or
otherwise provided credit support at the time of such designation for any
Indebtedness of the Borrower or any of its Subsidiaries (other than the
Subsidiaries of such Subsidiary); (b) such Subsidiary is directly owned by a
Guarantor hereunder which is a Wholly Owned Subsidiary and the Capital Stock of
such Guarantor has been pledged in favor of the Administrative Agent pursuant to
the Security Agreement and (c) at the time of acquisition of such Subsidiary by
the Borrower, the entering into of a Borrower Subsidiary Guarantor Assumption
Agreement by such Subsidiary (and its Subsidiaries) would violate any provision
of applicable law or any agreement to which such Subsidiary is a party; provided
that if at any time thereafter such Subsidiary (or any of its Subsidiaries)
shall cease to be subject to the prohibitions referred to in clause (c) above,
the Borrower will take such action, and will cause each of its Subsidiaries to
take such action, promptly to ensure that such Subsidiary (and/or the relevant
Subsidiary or Subsidiaries of such Subsidiary) become “Subsidiary Guarantors”
hereunder and/or “Obligors” under the Security Documents, as applicable, and in
that connection to satisfy the requirements under the immediately succeeding
paragraph.  In addition, notwithstanding anything herein to the contrary, the
Borrower shall not be required to, or to cause any of its Subsidiaries to,
pledge the Capital Stock of any Non-Media Subsidiary owned by the Borrower and
its Subsidiaries that is not required to become a Subsidiary Guarantor pursuant
to the immediately preceding sentence, if, at the time of the acquisition of
such Non-Media Subsidiary by the Borrower, such pledge would violate any
provision of applicable law or any agreement to which such Non-Media Subsidiary
is a party.

(b)  Ownership of Subsidiaries.  The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is (i) if such Subsidiary is a Non-Media
Subsidiary, at least a majority-owned Subsidiary and (ii) otherwise, a Wholly
Owned Subsidiary.  In the event that any additional Capital Stock shall be
issued by any Subsidiary (other than by any Subsidiary the Capital Stock of
which is not required to be pledged pursuant to the second paragraph of
Section 6.09(a)), the respective Obligor agrees forthwith to deliver to the
Administrative Agent pursuant to the Security Agreement the certificates (if
any) evidencing such Capital Stock, accompanied by undated stock or other
similar powers executed in blank and to take such other action as the
Administrative Agent shall request to perfect the security interest created
therein pursuant to the Security Agreement.

71


--------------------------------------------------------------------------------


(c)  Intermediate Holding Company.  In the event the Holding Company shall at
any time wish to cause the Borrower to become an indirectly Wholly Owned
Subsidiary of the Holding Company, the Holding Company shall promptly notify the
Administrative Agent thereof and, as conditions precedent thereto, shall cause
the Subsidiary of the Holding Company that shall become the direct owner of 100%
of the Capital Stock of the Borrower (an “Intermediate Holding Company”) (i) to
become (x) a “Guarantor” hereunder pursuant to a written agreement in form and
substance satisfactory to the Administrative Agent and (y) the pledgor of the
Capital Stock of the Borrower under the Security Agreement pursuant to an
amendment thereto in form and substance satisfactory to the Administrative
Agent, (ii) to deliver to the Administrative Agent such proof of corporate
action, incumbency of officers, opinions of counsel and other documents with
respect to such Intermediate Holding Company as is consistent with those
delivered by each Obligor pursuant to Section 5.01 on the Third Restatement
Effective Date or as the Administrative Agent shall have requested and (iii) to
take such other action as the Administrative Agent shall have requested to
perfect the security interest created in such Capital Stock pursuant to such
amendment.  Without limiting the foregoing, in the event that at any time the
Borrower shall become a directly Wholly Owned Subsidiary of an Intermediate
Holding Company in accordance with the immediately preceding sentence, the
Holding Company shall at all times remain a Guarantor hereunder and, at such
time, shall pledge the Capital Stock of such Intermediate Holding Company under
the Security Agreement pursuant to an amendment thereto in form and substance
satisfactory to the Administrative Agent.  Notwithstanding anything herein or in
the other Loan Documents to the contrary, the Lenders hereby authorize the
Administrative Agent to enter into each such agreement and amendment
contemplated by this paragraph without any further authorization or action by
the Lenders in order to effect the foregoing.

SECTION 6.10.  Designated SBG Subsidiaries.

(a)  Designation.  The Holding Company and the Borrower may, at any time or from
time to time upon not less than five Business Days’ notice to the Administrative
Agent (or such shorter period which is acceptable to the Administrative Agent),
designate any Subsidiary of the Holding Company (other than the Borrower or any
of its directly and indirectly owned Subsidiaries) (including any newly acquired
or newly formed Subsidiary of the Holding Company) to be a “Designated SBG
Subsidiary” for purposes of this Agreement.  The designation by the Holding
Company of any Subsidiary of the Holding Company as a Designated SBG Subsidiary
hereunder shall be effective subject to satisfaction of the following
conditions: (i) immediately before and after giving effect to such designation,
no Default shall have occurred or be continuing, (ii) except as provided in the
last paragraph of paragraph (b) of this Section, such Subsidiary shall have
complied with the requirements of the first paragraph of such paragraph (b) and
(iii) the Administrative Agent shall have received a certificate of a senior
officer of the Holding Company and the Borrower certifying that the conditions
to the designation of such Designated SBG Subsidiary under this Section have
been satisfied.

72


--------------------------------------------------------------------------------


(b)  SBG Subsidiary Guarantors.  Subject to the immediately succeeding
paragraph, the Holding Company will cause each Designated SBG Subsidiary to
(i) become a “Subsidiary Guarantor” hereunder and an “Obligor” under the
Security Agreement pursuant to a SBG Subsidiary Guarantor Assumption Agreement,
duly completed and executed by such Designated SBG Subsidiary (and each of its
Subsidiaries), the Holding Company and the Borrower, (ii) deliver certificates
(if any) of ownership interests of such Designated SBG Subsidiary and each of
its Subsidiaries in each case accompanied by undated stock or other similar
powers executed in blank, pursuant to the Security Agreement and (iii) deliver
such proof of corporate action, incumbency of officers, opinions of counsel and
other documents as is consistent with those delivered by each Obligor pursuant
to Section 5.01 on the Third Restatement Effective Date or as the Administrative
Agent shall have requested.

Notwithstanding the foregoing, any Designated SBG Subsidiary that is a Non-Media
Subsidiary (and its Non-Media Subsidiaries, if any) shall not be required to
become a “Subsidiary Guarantor” hereunder or an “Obligor” under the Security
Documents, so long as the following requirements are satisfied:  (a) such
Subsidiary is not liable, directly or indirectly, with respect to any
Indebtedness other than Non-Recourse Indebtedness and has not guaranteed or
otherwise provided credit support at the time of such designation for any
Indebtedness of the Borrower or any of its Subsidiaries (other than the
Subsidiaries of such Subsidiary); (b) such Subsidiary is directly owned by a
Guarantor hereunder which is a Wholly Owned Subsidiary and the Capital Stock of
such Guarantor has been pledged in favor of the Administrative Agent pursuant to
the Security Agreement and (c) at the time of acquisition of such Subsidiary by
the Holding Company, the entering into of a SBG Subsidiary Guarantor Assumption
Agreement by such Subsidiary (and its Subsidiaries) would violate any provision
of applicable law or any agreement to which such Subsidiary is a party; provided
that if at any time thereafter such Subsidiary (or any of its Subsidiaries)
shall cease to be subject to the prohibitions referred to in clause (c) above,
the Holding Company will take such action, and will cause each of its
Subsidiaries to take such action, promptly to ensure that such Subsidiary
(and/or the relevant Subsidiary or Subsidiaries of such Subsidiary) become
“Subsidiary Guarantors” hereunder and/or “Obligors” under the Security
Documents, as applicable, and in that connection to satisfy the requirements
under the immediately succeeding paragraph.  In addition, notwithstanding
anything herein to the contrary, the Holding Company shall not be required to,
or to cause any of its Subsidiaries to, pledge the Capital Stock of any
Non-Media Subsidiary owned by the Holding Company and its Subsidiaries that is
not required to become a Subsidiary Guarantor pursuant to the immediately
preceding sentence, if, at the time of the acquisition of such Non-Media
Subsidiary by the Holding Company, such pledge would violate any provision of
applicable law or any agreement to which such Non-Media Subsidiary is a party.

(c)  Removal.  The Holding Company and the Borrower may, at any time or from
time to time upon not less than five Business Days’ notice to the Administrative
Agent (or such shorter period which is acceptable to the Administrative Agent),
remove any Designated SBG Subsidiary as a “Subsidiary” and, in the case of any
SBG Subsidiary Guarantor, a Guarantor and an Obligor hereunder and under the
other Loan Documents if all of the following conditions apply as of the date
specified for the effectiveness of such removal: (i) immediately before and
after giving effect to such removal, no Default shall have occurred or be
continuing; (ii) after giving effect to such removal, such Designated SBG
Subsidiary is not liable, directly or

73


--------------------------------------------------------------------------------


indirectly, with respect to any Indebtedness other than Non-Recourse
Indebtedness and has not guaranteed or otherwise provided credit support at the
time of such removal for any Indebtedness of the Borrower or any of its
Subsidiaries; (iii) any Investment in such Designated SBG Subsidiary made as a
result of such removal shall not violate the provisions of Section 7.07;
(iv) such removal shall be treated as a Disposition of the assets of such
Designated SBG Subsidiary and shall not violate the provisions of
Section 7.05(c) or Section 7.09; and (vi) any such removal shall be evidenced to
the Administrative Agent by furnishing the Administrative Agent a senior
officer’s certificate of the Holding Company and the Borrower certifying that
such removal complies with the foregoing conditions.  Upon the satisfaction of
such conditions, such Designated SBG Subsidiary (and each of its Subsidiaries)
shall cease to be a “Subsidiary” hereunder and, in the case of any SBG
Subsidiary Guarantor, a “Subsidiary Guarantor” and an “Obligor” hereunder and
under the other Loan Documents and shall be released from all (and shall cease
to have any) obligations as such hereunder and under the other Loan Documents.

(d)  Ownership of Designated SBG Subsidiaries.  The Holding Company will take
such action, and will cause each Designated SBG Subsidiary, so long as it shall
remain a Designated SBG Subsidiary hereunder, to take such action from time to
time as shall be necessary to ensure that such Designated SBG Subsidiary (and
each of its Subsidiaries) is (i) if such Designated SBG Subsidiary (and each of
its Subsidiaries) is a Non-Media Subsidiary, at least a majority-owned
Subsidiary of the Holding Company and (ii) otherwise, a Wholly Owned Subsidiary
of the Holding Company.


ARTICLE VII


NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of the Borrower (other than with respect to Section
7.18) and the Holding Company (solely with respect to each of the Designated SBG
Subsidiaries and Section 7.18) covenants and agrees with the Lenders that:

SECTION 7.01.  Indebtedness.  The Borrower will not, nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

(a)  Indebtedness to the Lenders hereunder (including in respect of Incremental
Loans) and under the other Loan Documents;

(b)  Indebtedness outstanding on the Third Restatement Effective Date and
identified in Schedule 7.01(b);

74


--------------------------------------------------------------------------------


(c)  unsecured, senior subordinated or subordinated Indebtedness of the Borrower
(which may be guaranteed on a subordinated basis by any Subsidiary Guarantor)
(such Indebtedness and/or guarantees being collectively referred to as the
“Additional Subordinated Notes”), provided that (i) no scheduled payments,
prepayments, redemptions or sinking fund or like payments in respect of such
Indebtedness shall be required prior to December 31, 2013, (ii) the terms and
conditions of such Indebtedness shall not be more restrictive on the Borrower
and its Subsidiaries than the terms and conditions customarily found in
subordinated debt of a similar type issued by similar issuers under Rule 144A or
in a public offering as reasonably determined by the Administrative Agent, and
the terms of subordination thereof shall also extend to cover obligations of the
Borrower and its Subsidiaries in respect of any Hedging Agreements to which the
Borrower and any of the Lenders and their respective Affiliates are parties and
(iii) no Default shall have occurred and be continuing at the time of incurrence
of such Indebtedness or would result therefrom;

(d)  Indebtedness of Subsidiaries of the Borrower owing to the Borrower or to
other Subsidiaries of the Borrower and Indebtedness of the Borrower owing to any
of the Designated SBG Subsidiaries;

(e)  Subordinated Film Indebtedness of the Borrower and its Subsidiaries in an
aggregate principal amount not exceeding $30,000,000 at any one time
outstanding, provided that the terms and conditions of each agreement or
instrument evidencing or governing such Indebtedness shall be satisfactory to
the Administrative Agent;

(f)  Guarantees by one or more of the Borrower and the Subsidiary Guarantors of
the obligations of other Persons (including Affiliates); provided that the
aggregate principal amount of Indebtedness so guaranteed may not exceed
$75,000,000 at any one time outstanding;

(g)  Indebtedness (including Indebtedness of the Receivables Subsidiary)
incurred in connection with any Receivables Financing on terms satisfactory to
the Administrative Agent, provided that after giving effect thereto the
aggregate face amount of Receivables of the Borrower and its Subsidiaries (other
than any Receivables Subsidiary) that have not been sold or financed shall be at
least $100,000,000;

(h)  Indebtedness incurred in connection with capital leases in respect of
broadcast towers or equipment of the Borrower or any of its Subsidiaries,
provided that the aggregate principal amount of such Indebtedness may not exceed
$25,000,000 at any one time outstanding;

(i)  off-balance sheet Indebtedness incurred by the Borrower or any of its
Subsidiaries to finance broadcast towers or equipment on terms satisfactory to
the Administrative Agent; provided that the aggregate principal amount of such
Indebtedness may not exceed $50,000,000 at any one time outstanding;

(j)  senior unsecured Indebtedness of the Borrower issued after the date hereof
in an aggregate principal amount not exceeding $300,000,000 at any one time
outstanding; provided that (i) no scheduled payments, prepayments, redemptions
or sinking fund or like payments on such Indebtedness shall be required prior to
December 31, 2013, (ii) the

75


--------------------------------------------------------------------------------


terms and conditions of such Indebtedness shall not be more restrictive on the
Borrower and its Subsidiaries than the terms and conditions customarily found in
senior unsecured notes of similar issuers issued under Rule 144A or in a public
offering as reasonably determined by the Administrative Agent and (iii) no
Default shall have occurred and be continuing at the time of incurrence of such
Indebtedness or would result therefrom;

(k)  additional unsecured Indebtedness of the Borrower in an aggregate principal
amount not exceeding $100,000,000 at any one time outstanding, provided that no
Default shall have occurred and be continuing at the time of incurrence of such
Indebtedness or would result therefrom; and

(l)  Indebtedness of the Non-Media Subsidiaries incurred after the date hereof
in an aggregate principal amount not exceeding $110,000,000 at any one time
outstanding, provided that no Default shall have occurred and be continuing at
the time of incurrence of such Indebtedness or would result therefrom.

SECTION 7.02.  Liens.  The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a)  Liens created pursuant to the Security Documents;

(b)  Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or which are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Borrower or any of its Subsidiaries, as the case may be, in
accordance with GAAP;

(c)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings and Liens securing judgments but only to the extent for
an amount and for a period not resulting in an Event of Default under clause (j)
of Article VIII;

(d)  pledges or deposits under worker’s compensation, unemployment insurance and
other social security legislation;

(e)  deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(f)  easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto which, in the aggregate, are not material
in amount, and which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries;

76


--------------------------------------------------------------------------------


(g)  Liens on the Capital Stock of Cunningham owned by Carolyn C. Smith acquired
by the Borrower or any of its Subsidiaries pursuant to the exercise of the
Cunningham Options, to the extent such Liens are in existence on the date of
such acquisition;

(h)  Liens on the property of the Borrower and the Subsidiary Guarantors
securing Guarantees referred to in Section 7.01(f), provided that the aggregate
Indebtedness secured thereby shall not exceed $75,000,000 at any one time
outstanding;

(i)  Liens resulting from the defeasance (but only to extent permitted under
Section 7.12) of the Indebtedness under the Note Indentures in accordance
therewith;

(j)  Liens upon real and/or personal property existing on the date hereof,
provided that the aggregate Indebtedness and/or other obligations secured
thereby shall not exceed $15,000,000;

(k)  additional Liens upon real and/or personal property created after the date
hereof, provided that the aggregate Indebtedness and/or other obligations
secured thereby and incurred on and after the date hereof shall not exceed
$5,000,000 in the aggregate at any one time outstanding;

(l)  Liens (if any) created in connection with any Receivables Financing
permitted under Section 7.01(g);

(m)  Liens upon property of any Non-Media Subsidiary securing Indebtedness of
such Non-Media Subsidiary permitted under Section 7.01(l), provided that the
aggregate Indebtedness secured by Liens upon property of all Non-Media
Subsidiaries permitted under this clause (m) shall not exceed $110,000,000 in
the aggregate at any one time outstanding; and

(n)  any extension, renewal or replacement of the foregoing, provided that the
Liens permitted hereunder shall not be spread to cover any additional
Indebtedness or property (other than a substitution of like property).

SECTION 7.03.  Mergers, Consolidations, Etc.  The Borrower will not, nor will it
permit any of its Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), except:

(a)  any Subsidiary may be merged or consolidated with or into any other
Subsidiary; provided that:

77


--------------------------------------------------------------------------------


 

(i)  if any such transaction shall be between a Subsidiary and a Wholly Owned
Subsidiary, the Wholly Owned Subsidiary shall be the continuing or surviving
entity;

(ii)  if any such transaction shall be between a Subsidiary Guarantor and a
Subsidiary not a Subsidiary Guarantor, and such Subsidiary Guarantor is not the
continuing or surviving entity, then the continuing or surviving entity shall
have assumed all of the obligations of such Subsidiary Guarantor hereunder and
under the other Loan Documents;

(b)  any License Subsidiary may be merged or consolidated with or into (i) any
other License Subsidiary or (ii) a newly formed Subsidiary of the Borrower
(which may be organized as a limited liability company) established for the
purpose of becoming a License Subsidiary, provided that such newly formed
Subsidiary (x) if it is the continuing or surviving entity, it shall have
assumed all of the obligations of such Subsidiary hereunder and under the other
Loan Documents and (y) shall be in compliance with Section 7.14;

(c)  any Subsidiary may be merged or consolidated with or into any other Person
to effect an Acquisition permitted under Section 7.04, provided that the
continuing or surviving entity shall be a Subsidiary of the Borrower and, if not
a Subsidiary Guarantor prior to such merger or consolidation, such continuing or
surviving entity shall have assumed all of the obligations of such Subsidiary
hereunder and under the Loan Documents; and

(d)  any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower, provided that the Borrower shall be the continuing or surviving
entity.

SECTION 7.04.  Acquisitions.  The Borrower will not, nor will it permit any of
its Subsidiaries to, acquire any business or property from, or Capital Stock of,
or be a party to any acquisition of, any Person, or acquire any option to make
any such acquisition, except:

(a)  purchases of inventory, programming rights and other property to be sold or
used in the ordinary course of business;

(b)  Investments permitted under Section 7.07;

(c)  Restricted Payments permitted under Section 7.08;

(d)  Capital Expenditures of the Borrower and its Subsidiaries;

(e)  the Borrower and its Subsidiaries may consummate each Approved Acquisition
and any Other Acquisition (including the exercise of the Cunningham Options),
provided that, if applicable:

78


--------------------------------------------------------------------------------


(i)  both immediately prior after giving effect to such Acquisition, no Default
shall have occurred and be continuing (and, in the case of such Acquisition, the
Borrower shall be in compliance with the Total Indebtedness Ratio under
Section 7.11(c), calculated on a pro forma basis as if such Acquisition had been
consummated on the first day of the relevant period);

(ii)  each assignment or transfer of control of Broadcast Licenses to the
Borrower or any of its Subsidiaries shall have been approved by

(A)  an Initial FCC Order, in the case of any such Approved Acquisition or if
the aggregate consideration for any Other Acquisition and all Other Acquisitions
permitted under this clause (e) and consummated after the date hereof which have
not been approved by a Final FCC Order is equal to or less than $300,000,000 in
the aggregate or

(B)  a Final FCC Order, in all other cases (including the exercise of the
Cunningham Options);

(iii)  if the Administrative Agent or the Required Lenders shall have so
requested, the Administrative Agent shall have received an opinion of FCC
counsel satisfactory to the Administrative Agent or the Required Lenders, as the
case may be, in its (or their) reasonable judgment to the effect that such
transfer shall have been so approved by an Initial FCC Order or a Final FCC
Order, as the case may be, and that such Broadcast Licenses have been validly
assigned to the Borrower or such Subsidiary;

(iv)  if the Aggregate Consideration for such Acquisition is equal to or greater
than $75,000,000, the Borrower shall furnish to the Lenders a certificate
showing calculations (after giving effect to borrowings and prepayments
hereunder to be made on such date and calculated on a pro forma basis as if such
Acquisition had been consummated on the first day of the period of four fiscal
quarters of the Borrower ending on or most recently ended prior to such date) in
reasonable detail that demonstrate that such Acquisition will not result in a
Default under Section 7.11 or sub-clause

(vi)  of this clause (e);

(v)  if the Aggregate Consideration for such Acquisition is equal to or greater
than $75,000,000, no later than the date falling ten Business Days (or such
shorter period as the Administrative Agent may agree) prior to the date that
such Acquisition is consummated, the Borrower shall have delivered to the
Administrative Agent drafts or executed counterparts of such of the respective
agreements or instruments (including Program Services Agreements) pursuant to
which such Acquisition is to be consummated (together with any related option or
other material agreements), any schedules or other material ancillary documents
to be executed or delivered in connection therewith, all of which shall be
satisfactory in form and substance to the Administrative Agent; and

79


--------------------------------------------------------------------------------


(vi)  promptly following request therefor, copies of such information or
documents relating to such Acquisition as the Administrative Agent or any Lender
(through the Administrative Agent) shall have reasonably requested; and

(f)  the acquisition of property in connection with any exchanges permitted
under Section 7.05.

SECTION 7.05.  Dispositions.  The Borrower will not, nor will it permit any of
its Subsidiaries to, without the prior written consent of the Required Lenders,
convey, sell, lease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or a substantial part of its business or property,
whether now owned or hereafter acquired including receivables and leasehold
interests, except:

(a)  the Disposition of any inventory or other property in the ordinary course
of business and on ordinary business terms;

(b)  the Disposition of obsolete or worn-out property, tools or equipment no
longer used or useful in its business so long as the amount thereof sold in any
single fiscal year by the Borrower and its Subsidiaries shall not have a fair
market value in excess of $10,000,000;

(c)  the Borrower or any of its Subsidiaries may dispose of assets (including by
way of an exchange for assets of equal or greater value, as determined in good
faith by the Board of Directors of the Borrower or such Subsidiary), including
assets relating to any Owned Station that is a television broadcasting station
or a radio broadcasting station (or the Capital Stock of the Subsidiary of the
Borrower that owns such assets if such Subsidiary does not own property related
to any other Owned Station not included in such Disposition), provided that:

(i)  both immediately prior to such Disposition and, after giving effect
thereto, no Default shall have occurred and be continuing;

(ii) such Disposition is a sale to any Person for cash or in exchange for
assets, in each case. in an amount not less than the fair market value of the
assets being disposed of;

(iii)  in the case of the Disposition (including an exchange) of assets relating
to any Owned Station that is a television broadcasting station or a radio
broadcasting station (or the Capital Stock of the Subsidiary of the Borrower
that owns such assets if such Subsidiary does not own property related to any
other Owned Station not included in such Disposition):

(A)  the EBITDA Percentage attributable to such assets together with the
EBITDA Percentage attributable to all other such assets sold or exchanged
pursuant to this clause (iii) during the immediately preceding twelve month
period shall not exceed 25%;

80


--------------------------------------------------------------------------------


(B)  the EBITDA Percentage attributable to all other such assets sold or
exchanged pursuant to this clause (iii) since the Third Restatement Effective
Date shall not exceed 50%;

(C)  in the case of any such exchange of assets, the acquisition of such assets
of such Person pursuant to such exchange shall comply with the provisions of
Section 7.04(e); and

(D)  the Borrower shall have furnished to the Lenders, not later than the date
falling five Business Days (or such shorter period as the Administrative Agent
may agree) prior to the date of such Disposition a certificate in form and
detail satisfactory to the Administrative Agent stating (and setting forth
calculations in reasonable detail demonstrating) the EBITDA Percentage
attributable to such Disposition and all other such assets so sold or exchanged
for the relevant periods under clauses (A) and (B) above; and

(iv)  the Borrower shall have furnished to the Lenders such other information or
documents relating to such Disposition as the Administrative Agent or any Lender
or Lenders (through the Administrative Agent) shall have reasonably requested;
and

(d)  the Borrower or any of its Subsidiaries may dispose of additional property
for fair market value, provided that the aggregate fair market value of such
additional property disposed of by the Borrower and its Subsidiaries in any
fiscal year may not exceed $100,000,000;

(e)  the Borrower and its Subsidiaries may transfer Receivables in connection
with any Receivables Financing permitted under Section 7.01(g);

(f)  any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its property to the Borrower or a Wholly Owned
Subsidiary of the Borrower (other than a License Subsidiary); provided that if
any such sale is by a Subsidiary Guarantor to another Subsidiary which is not a
Subsidiary Guarantor, then such Subsidiary shall have become a “Subsidiary
Guarantor” hereunder and assumed all of the obligations of such Subsidiary
Guarantor hereunder and under the other Loan Documents; and

(g) Approved Dispositions.

SECTION 7.06.  Lines of Business.  The Borrower will not permit at any time
EBITDA for the most recent period of twelve consecutive full calendar months
derived from (a) the business of owning and operating the Stations (and related
retransmission facilities), (b) the commercial utilization of frequencies
licensed, granted or leased to the Borrower or any of its Subsidiaries by the
FCC, any other Governmental Authority or any other Person in

81


--------------------------------------------------------------------------------


connection with the television or radio broadcasting businesses and/or (c) the
business of managing and/or consulting to television stations other than the
Owned Stations, to less than 66-⅔% of EBITDA for such period.

SECTION 7.07.  Investments.  The Borrower will not, nor will it permit any of
its Subsidiaries to, make or permit to remain outstanding any Investments
except:

(a)  operating deposit accounts with banks;

(b)  Permitted Investments;

(c)  (i) Investments by the Borrower and its Subsidiaries in Capital Stock of
Subsidiaries of the Borrower (other than any Excluded Non-Media Subsidiaries)
and (ii) advances by the Borrower and its Subsidiaries to any of the Subsidiary
Guarantors, and advances by any of the Designated SBG Subsidiaries to the
Borrower, in the ordinary course of business permitted to be incurred by
Section 7.01(d);

(d)  Investments outstanding on the date hereof (other than Investments
permitted under clauses (a), (b) and (c) of this Section) and identified in
Schedule 4.14(b);

(e)  the acquisition of the Capital Stock of Persons or the formation of Wholly
Owned Subsidiaries of the Borrower for the acquisition of Capital Stock of
Persons, resulting in such Persons becoming Wholly Owned Subsidiaries of the
Borrower, in each case for the purpose of enabling the Borrower and its
Subsidiaries to consummate acquisitions permitted by Section 7.04;

(f)  Guarantees by Subsidiary Guarantors of Indebtedness of the Borrower to the
extent such guarantees are permitted under Section 7.01;

(g)  Guarantees permitted under Section 7.01(f);

(h)  Investments by the Borrower and its Subsidiaries in any Receivables
Subsidiary in connection with any Receivables Financing permitted under
Section 7.01(g); and

(i)  additional Investments, provided that no Default shall have occurred and be
continuing at the time of the making of each such Investment or would result
therefrom;

SECTION 7.08.  Restricted Payments.  The Borrower will not, nor will it permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except that, so long as no Default exists
at the time of making such Restricted Payment or would result therefrom:

(a)  the Borrower may pay cash dividends on its common stock (i) in an aggregate
amount not to exceed $100,000,000 or (ii) without regard to amount, if at the
time of the declaration and making of, and after giving effect to, such
dividends, the Total Indebtedness Ratio shall not be greater than 5.00 to 1;

82


--------------------------------------------------------------------------------


(b)  the Borrower may pay cash dividends on its common stock that will be used
by the Holding Company solely for the purpose of repaying, repurchasing and/or
redeeming the Holding Company’s 6% Convertible Subordinated Debentures due 2012
in existence on the Third Restatement Effective Date;

(c)  the Borrower may pay cash dividends on its common stock, pay management
fees and/or make royalty fee payments to the Holding Company that will be used
by the Holding Company solely to pay general and administrative expenses of the
Holding Company in an aggregate amount not to exceed $15,000,000 for any period
of twelve consecutive full calendar months; and

(d)  the Borrower may pay cash dividends on its common stock if, at the time of
the declaration and making of, and after giving effect to, each such dividend,
the Borrower shall be in pro forma compliance Section 7.11(a).

Nothing herein shall be deemed to prohibit the payment of any dividends or
distributions by any Wholly Owned Subsidiary of the Borrower to the Borrower or
any other such Wholly Owned Subsidiary; provided that, notwithstanding anything
in the Loan Documents to the contrary, no Designated SBG Subsidiary shall be
permitted to make any dividend or other distributions, in cash or property
(other than in its additional ownership interests), to the Holding Company or
any Subsidiary of the Holding Company that directly owns the ownership interests
of such Designated SBG Subsidiary, including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such ownership interests or any option,
warrant or other right to acquire any such ownership interests.

SECTION 7.09.  Transactions with Affiliates.  The Borrower will not, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

(a)  transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties;

(b)  transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate;

(c)  any Restricted Payment permitted under Section 7.08; and

(d)  any Affiliate who is an individual may serve as a director, officer or
employee of the Borrower or any of its Subsidiaries and receive reasonable
compensation for his or her services in such capacity.

83


--------------------------------------------------------------------------------


SECTION 7.10.  Restrictive Agreements.  The Borrower will not, nor will it
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its Capital Stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 7.10 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to (x) secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness or (y) Indebtedness permitted under
clause (c), (d) or (j) of Section 7.01 but only to the extent that such
restrictions are no more onerous on the Borrower and its Subsidiaries than the
restrictions contained in the Existing Senior Subordinated Note Indentures and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

SECTION 7.11.  Certain Financial Covenants.

(a)  Fixed Charges Ratio. The Borrower will not permit the Fixed Charges Ratio
on any date to be less than 1.05 to 1.

(b)  Senior Indebtedness Ratio.  The Borrower will not permit the Senior
Indebtedness Ratio on any date to be greater than 5.50 to 1.

(c)  Total Indebtedness Ratio.  The Borrower will not permit the Total
Indebtedness Ratio on any date to be greater than the ratio set forth below
opposite the period during which such date falls:

Period

 

 

 

Ratio

 

From the Third Restatement Effective Date

 

 

 

through December 31, 2007

 

7.00 to 1

 

 

 

 

 

From January 1, 2008

 

 

 

through December 31, 2008

 

6.75 to 1

 

 

 

 

 

From January 1, 2009

 

 

 

and at all times thereafter

 

6.50 to 1

 

 

84


--------------------------------------------------------------------------------


SECTION 7.12.  Certain Other Indebtedness.  The Borrower will not, nor will it
permit any of its Subsidiaries to, purchase, redeem, retire or otherwise acquire
for value, or set apart any money for a sinking, defeasance or other analogous
fund for, the purchase, redemption, retirement or other acquisition of, or make
any voluntary payment or prepayment of the principal of or interest on, or any
other amount owing in respect of, any Subordinated Indebtedness or any Senior
Notes, except for: (a) regularly scheduled payments of principal and interest in
respect thereof required pursuant to the instruments evidencing such
Indebtedness; and (b) the purchase, redemption, retirement or other acquisition
or defeasance of any Subordinated Indebtedness or Senior Notes (together with
any premium and accrued interest payable therein), provided that no Default
shall have occurred and be continuing at the time of such purchase, redemption,
retirement or other acquisition or defeasance or would result therefrom.

SECTION 7.13.  Modifications of Certain Documents.  Without the prior written
consent of the Required Lenders, the Borrower will not, nor will it permit any
of its Subsidiaries to, consent to any modification, supplement, waiver or
termination of any of the provisions of any Program Services Agreement,
Outsourcing Agreement, Subordinated Debt Document or Senior Note Document, if
such modification, supplement, waiver or termination could reasonably be
expected to be materially adverse to the interests of the Lender (subject to, in
the case any of the Subordinated Debt Documents and the Senior Note Documents,
the reasonable judgment of the Administrative Agent).  The Borrower will not,
nor will it permit any of its Subsidiaries to, designate any Indebtedness (other
than the Senior Notes and the Guarantees of any Subsidiary Guarantor in respect
thereof) as “Designated Senior Indebtedness” or “Designated Guarantor Senior
Indebtedness” (or equivalent terms), in each case under and as defined in any
Senior Subordinated Note Indenture.

SECTION 7.14.  License Subsidiaries.

(a)  Whenever the Borrower or any of its Subsidiaries acquires any Broadcast
License after the Third Restatement Effective Date, the Borrower shall (without
limiting its obligations under Section 6.09) cause such acquisition to take
place as follows in accordance with all applicable laws and regulations,
including pursuant to approvals from the FCC: (i) each Broadcast License so
acquired shall be transferred to and held by a Wholly Owned Subsidiary of the
Borrower that is a License Subsidiary (provided that any License Subsidiary
shall be permitted to hold one or more Broadcast Licenses); (ii) the related
operating assets shall be transferred to and held by an operating company that
is a Subsidiary of the Borrower (an “Operating Subsidiary”); and (iii) the
Borrower shall deliver or cause to be delivered (if not theretofore delivered)
to the Administrative Agent in pledge under the Security Agreement all Capital
Stock of such License Subsidiary and such Operating Subsidiary (and, if
reasonably requested by the Administrative Agent, furnish to the Administrative
Agent evidence that the foregoing transactions have been so effected).

(b)  Notwithstanding anything herein to the contrary, the Borrower shall not
permit any License Subsidiary to: (i) create, incur, assume or have outstanding
any Indebtedness or other liabilities or obligations except for obligations
under the Loan Documents and the contractual agreements with one or more
Operating Subsidiaries entered into in the ordinary course of business solely
with respect to the management of the relevant Station’s operations; (ii) own
any right, franchise or other asset, except for Broadcast Licenses transferred
to it by the

85


--------------------------------------------------------------------------------


Borrower of which it is a Wholly Owned Subsidiary, Broadcast Licenses acquired
in the ordinary course of business and rights under any such agreements with one
or more Operating Subsidiaries; (iii) enter into any transaction of merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution); (iv) create, incur or permit to exist
any Lien (other than the Lien created by the Security Agreement) on or in
respect of, or sell, lease, assign, transfer or otherwise dispose of, any of its
rights, franchises or other assets; (v) engage in any business other than
holding Broadcast Licenses, such agreements with Operating Subsidiaries and
incidental activities thereto; or (vi) make or hold any Investment.

(c)  Notwithstanding anything in this Section to the contrary, the Borrower and
the Subsidiary Guarantors shall not be obligated to effect any transaction
contrary to law or the rules, regulations or policies of the FCC, and shall be
permitted to unwind the transactions contemplated by this Section to the extent
necessary to comply with a ruling of the FCC; provided that the Borrower shall
and shall cause each of the Subsidiary Guarantors to use its best efforts to
carry out the provisions of this Section consistent with all laws and all rules,
regulations and policies of the FCC, including pursuing any necessary approval
or consents of the FCC.

(d)  The Borrower will cause all Broadcast Licenses for Owned Stations at all
times to be held in the name of the respective License Subsidiary for the Owned
Station being operated under authority of such Broadcast Licenses.

SECTION 7.15.  Program Services Agreements and Outsourcing Agreements.  The
Borrower will not, nor will it permit any of its Subsidiaries to, enter into
(i) any local marketing agreement, time brokerage agreement, program services
agreement or other similar agreement or (ii) any outsourcing agreement,
servicing agreement or other similar agreement providing for:

(a)  the Borrower or any of its Subsidiaries to program or sell advertising time
on all or any portion of the broadcast time of any television or radio station;

(b)  any Person other than the Borrower or any of its Subsidiaries to program or
sell advertising time on all or any portion of the broadcast time of any
Station; or

(c)  the Borrower or any of its Subsidiaries to deliver or receive
non-programming related management and/or consulting services to or from any
television station.

Notwithstanding the preceding sentence, (A) the Borrower or any of its
Subsidiaries (other than License Subsidiaries) may enter into any Program
Services Agreement with any other Person (including Affiliates), provided that
(i) the aggregate amount payable by the Borrower and its Subsidiaries under all
Program Services Agreements during any fiscal year of the Borrower, excluding
Permitted Termination Payments (as defined in the next sentence) shall not
exceed the Maximum Amount (as defined in the next sentence) for such fiscal year
and (ii) after entering into any such Program Services Agreement, the BCF
Percentage shall not exceed 30%, (B) the Borrower or any of its Subsidiaries may
enter into any Passive LMA, provided that after giving effect thereto the
Passive BCF Percentage shall not exceed 15% and (C) the Borrower or

86


--------------------------------------------------------------------------------


any of its Subsidiaries (other than License Subsidiaries) may enter into any
Outsourcing Agreement with any other Person (including Affiliates), provided
that after entering into any such Outsourcing Agreement, the BCF Percentage
shall not exceed 30%.  For purposes of the preceding sentence, (i) a “Permitted
Termination Payment” means a payment owing by the Borrower or any of its
Subsidiaries by reason of the early termination of a Program Services Agreement
relating to any of the television stations referred to below, provided that the
amount of such payment shall not exceed the amount set forth below opposite the
name of such television station:

Station

 

 

 

Termination Payment

 

 

 

 

 

WTTE-TV

 

$

32,750,000

 

WNUV-TV

 

$

21,850,000

 

WRGT-TV

 

$

8,450,000

 

WTAT-TV

 

$

6,700,000

 

WVAH-TV

 

$

1,950,000

 

Other (as defined below)

 

$

5,000,000

;

 

(ii) the “Maximum Amount” for any fiscal year of the Borrower means (x) for its
fiscal year ending in 2006, $50,000,000 and (y) for any of its fiscal years
thereafter, an amount equal to the Maximum Amount for its preceding fiscal year
increased (or decreased, as the case may be) by the percentage of the increase
(or decrease, as the case may be) in the Consumer Price Index for all Urban
Consumers (as published by the U.S. Department of Labor) for the twelve month
period ending in September of such preceding fiscal year; and (iii) ”Other”
means any other broadcasting television station (x) sold by the Borrower or any
of its Subsidiaries as permitted by Section 7.05(c) or (y) which is covered by a
Program Services Agreement.

SECTION 7.16.  Limitation on Cure Rights.  The Borrower will not, nor will it
permit any of its Subsidiaries to, enter into any agreement (a “Cure Right
Agreement”) with or for the benefit of any other Person that limits the ability
of the Borrower or such Subsidiary to exercise any rights or remedies under any
agreement pursuant to which an Acquisition is to be consummated (an “Acquisition
Agreement”); provided that the Borrower or any of its Subsidiaries may enter
into or suffer to exist any Cure Right Agreement for the benefit of the lenders
to any PSA Counterparty, as the case may be, to the extent that such lenders (or
an agent on behalf of such lenders) has a security interest in the Acquisition
Agreement to which such Cure Right Agreement relates.

SECTION 7.17.  Sale and Leaseback Transactions.  The Borrower will not, nor will
it permit any of its Subsidiaries to, enter into any arrangement with any other
Person providing for the leasing by the Borrower or any of its Subsidiaries of
real or personal property that has been or is to be sold or transferred by the
Borrower or any of its Subsidiaries to such other Person or to any other Person
to whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of the Borrower or any of its Subsidiaries,
other than such transactions not exceeding an aggregate sale price of
$25,000,000.

87


--------------------------------------------------------------------------------


SECTION 7.18.  Covenants Applicable to Holding Company.

(a)  Restrictive Agreements.  The Holding Company will not, nor will it permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (i) the ability of the Holding Company to create, incur or
permit to exist any Lien upon the Collateral (as defined in the Security
Agreement) owned by the Holding Company as provided herein and in the Security
Agreement, (ii) the ability of any Designated SBG Subsidiary or any of its
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets or (iii) the ability of any Subsidiary of any Designated SBG
Subsidiary to pay dividends or other distributions to such Designated SBG
Subsidiary with respect to its ownership interests or to Guarantee Indebtedness
of the Borrower or any Subsidiary of the Borrower or the ability of any
Designated SBG Subsidiary or any of its Subsidiaries to make loans or advances
to the Borrower or any Subsidiary of the Borrower or to Guarantee Indebtedness
of the Borrower or any Subsidiary of the Borrower; provided that the foregoing
clauses (ii) and (iii) shall not apply to (x) restrictions and conditions
imposed by law or by the Loan Documents and (y) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale (so long as such restrictions and conditions apply only to the Person
that is to be sold and such sale is permitted under the Loan Documents).

(b)  Guarantees by Holding Company.  The Holding Company will not, nor will it
permit any of the Designated SBG Subsidiaries to, guarantee any Subordinated
Indebtedness of the Borrower or any of its Subsidiaries unless each such
guarantee (i) is unsecured and subordinated in right of payment to the Holding
Company’s or such Designated SBG Subsidiary’s guarantee (if any) under Article
III on terms not less favorable to the Lenders than those contained in the
Existing Senior Subordinated Note Indentures and (ii) contains other terms and
conditions not more restrictive on the Holding Company and its Subsidiaries than
those contained herein and in the Existing Senior Subordinated Note Indentures.


ARTICLE VIII


EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a)  the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; or

(b)  the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three or more Business Days; or

88


--------------------------------------------------------------------------------


 

(c)  any representation or warranty made or deemed made by or on behalf of any
Obligor in or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, shall prove to have been incorrect in any material respect
when made or deemed made; or

(d)  the Borrower or the Holding Company shall fail to observe or perform any
covenant, condition or agreement contained in Section 6.02(a), 6.03 (with
respect to the existence of the Borrower or the Holding Company, as applicable),
6.08, 6.09 or 6.10 or in Article VII, or any Obligor shall default in the
performance of any of its obligations contained in Section 4.02 or 5.02 of the
Security Agreement; or

(e)  any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document to which it is a party
and such failure shall continue unremedied for a period of 30 or more days after
notice thereof from the Administrative Agent (given at the request of any
Lender) to the Borrower; or

(f)  the Borrower, any Guarantor or any other Designated SBG Subsidiary shall
default in the payment when due of any principal of or interest on any of its
other Indebtedness aggregating $25,000,000 or more (for all such Persons), or in
the payment when due of any amount under any Hedging Agreement for a notional
principal amount exceeding $25,000,000 (for all such Persons); or any event
specified in any note, agreement, indenture or other document evidencing or
relating to any such Indebtedness or any event specified in any Hedging
Agreement shall occur if the effect of such event is to cause, or (with the
giving of any notice or the lapse of time or both) to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, such Indebtedness to become due, or to be prepaid in full
(whether by redemption, purchase, offer to purchase or otherwise), prior to its
stated maturity or to have the interest rate thereon reset to a level so that
securities evidencing such Indebtedness trade at a level specified in relation
to the par value thereof or, in the case of a Hedging Agreement, to permit the
payments owing under such Hedging Agreement to be liquidated; or

(g)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower, any Guarantor, any other Designated SBG Subsidiary or
any Material Third-Party Licensee or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower, any Guarantor, any other Designated SBG Subsidiary or any Material
Third-Party Licensee or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for a period of 60
or more days or an order or decree approving or ordering any of the foregoing
shall be entered; or

89


--------------------------------------------------------------------------------


(h)  the Borrower, any Guarantor, any other Designated SBG Subsidiary or any
Material Third-Party Licensee shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (g) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower, any Guarantor, any other Designated SBG Subsidiary or any
Material Third-Party Licensee or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing; or

(i)  the Borrower, any Guarantor, any other Designated SBG Subsidiary or any
Material Third-Party Licensee shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due; or

(j)  one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against the Borrower, any Guarantor or
any other Designated SBG Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower, any
Guarantor or any other Designated SBG Subsidiary to enforce any such judgment;
or

(k)  an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or

(l)  the Smith Brothers shall cease at any time collectively to own, directly or
indirectly, legally or beneficially, shares of Capital Stock of the Holding
Company representing at least 51% of the voting power of the Holding Company
(other than by reason of death or disability), or the Holding Company shall
cease at any time to own, directly or indirectly, 100% of the Capital Stock of
the Borrower; or

(m)  during any period of 25 consecutive calendar months, individuals who were
directors of the Holding Company or the Borrower on the first day of such period
shall no longer constitute a majority of the Board of Directors of the Holding
Company or the Borrower, as the case may be; or

(n)  the Borrower shall deliver any “Change of Control Purchase Notice” (or any
similar notice) under and as defined in any Senior Subordinated Note Indenture
or Senior Note Indenture; or

90


--------------------------------------------------------------------------------


 

(o)  any Broadcast License (other than an Immaterial Broadcast License) shall be
terminated, forfeited or revoked or shall fail to be renewed for any reason
whatsoever, or shall be modified in a manner materially adverse to the Borrower,
or for any other reason (i) any License Subsidiary shall at any time cease to be
a licensee under any Broadcast License (other than an Immaterial Broadcast
License) relating to the Owned Station to which such Broadcast Licenses have
been granted or the Subsidiary of the Borrower that owns 100% of the Capital
Stock of such License Subsidiary shall otherwise fail to have all required
authorizations, licenses and permits to construct, own, operate or promote such
Owned Station, or (ii) any Material Third-Party Licensee for any Contract
Station shall fail to preserve and maintain its legal existence or any of its
material rights, privileges or franchises (including the Broadcast Licenses
(other than an Immaterial Broadcast Licenses) for such Contract Station (other
than by reason of such Contract Station becoming an Owned Station)); or

(p)  with respect to any Owned Station, the License Subsidiary with respect to
such Owned Station shall at any time cease to be a Wholly Owned Subsidiary of
the Subsidiary of the Borrower that owns the operating assets related to the
Broadcast Licenses for such Owned Station; or the Borrower shall cease at any
time to own all of the issued shares of the Capital Stock of any such
Subsidiary; or

(q)  any transfer of any common stock or other ownership interests of the
Borrower or any of its Subsidiaries or any right to receive such common stock or
other ownership interests in the Borrower or any such Subsidiary, as the case
may be, shall be transferred and either (i) such transfer shall fail to comply
with any applicable provision of the Federal Communications Act of 1934, as
amended from time to time, or any applicable FCC rule, regulation or policy, or
(ii) the Administrative Agent shall not have received prior to such transfer an
opinion reasonably satisfactory to the Required Lenders of counsel reasonably
satisfactory to the Required Lenders to the effect that such transfer does so
comply; or

(r)  the Liens created by any of the Security Documents shall at any time not
constitute a valid and perfected Lien on the collateral intended to be covered
thereby (to the extent perfection by filing, registration, recordation or
possession is required herein or therein) in favor of the Administrative Agent,
free and clear of all other Liens (other than Liens permitted under Section 7.02
or under any of the Security Documents), or, except for expiration in accordance
with its terms, any of the Security Documents or any of the Guarantees of the
Guarantors under Article III shall for whatever reason be terminated or cease to
be in full force and effect, or the enforceability thereof shall be contested by
any Obligor; or

(s)  any Program Services Agreement shall be terminated prior to the stated
expiration date thereof (other than in connection with the Borrower’s or any
Subsidiary’s acquisition of the Contract Station subject thereto) and the
Obligor party thereto shall not have entered into a replacement agreement
relating to the Contract Station to which such Program Services Agreement
relates that contains substantially similar payment terms as those set forth in
such Program Services Agreement, or any party to any of the Program

91


--------------------------------------------------------------------------------


Services Agreements shall default in any of its respective obligations
thereunder and the Broadcast Cash Flow attributable to the Contract
Station(s) subject to such Program Services Agreement(s), either individually or
in the aggregate, for the most recent twelve month period is equal to or greater
than 10% of Broadcast Cash Flow for such period; or

(t)  there shall have been asserted against the Borrower, any Guarantor, any
other Designated SBG Subsidiary or any Unrestricted Subsidiary any claim with
respect to any Environmental Liability that, in the judgment of the Required
Lenders, is reasonably likely to be determined adversely to the Borrower or the
affected Guarantor, other Designated SBG Subsidiary or Unrestricted Subsidiary,
as the case may be, and the amount thereof could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect
(insofar as such amount is payable by any of the Borrower, the Guarantors, the
other Designated SBG Subsidiaries or the Unrestricted Subsidiaries after
deducting any portion thereof that is reasonably expected to be paid by other
creditworthy Persons jointly and severally liable thereof); or

(u)  any party to any Consent and Agreement shall default in the performance of
any of its obligations thereunder, if such default, individually or together
with other such defaults, could reasonably be expected to result in a Material
Adverse Effect;

then, and in every such event (other than an event with respect to any Obligor
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Obligors accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Obligor; and
in case of any event with respect to any Obligor described in clause (g) or (h)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Obligors accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Obligor.


ARTICLE IX


THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

92


--------------------------------------------------------------------------------


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for an Obligor), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and

93


--------------------------------------------------------------------------------


exercise its rights and powers through their respective Related Parties.  The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lender and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower so long as no Default shall exist, to appoint a successor from among
the Lenders.  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent which shall be a bank with a minimum
capital and surplus of $500,000,000 and with an office in New York, New York, or
an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Except as otherwise provided in Section 10.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Agreement) release all or substantially all of the collateral or terminate any
Lien with respect thereto under the Security Agreement or alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Agreement, except that no such consent shall be required, and
the Administrative Agent is hereby authorized, to release any Lien covering
property that is the subject of either a Disposition of property permitted
hereunder or a Disposition to which the Required Lenders have consented.

94


--------------------------------------------------------------------------------


Notwithstanding anything herein to the contrary, the Sole Lead Arranger and Sole
Bookrunner, the Syndication Agents and the Documentation Agents named on the
cover page of this Agreement shall have no duties or responsibilities hereunder
except in their respective capacity, if any, as a Lender.


ARTICLE X


MISCELLANEOUS

SECTION 10.01.  Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i)  if to the Borrower or any Subsidiary Guarantor, to it at Sinclair
Television Group, Inc., 10706 Beaver Dam Road, Cockeysville, Maryland  21030,
Attention of David B. Amy and Barry Faber (Telecopy No. (410) 568-1588); with a
copy to Thomas & Libowitz, P.A., 100 Light Street, Baltimore, Maryland  21202,
Attention of Steven Thomas (Telecopy No. (410) 752-2046);

(ii)  if to the Holding Company, to it at Sinclair Broadcast Group, Inc., 10706
Beaver Dam Road, Cockeysville, Maryland  21030, Attention of David B. Amy and
Barry Faber (Telecopy No. (410) 568-1588); with a copy to Thomas & Libowitz,
P.A., 100 Light Street, Baltimore, Maryland  21202, Attention of Steven Thomas
(Telecopy No. (410) 752-2046);

(iii)  if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin
Street, 10th Floor, Houston, Texas 77002-6925, Attention of Loan and Agency
Services (Telephone No. (713) 750-7919; Telecopy No. (713) 750-2358), with a
copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, New York 10017, Attention of
Tracey Ewing (Telephone No. (212) 270-8916; Telecopy No. (212) 270-5127);

(iv)  if to the Issuing Lender, to JPMorgan Chase Bank, N.A., 10420 Highland
Manor Drive, 4th Floor, Tampa, Florida 33610, Attention of Gina Thomas
(Telephone No. (813) 432-6356; Telecopy No. (813) 432-5161), with a copy to
JPMorgan Chase Bank, N.A., 270 Park Avenue, New York 10017, Attention of Tracey
Ewing (Telephone No. (212) 270-8916; Telecopy No. (212) 270-5127);

(v)  if to the Swing Line Lender, to JPMorgan Chase Bank, N.A., 1111 Fannin
Street, 10th Floor, Houston, Texas 77002-6925, Attention of Loan and Agency
Services (Telephone No. (713) 750-7919; Telecopy No. (713) 750-2358), with a
copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, New York 10017, Attention of
Tracey Ewing (Telephone No. (212) 270-8916; Telecopy No. (212) 270-5127); and

95


--------------------------------------------------------------------------------


(vi)  if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b)  Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 10.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, the Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Lender and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Obligor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effec­tive only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Lender may have had notice or
knowledge of such Default at the time.

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.16(c) or (d) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend

96


--------------------------------------------------------------------------------


or modify any rights hereunder or make any determination or grant any consent or
waiver hereunder, without the written consent of each Lender, or (vi) release
all or substantially all of the Subsidiary Guarantors from any of their
guarantee obligations under Article III without the written consent of each
Lender (except that no such consent shall be required, and the Administrative
Agent is hereby authorized, to release any Subsidiary Guarantor from such
obligations that is the subject of a Disposition permitted hereunder or to which
the Required Lenders have consented or to release any SBG Subsidiary Guarantor
from such obligations in accordance with its removal as a Guarantor hereunder
pursuant to Section 6.10); and provided, further, that (x) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Lender or the Swing Line Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing
Lender or the Swing Line Lender, as the case may be, (y) any modification or
supplement of Article III shall require the consent of each Subsidiary Guarantor
and (z) to the extent specified in Section 2.01(c), this Agreement may be
amended to establish Incremental Loan Commitments of any Series pursuant to an
Incremental Loan Amendment executed between the Borrower, the relevant Lenders
of such Series and the Administrative Agent, and any such Incremental Loan
Amendment shall not require the consent of any other party to this Agreement.

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement that has the effect (either
immediately or at some later time) of enabling the Borrower to satisfy a
condition precedent to the making of a Revolving Loan shall be effective against
the Revolving Lenders for purposes of the Revolving Commitments unless the
Required Revolving Lenders shall have concurred with such waiver or
modification.

SECTION 10.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provi­sions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Lender or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, the Issuing Lender or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including in connection with
any workout, restructuring or negotiations in respect thereof and (iv) all
costs, expenses, taxes, assessments and other charges incurred in connection
with any filing, registration, recording or perfection of any security interest
contemplated by the Security Agreement or any other document referred to
therein.

97


--------------------------------------------------------------------------------


(b)  The Borrower shall indemnify the Administrative Agent, the Issuing Lender
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c)  To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Lender or the Swing Line Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Lender or the Swing Line Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Lender or the Swing
Line Lender in its capacity as such.

(d)  To the extent permitted by applicable law, no Obligor shall assert, and
each Obligor hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e)  All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 10.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Lender that issues any Letter of Credit), except that (i) no Obligor
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Obligor without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance

98


--------------------------------------------------------------------------------


with this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Lender that issues any Letter of Credit), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lender and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A)  the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B)  with respect to an assignment of a Revolving Lender’s Revolving Commitment
or a Revolving Lender’s obligations in respect of its LC Exposure or Swing Line
Exposure, the Issuing Lender and the Swing Line Lender; and

(C)  the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loan or Incremental Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 (or, in the case of Term Loans or Incremental Term
Loans, $1,000,000) and, after giving effect to such assignment, the assigning
Lender shall not have Commitment(s) and/or Loan(s) less than $5,000,000, unless,
in each case, each of the Borrower and the Administrative Agent otherwise
consent, provided that (i) no such consent of the Borrower shall be required if
an Event of Default under Article VIII has occurred and is continuing and
(ii) in the event of concurrent assignments to two or more funds that are
advised or managed by the same investment advisor, all such concurrent
assignments shall be aggregated in determining compliance with this minimum
assignment requirement;

(B) each partial assignment of Commitments or Loans of any Class shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations in respect of its Commitment and Loans of such Class under this
Agreement, provided that this clause shall not be construed to prohibit
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

99


--------------------------------------------------------------------------------


(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obliga­tions under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

100


--------------------------------------------------------------------------------


(c)(i)  Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Lender or the Swing Line Lender, sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement and the
other Loan Documents shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents.  Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.16(d) as though it were
a Lender.

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.15(e) as
though it were a Lender.

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e)  Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan or LC Exposure held by it
hereunder to the Borrower or any of its Affiliates or Subsidiaries without the
prior consent of each Lender.

SECTION 10.05.  Survival.  All covenants, agreements, representations and
warranties made by the Obligors herein and in the certificates or other
instru­ments  delivered in connection with or pursuant to this Agreement shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect

101


--------------------------------------------------------------------------------


representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstand­ing and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.13, 2.14, 2.15, 3.03 and 10.03 and Article IX shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 10.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Upon the effectiveness
of this Agreement as provided in Section 5.01, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 10.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 10.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Obligor
against any of and all the obligations of any Obligor now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 10.09.  Governing Law; Jurisdiction; Consent to Service of Process. 
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

(b)  Each Obligor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of

102


--------------------------------------------------------------------------------


or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Lender or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Obligor or its proper­ties in
the courts of any jurisdiction.

(c)  Each Obligor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
here­after have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 10.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREE­MENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.11.  Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12.  Confidentiality.  Each of the Administrative Agent, the Issuing
Lender and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this

103


--------------------------------------------------------------------------------


Agreement, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or under any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis from a source other than an Obligor.  For the purposes of this Section,
“Information” means all information received from any Obligor relating to the
Holding Company, the Borrower, any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by an Obligor; provided that, in the case of
information received from an Obligor after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION) FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.  ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. 
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

SECTION 10.13.  Cure of Defaults by the Administrative Agent or the Lenders. 
Notwithstanding anything contained herein to the contrary, the Administrative
Agent or any Lender may in its sole discretion, but shall not be obligated to,
(a) cure any monetary default under any Program Services Agreement or (b) cure,
by monetary payment or by performance, any default under any lease or option
agreement to which the Borrower or any Subsidiary is a

104


--------------------------------------------------------------------------------


party.  In each case referred to in the foregoing clauses (a) and (b), the
Borrower shall reimburse the Administrative Agent or such Lender for any such
payment, and shall indemnify the Administrative Agent or such Lender for any and
all costs and expenses (including the fees and expenses of counsel) incurred by
the Administrative Agent or such Lender in connection with any such performance,
in each case with interest, at the Alternate Base Rate plus the Applicable Rate,
payable from the date of such payment or performance by the Administrative Agent
or such Lender to the date of reimbursement by the Borrower.  Without limiting
the generality of the foregoing, the Administrative Agent or any Lender may in
its sole discretion, but shall not be obligated to, cure, by monetary payment or
by performance, any default as permitted by any Consent and Agreement and the
Borrower shall reimburse the Administrative Agent or such Lender for any such
payment, and shall indemnify the Administrative Agent or such Lender for any and
all costs and expenses (including the fees and expenses of counsel) incurred by
the Administrative Agent or such Lender in connection with any such performance,
in each case with interest, at the Alternate Base Rate plus the Applicable Rate,
payable from the date of such payment or performance by the Administrative Agent
or such Lender to the date of reimbursement by the Borrower.

SECTION 10.14.  USA PATRIOT Act.  Each Lender hereby notifies the Obligors that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it may be required to obtain, verify and
record information that identifies the Obligors, which information includes the
name and address of the Obligors and other information that will allow such
Lender to identify the Obligors in accordance with said Act.

SECTION 10.15.  Effect of Amendment and Restatement.  On the Third Restatement
Effective Date, the Existing Credit Agreement shall be amended and restated in
its entirety.  The parties hereto acknowledge and agree that (i) this Agreement
and the other Loan Documents, whether executed and delivered in connection
herewith or otherwise, do not constitute a novation, payment and reborrowing, or
termination of the obligations under the Existing Credit Agreement as in effect
immediately prior to the Third Restatement Effective Date and which remain
outstanding, (ii) such obligations are in all respects continuing (as amended
and restated hereby), (iii) the Liens and security interests as granted under
the Security Documents securing payment of such obligations are in all respects
continuing and in full force and effect and (iv) references in the Security
Documents to the “Credit Agreement” (or words of like import) shall be deemed to
be references to this Agreement, and to the extent necessary to effect the
foregoing, each such Security Document is hereby deemed amended accordingly.

 

105


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

  

 

BORROWER

 

 

 

  

 

SINCLAIR TELEVISION GROUP, INC.

 

 

 

 

 

 

  

 

By

 

/s/ David B. Amy

  

 

  

 

Name:

 

David B. Amy

  

 

  

 

Title:

 

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address for the Borrower:

 

 

 

 

10706 Beaver Dam Road

 

 

 

 

Cockeysville, Maryland 21030

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tax I.D. Number for the Borrower:

 

 

55-0829972

 

 

106


--------------------------------------------------------------------------------


 

 

HOLDING COMPANY

 

 

 

 

 

 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

 

 

 

 

 

 

By

 

/s/ David B. Amy

 

 

 

 

Name:

 

David B. Amy

 

 

 

 

Title:

 

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address for the Holding Company:

 

 

10706 Beaver Dam Road

 

 

 

 

Cockeysville, Maryland 21030

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tax I.D. Number for the Holding Company:

 

 

52-1494660

 

 

107


--------------------------------------------------------------------------------


 

 

SUBSIDIARY GUARANTORS

 

 

 

 

 

 

 

 

 

KSMO, INC.

 

 

 

 

WCGV, INC.

 

 

 

 

SINCLAIR ACQUISITION IV, INC.

 

 

WLFL, INC.

 

 

 

 

SINCLAIR MEDIA I, INC.

 

 

 

 

WSMH, INC.

 

 

 

 

SINCLAIR MEDIA II, INC.

 

 

 

 

WSTR LICENSEE, INC.

 

 

 

 

WGME, INC.

 

 

 

 

SINCLAIR MEDIA III, INC.

 

 

 

 

WTTO, INC.

 

 

 

 

WTVZ, INC.

 

 

 

 

WYZZ, INC.

 

 

 

 

KOCB, INC.

 

 

 

 

KSMO LICENSEE, INC.

 

 

 

 

WDKY, INC.

 

 

 

 

WYZZ LICENSEE, INC.

 

 

 

 

KLGT, INC.

 

 

 

 

SINCLAIR TELEVISION COMPANY II, INC.

 

 

WSYX LICENSEE, INC.

 

 

 

 

WGGB, INC.

 

 

 

 

WTWC, INC.

 

 

 

 

SINCLAIR COMMUNICATIONS II, INC.

 

 

SINCLAIR HOLDINGS I, INC.

 

 

 

 

SINCLAIR HOLDINGS II, INC.

 

 

 

 

SINCLAIR HOLDINGS III, INC.

 

 

SINCLAIR TELEVISION COMPANY, INC.

 

 

SINCLAIR TELEVISION OF BUFFALO, INC.

 

 

SINCLAIR TELEVISION OF CHARLESTON, INC.

 

 

SINCLAIR TELEVISION OF NASHVILLE, INC.

 

 

SINCLAIR TELEVISION OF NEVADA, INC.

 

 

SINCLAIR TELEVISION OF TENNESSEE, INC.

 

 

SINCLAIR TELEVISION LICENSE HOLDER, INC.

 

 

SINCLAIR TELEVISION OF DAYTON, INC.

 

 

SINCLAIR ACQUISITION VII, INC.

 

 

SINCLAIR ACQUISITION VIII, INC.

 

 

SINCLAIR ACQUISITION IX, INC.

 

 

SINCLAIR ACQUISITION X, INC.

 

 

MONTECITO BROADCASTING CORPORATION

 

 

CHANNEL 33, INC.

 

 

WNYO, INC.

 

 

108


--------------------------------------------------------------------------------


 

 

NEW YORK TELEVISION, INC.

 

 

 

 

BIRMINGHAM (WABM-TV) LICENSEE, INC.

 

 

RALEIGH (WRDC-TV) LICENSEE, INC.

 

 

SAN ANTONIO (KRRT-TV) LICENSEE, INC.

 

 

WVTV LICENSEE, INC.

 

 

 

 

SINCLAIR PROPERTIES, LLC

 

 

 

 

SINCLAIR PROPERTIES II, LLC

 

 

 

 

 

 

 

 

 

KBSI LICENSEE L.P.

 

 

 

 

WMMP LICENSEE L.P.

 

 

 

 

WSYT LICENSEE L.P.

 

 

 

 

 

 

 

 

 

 

 

By:

 

Sinclair Properties, LLC, General Partner

 

 

 

 

 

 

 

 

 

WEMT LICENSEE L.P.

 

 

 

 

WKEF LICENSEE L.P.

 

 

 

 

 

 

 

 

 

 

 

By:

 

Sinclair Properties II, LLC, General Partner

 

 

 

 

 

 

 

 

 

WGME LICENSEE, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

WGME, Inc., Member

 

 

 

 

 

 

 

 

 

WICD LICENSEE, LLC

 

 

 

 

WICS LICENSEE, LLC

 

 

 

 

KGAN LICENSEE, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

Sinclair Acquisition IV, Inc., Member

 

 

 

 

 

 

 

 

 

WSMH LICENSEE, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

WSMH, Inc., Member

 

 

 

 

 

 

 

 

 

WPGH LICENSEE, LLC

 

 

 

 

KDNL LICENSEE, LLC

 

 

 

 

WCWB LICENSEE, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

Sinclair Media I, Inc., Member

 

 

 

 

 

 

 

 

 

WTVZ LICENSEE, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

WTVZ, Inc., Member

 

 

 

 

 

 

 

 

 

KLGT LICENSEE, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

KLGT, Inc., Member

 

 

 

 

 

 

 

109


--------------------------------------------------------------------------------


 

 

WCGV LICENSEE, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

WCGV, Inc., Member

 

 

 

 

 

 

 

 

 

SCI — INDIANA LICENSEE, LLC

 

 

 

 

KUPN LICENSEE, LLC

 

 

 

 

WEAR LICENSEE, LLC

 

 

 

 

WFGX LICENSEE, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

Sinclair Media II, Inc., Member

 

 

 

 

 

 

 

 

 

WLFL LICENSEE, LLC

 

 

 

 

WRDC, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

WLFL, Inc., Member

 

 

 

 

 

 

 

 

 

WTTO LICENSEE, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

WTTO, Inc., Member

 

 

 

 

 

 

 

 

 

WTWC LICENSEE, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

WTWC, Inc., Member

 

 

 

 

 

 

 

 

 

WGGB LICENSEE, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

WGGB, Inc., Member

 

 

 

 

 

 

 

 

 

KOCB LICENSEE, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

KOCB, Inc., Member

 

 

 

 

 

 

 

 

 

WDKY LICENSEE, LLC

 

 

 

 

KOKH, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

WDKY, Inc., Member

 

 

 

 

 

 

 

 

 

KOKH LICENSEE, LLC,

 

 

 

 

 

 

 

 

 

 

 

By:

 

KOKH, LLC, Member of KOKH Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

WDKY, Inc., Member of KOKH, LLC

 

 

 

 

 

 

 

 

 

WUPN LICENSEE, LLC

 

 

 

 

WUTV LICENSEE, LLC

 

 

 

 

WXLV LICENSEE, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

Sinclair Television of Buffalo, Inc., Member

 

 

 

 

 

 

 

110


--------------------------------------------------------------------------------


 

 

WUXP LICENSEE, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

Sinclair Television of Tennessee, Inc., Member

 

 

 

 

 

 

 

 

 

WCHS LICENSEE, LLC

 

 

 

 

 

 

 

By:

 

Sinclair Media III, Inc., Member

 

 

 

 

 

 

 

 

 

SINCLAIR FINANCE, LLC

 

 

 

 

 

 

 

By:

 

KLGT, Inc., Member

 

 

 

 

 

 

 

 

 

WZTV LICENSEE, LLC

 

 

 

WVAH LICENSEE, LLC

 

 

 

WNAB Licensee, LLC

 

 

 

 

 

 

 

 

 

By:

 

Sinclair Television of Nashville, Inc., Member

 

 

 

 

 

 

 

 

 

WMSN LICENSEE, LLC

 

 

WUHF LICENSEE, LLC

 

 

 

 

 

 

 

By:

 

Sinclair Television Company, Inc., Member

 

 

 

 

 

 

 

 

 

WTAT LICENSEE, LLC

 

 

WRLH LICENSEE, LLC

 

 

 

 

 

 

 

By:

 

Sinclair Television of Charleston, Inc., Member

 

 

 

 

 

 

 

 

 

WRGT LICENSEE, LLC

 

 

 

 

 

 

 

 

 

By:

 

Sinclair Television of Dayton, Inc., Member

 

 

 

 

 

 

 

 

 

SINCLAIR NEWSCENTRAL, LLC

 

 

 

 

CHESAPEAKE TELEVISION LICENSEE, LLC

 

 

KABB LICENSEE, LLC

 

 

 

 

SCI-SACRAMENTO LICENSEE, LLC

 

 

WLOS LICENSEE, LLC

 

 

 

 

SAN ANTONIO TELEVISION, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

Sinclair Communications, LLC, Sole Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC

 

 

 

 

 

 

 

111


--------------------------------------------------------------------------------


 

 

SINCLAIR PROGRAMMING COMPANY, LLC

 

 

SINCLAIR COMMUNICATIONS, LLC

 

 

INTERNET PROJECTS, LLC

 

 

 

 

 

 

 

By:

 

Sinclair Television Group, Inc., Member

 

 

 

 

 

 

 

 

 

KDSM, LLC

 

 

 

 

 

 

 

By:

 

Sinclair Broadcast Group, Inc., Member

 

 

 

 

 

 

 

 

 

KDSM LICENSEE, LLC

 

 

 

 

 

 

 

By:

 

KDSM, LLC, Sole Member of
KDSM Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

Sinclair Broadcast Group, Inc.,
Sole Member of KDSM, LLC

 

 

 

 

 

 

 

 

 

WDKA LICENSEE, LLC

 

 

WNYS LICENSEE, LLC

 

 

 

 

 

 

 

By:

 

Sinclair Properties, LLC, Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ David B. Amy

 

 

 

 

David B. Amy, in his capacity as Executive Vice President, Secretary or Manager,
as the case
may be

 

 

 

 

 

112


--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

 

 

 

 

 

as Swing Line Lender, as Issuing Lender and as
Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Tracey Navin Ewing

 

 

 

 

Name:

 

 Tracey Navin Ewing

 

 

 

 

Title:

 

 Vice President

 

 

113


--------------------------------------------------------------------------------


 

Schedule 1.01(a)

SBG Subsidiary Guarantors

1. KDSM, LLC

2. KDSM Licensee, LLC


--------------------------------------------------------------------------------


 

Schedule 1.01(c)

Existing Senior Subordinated Note Indentures

1.               Indenture, dated as of December 10, 2001, as heretofore
amended, among Sinclair Television Group, Inc. (as issuer), the Guarantors named
therein (as guarantors) and First Union National Bank (as trustee).

2.               Indenture, dated as of March 14, 2002, as heretofore amended,
among Sinclair Television Group, Inc. (as issuer), the Guarantors named therein
(as guarantors) and First Union National Bank (as trustee).


--------------------------------------------------------------------------------


 

Schedule 1.01(d)

Unrestricted Subsidiaries

1.

 

Sinclair Radio of St. Louis, Inc.

2.

 

Tuscaloosa Broadcasting, Inc.

3.

 

Highwoods Joint Venture

 


--------------------------------------------------------------------------------


 

 Schedule 1.03

Owned And Contract Stations

 


Market

 


Stations

 


Status

 


Channel

 


Affiliation

 


License Subsidiary

Minneapolis/St. Paul,
   Minnesota

 

WUCW (f/k/a KMWB)

 

Owned

 

23

 

CW

 

KLGT Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Tampa, Florida

 

WTTA

 

Contract

 

38

 

MNT

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Pittsburgh, Pennsylvania

 

WPGH

 

Owned

 

53

 

FOX

 

WPGH Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

WPMY (f/k/a WCWB)

 

Owned

 

22

 

MNT

 

WCWB Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

St. Louis, Missouri

 

KDNL

 

Owned

 

30

 

ABC

 

KDNL Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Baltimore, Maryland

 

WBFF

 

Owned

 

45

 

FOX

 

Chesapeake Television Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

WNUV

 

Contract

 

54

 

CW

 

N/A


--------------------------------------------------------------------------------


 


Market

 


Stations

 


Status

 


Channel

 


Affiliation

 


License Subsidiary

Raleigh/Durham, NorthCarolina

 

WLFL

 

Owned

 

22

 

CW

 

WLFL Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

WRDC

 

Owned

 

28

 

MNT

 

Raleigh (WRDC-TV) Licensee, Inc.

 

 

 

 

 

 

 

 

 

 

 

Cincinnati, Ohio

 

WSTR

 

Owned

 

64

 

MNT

 

WSTR Licensee, Inc.

 

 

 

 

 

 

 

 

 

 

 

Milwaukee, Wisconsin

 

WCGV

 

Owned

 

24

 

MNT

 

WCGV Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

WVTV

 

Owned

 

18

 

CW

 

WVTV Licensee, Inc.

 

 

 

 

 

 

 

 

 

 

 

Nashville, Tennessee

 

WZTV

 

Owned

 

17

 

FOX

 

WZTV Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

WUXP

 

Owned

 

30

 

MNT

 

WUXP Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

WNAB

 

Contract/

 

58

 

CW

 

N/A

 

 

 

 

Ownership

 

 

 

 

 

 

 

 

 

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Columbus, Ohio

 

WTTE

 

Contract

 

28

 

FOX

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

WSYX

 

Owned

 

6

 

ABC

 

WSYX Licensee, Inc.


--------------------------------------------------------------------------------


 


Market

 


Stations

 


Status

 


Channel

 


Affiliation

 


License Subsidiary

Asheville, North Carolina
and Greenville/ Spartanburg/Anderson,
South Carolina

 

WMYA (f/k/a WBSC)

 

Contract/Owner-ship Pending

 

40

 

MNT

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

WLOS

 

Owned

 

13

 

ABC

 

WLOS Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

San Antonio, Texas

 

KABB

 

Owned

 

29

 

FOX

 

KABB Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

KMYS (f/k/a KRRT)

 

Owned

 

35

 

MNT

 

San Antonio (KRRT-TV) Licensee, Inc.

 

 

 

 

 

 

 

 

 

 

 

Norfolk, Virginia

 

WTVZ

 

Owned

 

33

 

MNT

 

WTVZ Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Buffalo, New York

 

WUTV

 

Owned

 

29

 

FOX

 

WUTV Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

WNYO

 

Owned

 

49

 

MNT

 

New York Television, Inc.

 

 

 

 

 

 

 

 

 

 

 

Oklahoma City, Oklahoma

 

KOCB

 

Owned

 

34

 

CW

 

KOCB Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

KOKH

 

Owned

 

25

 

FOX

 

KOKH Licensee, LLC


--------------------------------------------------------------------------------


 


Market

 


Stations

 


Status

 


Channel

 


Affiliation

 


License Subsidiary

Greensboro/Winston-Salem/High
Point, North Carolina

 

WXLV

 

Owned

 

45

 

ABC

 

WXLV Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

WMYV (f/k/a WUPN)

 

Owned

 

48

 

MNT

 

WUPN Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Birmingham, Alabama

 

WTTO

 

Owned

 

21

 

CW

 

WTTO Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

WABM

 

Owned

 

68

 

MNT

 

Birmingham (WABM-TV) Licensee, Inc.

 

 

 

 

 

 

 

 

 

 

 

Dayton, Ohio

 

WKEF

 

Owned

 

22

 

ABC

 

WKEF Licensee L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

WRGT

 

Contract

 

45

 

FOX

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Charleston/Huntington,
West Virginia

 

WCHS

 

Owned

 

8

 

ABC

 

WCHS Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

WVAH

 

Contract

 

11

 

FOX

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Richmond, Virginia

 

WRLH

 

Owned

 

35

 

FOX

 

WRLH Licensee, LLC


--------------------------------------------------------------------------------


 


Market

 


Stations

 


Status

 


Channel

 


Affiliation

 


License Subsidiary

Las Vegas, Nevada

 

KVMY (f/k/a KVWB)

 

Owned

 

21

 

MNT

 

KUPN Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

KVCW (f/k/a KFBT)

 

Owned

 

33

 

CW

 

Channel 33, Inc.

 

 

 

 

 

 

 

 

 

 

 

Mobile, Alabama and
Pensacola, Florida

 

WEAR

 

Owned

 

3

 

ABC

 

WEAR Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

WFGX

 

Owned

 

35

 

MNT

 

WFGX Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Flint/Saginaw/Bay
City, Michigan

 

WSMH

 

Owned

 

66

 

FOX

 

WSMH Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Lexington, Kentucky

 

WDKY

 

Owned

 

56

 

FOX

 

WDKY Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Des Moines, Iowa

 

KDSM

 

Owned

 

17

 

FOX

 

KDSM Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Syracuse, New York

 

WSYT

 

Owned

 

68

 

FOX

 

WSYT Licensee L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

WNYS

 

Contract

 

43

 

MNT

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Rochester, New York

 

WUHF

 

Owned

 

31

 

FOX

 

WUHF Licensee, LLC


--------------------------------------------------------------------------------


 


Market

 


Stations

 


Status

 


Channel

 


Affiliation

 


License Subsidiary

Paducah, Kentucky and Cape Girardeau, Missouri

 

KBSI

 

Owned

 

23

 

FOX

 

KBSI Licensee L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

WDKA

 

Contract

 

49

 

MNT

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Portland, Maine

 

WGME

 

Owned

 

13

 

CBS

 

WGME Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Madison, Wisconsin

 

WMSN

 

Owned

 

47

 

FOX

 

WMSN Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Cedar Rapids, Iowa

 

KGAN

 

Owned

 

2

 

CBS

 

KGAN Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Springfield, Massachusetts

 

WGGB

 

Owned

 

40

 

ABC

 

WGGB Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Peoria/Bloomington, Illinois

 

WYZZ

 

Owned

 

43

 

FOX

 

WYZZ Licensee, Inc.

 

 

 

 

 

 

 

 

 

 

 

Charleston, South Carolina

 

WMMP

 

Owned

 

36

 

MNT

 

WMMP Licensee L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

WTAT

 

Contract

 

24

 

FOX

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Tallahassee, Florida

 

WTWC

 

Owned

 

40

 

NBC

 

WTWC Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

Tuscaloosa, Alabama

 

WDBB

 

Contract

 

17

 

CW

 

N/A

 

 

 

 

 

 

 

 

 

 

 

Springfield/Champaign, Illinois

 

WICS

 

Owned

 

20

 

ABC

 

WICS Licensee, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

WICD

 

Owned

 

15

 

ABC

 

WICD Licensee, LLC

 


--------------------------------------------------------------------------------


 

Schedule 4.01

Exceptions to Good Standing

1.             Sinclair Television of Tennessee, Inc., a Delaware corporation
qualified to do business in the state of Tennessee.

2.             Sinclair Television of Nashville, Inc., a Tennessee corporation
qualified to do business in the state of West Virginia.

Sinclair Television of Tennessee, Inc. and Sinclair Television of Nashville,
Inc., are not in good standing in the state of Tennessee due to an audit by the
Tennessee Department of Revenue on their franchise tax returns for the periods
from 2001 to 2004.  As a result of the audit the Tennessee Department of Revenue
assessed both companies additional franchise taxes which both companies are
currently contesting.  The companies will not be put back into good standing
until the matter is resolved.


--------------------------------------------------------------------------------


 

Schedule 4.06(a)

Litigation

Certain of our stations have entered into Local Marketing Agreements (“LMAs”).  
In 1999, the FCC implemented new local television ownership rules and decided to
attribute LMAs for ownership purposes.  The FCC grandfathered our LMAs that were
entered into prior to November 5, 1996, permitting the applicable stations to
continue operations pursuant to the LMAs until the conclusion of the FCC’s 2004
biennial review of its ownership rules.  The FCC stated it would conduct a
case-by-case review of grandfathered LMAs at that time and assess the
appropriateness of extending the grandfathering periods.  Subsequently, the FCC
invited comments as to whether, instead of beginning the review of the
grandfathered LMAs in 2004, it should do so in 2006.  The FCC did not initiate
any review of grandfathered LMAs in 2004 and has not indicated it would do so as
part of its 2006 quadrennial review.  We cannot predict when, or if, the FCC
will conduct any such review of grandfathered LMAs.

Some of our non-grandfathered LMAs would be required to be terminated under the
1999 rules, but the termination of those LMAs was stayed by the U.S. Court of
Appeals for the D.C. Circuit.  Under the FCC ownership rules adopted in 2003, we
would be allowed to continue to program most of the stations with which we have
an LMA.  In the absence of a waiver, the 2003 rules would require us to
terminate or modify three of our LMAs in markets where both the station we own
and the station with which we have an LMA are ranked among the top four stations
in their particular designated market area.  The FCC’s 2003 ownership rules
include specific provisions permitting waivers of this “top four restriction.” 
Although there can be no assurances, we have studied the application of the 2003
rules to our markets and believe we are qualified for waivers.  The 2003 rules
have been stayed by the U.S. Court of Appeals for the Third Circuit and are on
remand to the FCC.  Because the 2003 ownership rules have been remanded, it is
not clear if we will be required to terminate or modify our LMAs in markets
where we have such arrangements.

On April 22, 2003 an EEOC charge was filed by Richard Enderwood, a former KOKH
research director claiming age discrimination after he was terminated for
cause.  The charge resulted in a lawsuit which we received on December 29,
2003.  We were granted a motion to dismiss in part on May 24, 2004 and a motion
for summary judgment on June 8, 2006.  On August 10, 2006 a Motion for Costs was
granted in amount of $7,370.24 in our favor and we will begin the garnishment
process.  On November 2006 appellate briefs were filed and a decision is
pending.

On June 1, 2006 a complaint from Holiday Organization, Inc. was received against
Builder1440 and co-defendant Builder MT alleging that the software sold to
plaintiff did not work properly. Holiday Organization, Inc. is demanding a
$125,000 refund and $1,000,000 in damages to its operations.  On July 28, 2006
an answer and counterclaim for unpaid maintenance fees was filed and in October
2006 initial disclosures were filed and discovery commenced.

On May 2, 2006 a complaint against KDSM and SBG by Sun Media claimed copyright
infringement, breach of contract, and misappropriation of trade secrets.  On May
12, 2006 Sun Media offered to settle for $550,000.  A trial is scheduled for
February 18, 2008 and initial disclosures have been filed.


--------------------------------------------------------------------------------


In 2003, we filed with the FCC applications and associated waiver requests to
acquire WRGT-TV, WTAT-TV, WVAH-TV, WNUV(TV), and WTTE(TV).  We also have pending
a petition for reconsideration of the 2001 dismissal of an application to
acquire WBSC-TV.  The Rainbow/PUSH Coalition (“Rainbow”) filed a petition to
deny the five 2003 applications and to revoke all of our licenses.  The FCC’s
Media Bureau denied the Rainbow petition, and Rainbow filed a petition for
reconsideration, which is still pending.  The Media Bureau dismissed our
applications in light of the Third Circuit’s stay of the FCC’s 2003 ownership
rules and because the applications were not facially consistent with the 1999
local television ownership rule.  We filed with the full Commission an
application for review of the dismissal, which is still pending before the FCC.

We timely filed with the FCC applications for the license renewal of television
stations WXLV-TV, WUPN-TV, WLFL(TV), WRDC(TV), WLOS(TV), and WMMP(TV), all of
which are located in either North or South Carolina.  On November 1, 2004, an
organization calling itself “Free Press” filed a petition to deny the renewal
applications of these stations.  Several individuals and an organization named
“Sinclair Media Watch” also filed informal objections to the license renewal
applications of WLOS(TV) and WBSC-TV, raising essentially the same arguments
presented in the Free Press petition.  We opposed the petition to deny and
informal objections against those stations, and the renewal applications are
currently pending.

We timely filed with the FCC an application for the license renewal of
WBFF(TV).  On September 1, 2004, Richard D’Amato filed a petition to deny the
application.  We opposed the petition to deny, and the license renewal
application is currently pending.

On October 12, 2004, the FCC issued a Notice of Apparent Liability for
Forfeiture (“NAL”) in the amount of $7,000 per station to virtually every Fox
station, including sixteen Fox affiliates licensed to us at that time.  The NAL
alleged that the stations broadcast indecent material contained in an episode of
a Fox network program that aired on April 7, 2003.  The Fox network and we filed
oppositions to the NAL.  The proceeding is still pending.

FCC staff in the Investigations and Hearings Division of the FCC’s Enforcement
Bureau have informed us that there are one or more formal or informal complaints
currently pending against television stations WTTO(TV), WLFL(TV) and WLOS(TV)
and certain of our other stations.  We received a copy of a letter to WLFL
Licensee, LLC dated May 9, 2005, from FCC staff in the Investigations and
Hearings Division of the FCC’s Enforcement Bureau informing us that the
Enforcement Bureau is investigating allegations contained in a complaint about
the broadcast of indecent material on television station WLFL(TV).

On July 21, 2005, we filed an application to acquire WNAB(TV).  Rainbow filed a
petition to deny that application and also requested that the FCC initiate a
hearing to investigate whether WNAB(TV) was improperly operated with WZTV(TV)
and WUXP(TV), two stations licensed to us and located in the same market as
WNAB(TV).  We and the licensee of WNAB(TV) opposed Rainbow’s filing, and the
proceeding is currently pending.


--------------------------------------------------------------------------------


On August 1, 2005, we timely filed with the FCC applications requesting renewal
of the broadcast licenses for WICS-TV and WICD-TV in Springfield/Champaign,
Illinois.  Subsequently, various viewers filed informal objections requesting
that the FCC deny these renewal applications.  On August 1, 2005, we also timely
filed with the FCC applications requesting renewal of the broadcast licenses for
WCGV-TV and WVTV-TV in Milwaukee, Wisconsin.  On November 1, 2005, the Milwaukee
Public Interest Media Coalition filed with the FCC a petition to deny these
renewal applications.  On September 30, 2005, we timely filed with the FCC an
application for the renewal of the broadcast license for KGAN-TV in Cedar
Rapids, Iowa.  On December 28, 2005, an organization calling itself “Iowans for
Better Local Television” filed a petition to deny that application.  We opposed
the above-mentioned objections and petitions to deny, and the renewal
applications are currently pending.

On March 15, 2006, the FCC issued a Notice of Apparent Liability for Forfeiture
(NAL) in the amount of $32,500 per station to a number of CBS affiliated and
owned and operated stations, including KGAN-TV in Cedar Rapids, Iowa, which is
licensed to us.  The NAL alleged that the stations broadcast indecent material
contained in an episode of “Without a Trace,” a CBS network program that aired
on December 31, 2004 at 9:00 pm.  CBS opposed the NAL on behalf of its
affiliates, and the NAL proceeding is still pending.

On August 11, 2006, the FCC sent a letter to us requesting information regarding
the broadcast of video news releases, by seven stations licensed to us, without
proper sponsorship identification in alleged violation of the Communications
Laws.  We responded and denied that the stations violated the Communications
Laws.  This matter is currently pending.

In October 2006, Mediacom Communications Corporation (“Mediacom”) filed a
complaint and motion for preliminary injunction in a federal district court in
Iowa asserting that the we had violated the federal antitrust laws, conducted
tortious interference with contracts and business expectations, and engaged in
unfair competition.  We opposed the motion.  Subsequently, the court issued an
order denying Mediacom’s motion for preliminary injunction, and Mediacom filed
an appeal of that order, which it subsequently withdrew.  An answer to the
complaint is currently due on December 28, 2006.  On October 31, 2006, Mediacom
filed with the FCC an Emergency Retransmission Consent Complaint and other
associated pleadings, essentially alleging the same violations described above
and also arguing that we failed to negotiate retransmission consent in good
faith, as required by the Communications Laws.  Mediacom also separately filed a
pleading with the FCC opposing the grant of the license renewal applications of
thirty-nine stations licensed to us or receiving services from us, for the
reasons stated above.  We opposed all of Mediacom’s FCC filings.  The FCC
complaint proceeding and the license renewal proceedings are currently pending.

On November 7, 2006, the FCC sent a letter to us requesting information
regarding the broadcast of certain programs, by over thirty stations licensed to
us, without proper sponsorship identification in alleged violation of the
Communications Laws.  A response to this request is currently due December 22,
2006.


--------------------------------------------------------------------------------


 

Schedule 4.06(b)

Environmental Matters

None


--------------------------------------------------------------------------------


 

 

 

Schedule 4.13(a)

Material Indebtedness

1.               Second Amended and Restated Credit Agreement, dated as of May
12, 2005, between Sinclair Television Group, Inc. (as borrower), various
subsidiaries of Sinclair Broadcast Group, Inc. party thereto and Sinclair
Broadcast Group, Inc. (as guarantors), various lenders (as lenders) and JPMorgan
Chase Bank (as agent).

2.               $21.0 million Master Lease Agreement, dated December 1, 2000,
between Sinclair Communications, Inc. (as lessee) and American Tower L.P. (as
lessor) for tower space.

3.               $7.0 million Lease Agreement, dated May 25, 2000, between
Sinclair Broadcast Group, Inc. (as lessee) and Beaver Dam Limited Liability
Company (as lessor) for building space located at 10706 Beaver Dam Rd,
Cockeysville, MD.

4.               (With #3, above) $7.0 million Lease Agreement, dated December
18, 1998, between Sinclair Communications, Inc. (as lessee) and Beaver Dam
Limited Liability Company (as lessor) for building space located at 10706 Beaver
Dam Rd, Cockeysville, MD.

5.               $310.0 million 8.75% Indenture, dated as of December 10, 2001,
as heretofore amended, among Sinclair Television Group, Inc. (as borrower), the
Guarantors named therein (as guarantors) and Wachovia Bank, National Association
(formerly First Union National Bank) (as trustee), of which $307.4 million is
currently outstanding.

6.               Mark to market of existing interest rate derivative
transactions.

7.               $300.0 million 8.0% Indenture, dated as of March 14, 2002, as
heretofore amended, among Sinclair Television Group, Inc. (as issuer), the
Guarantors named therein (as guarantors) and Wachovia Bank, National Association
(formerly First Union National Bank) (as trustee);  Add-on issuances of $125.0
million dated as of November 8, 2002, $125.0 million dated as of December 31,
2002 and $100.0 million dated as of May 29, 2003, of which $618.3 million is
currently outstanding.

8.               $34.5 million Credit Agreement, dated March 20, 2003 between
Cunningham Broadcasting Corporation. (as borrower), the Subsidiary Guarantors
named therein (as guarantors) and JP Morgan Chase (as administrative agent), as
amended.

9.               $150.0 million 4.875% Convertible Indenture, dated July 15,
2003 among Sinclair Broadcast Group, Inc. (as issuer), the Guarantors named
therein and Wachovia Bank, National Association (formerly First Union National
Bank) as trustee.

10.         $172.5 million 6.0% Convertible Indenture, as amended, dated
September 1997 among Sinclair Broadcast Group, Inc. (as issuer), the Guarantors
named therein and Wachovia Bank, National Association (formerly First Union
National Bank) as trustee.


--------------------------------------------------------------------------------


 

Schedule 4.13(b)


LIENS

Liens filed in favor of JPMorgan Chase Bank, N.A. pursuant to the Credit
Agreement dated as of May 12, 2005, among the Borrower (as assignee of the
Holding Company), the Subsidiary Guarantors’ party thereto, the lenders’ party
thereto and JPMorgan Chase Bank, N.A., as administrative agent for said lenders
(as heretofore modified and supplemented and in effect on the date hereof.

Liens filed in favor of the State of Tennessee for the payment of franchise
taxes, interest, penalties and fees, pending decision by taxing authority.


--------------------------------------------------------------------------------


 

Schedule 4.14(a)

Subsidiaries

Company

 

State of Organization

 

Ownership

 

Nature of Ownership

Birmingham (WABM-TV)
Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition IX, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Channel 33, Inc.

 

Nevada

 

Wholly owned Subsidiary of Montecito Broadcasting Corporation

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Chesapeake Television
Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

Internet Projects, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Television Group, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

KABB Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KBSI Licensee L.P.

 

Virginia

 

General Partner, Sinclair Properties, LLC

 

Limited Partner, Sinclair Communications, LLC

 

98%, Sinclair Properties, LLC

 

2%, Sinclair Communications, LLC

 

 

 

 

 

 

 

KDNL Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media I, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

KGAN Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition IV, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

KLGT, Inc. (formerly known as Lakeland Group Television, Inc.)

 

Minnesota

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

KLGT Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of KLGT, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

KOCB, Inc. (formerly known as Superior Communications of a Oklahoma, Inc.)

 

Oklahoma

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

KOCB Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of KOCB, Inc.

 

100% of membership interest


--------------------------------------------------------------------------------


 

Company

 

State of Organization

 

Ownership

 

Nature of Ownership

KOKH Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of KOKH, LLC

 

100% of membership interest

 

 

 

 

 

 

 

KOKH, LLC

 

Nevada

 

Wholly owned Subsidiary of WDKY, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

KSMO, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

KSMO Licensee, Inc.

 

Delaware

 

Wholly owned Subsidiary of KSMO, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

KUPN Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media II, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Montecito Broadcasting Corporation

 

Delaware

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

New York Television, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Raleigh (WRDC-TV) Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition VIII, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

San Antonio (KRRT-TV) Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition X, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

San Antonio Television, LLC

 

Delaware

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

SCI-Indiana Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media II, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

SCI- Sacramento Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

 Sinclair Acquisition IV, Inc.
(f/k/a WDBB, Inc.)

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Acquisition VII, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications II, Inc.

 

100% of issued and outstanding stock


--------------------------------------------------------------------------------


 

Company

 

State of Organization

 

Ownership

 

Nature of Ownership

Sinclair Acquisition VIII, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications II, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Acquisition IX, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications II, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Acquisition X, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications II, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Communications, LLC

 

Maryland

 

Wholly owned subsidiary of Sinclair Television Group, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Communications II, Inc.

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television Group, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Finance, LLC

 

Minnesota

 

Wholly owned Subsidiary of KLGT, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Holdings I, Inc.
(f/k/a Max Radio, Inc.)

 

Virginia

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Holdings II, Inc.
(f/k/a/ MTR Holding Corp)

 

Virginia

 

69% owned by Sinclair Communications, LLC

 

 

 

31% owned by Sinclair Holdings I, Inc.

 

69% of issued and outstanding stock owned by Sinclair Communications, LLC


31% of issued and outstanding stock owned by Sinclair Holdings I, Inc.

 

 

 

 

 

 

 

Sinclair Holdings III, Inc.
(f/k/a/ Max Investors, Inc.)

 

Virginia

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Media I, Inc.
(formerly known as WPGH, Inc.)

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock


--------------------------------------------------------------------------------


 

Company

 

State of Organization

 

Ownership

 

Nature of Ownership

Sinclair Media II, Inc.
(formerly known as WTTE, Channel 28, Inc.)

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Media III, Inc.
(formerly known as WSTR, Inc.)

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair NewsCentral, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Programming Company, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Television Group, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Properties, LLC

 

Virginia

 

26.4% by Sinclair Holdings I, Inc.



 

45.8% by Sinclair Communications, LLC

 

26.9% by Sinclair Holdings III, Inc.

 

 

.9% by Sinclair Holdings II, Inc.

 

26.4% of membership interest

 

45.8% of membership interest

 

26.9% of membership interest .

 

.9% membership interest

 

 

 

 

 

 

 

Sinclair Properties II, LLC

 

Virginia

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

Sinclair Television Company, Inc.

 

Delaware

 

Wholly owned Subsidiary of Sinclair Communications II, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Television Company II, Inc. (f/k/a Sullivan Broadcasting Company II,
Inc.)

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television Group, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Television of Buffalo, Inc.

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television of Nevada, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Television of Charleston, Inc.

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television of Nevada, Inc.

 

100% of issued and outstanding stock


--------------------------------------------------------------------------------


 

Company

 

State of Organization

 

Ownership

 

Nature of Ownership

Sinclair Television of Dayton, Inc.

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television of Nevada, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Television of Nashville, Inc.

 

Tennessee

 

Wholly owned Subsidiary of Sinclair Television of Nevada, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Television of Nevada, Inc.

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television Company, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Television of Tennessee, Inc.

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television of Nashville, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

Sinclair Television License Holder, Inc.

 

Nevada

 

85.2% - Sinclair Television of Nevada, Inc.

 

5.5% - Sinclair Television of Nashville, Inc.

 

1.8% - Sinclair Television of Buffalo, Inc.

 

1.8% - Sinclair Television of Dayton, Inc.

 

1.8% - Sinclair Television Company, Inc.

 

3.7% - Sinclair Television of Charleston, Inc.

 

85.2% of issued and outstanding stock

 

5.5% of issued and outstanding stock

 

1.8% of issued and outstanding stock

 

1.8% of issued and outstanding stock

 

1.8% of issued and outstanding stock

 

3.7% of issued and outstanding stock

 

 

 

 

 

 

 

WCGV, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WCGV Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WCGV, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WCHS Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media III, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WCWB Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media I, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WDKA Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Properties, LLC

 

100% of membership interest


--------------------------------------------------------------------------------


 

Company

 

State of Organization

 

Ownership

 

Nature of Ownership

WDKY, Inc.

 

Delaware

 

45.92% owned by Sinclair Communications, LLC

 

54.08% owned by Sinclair Television of Nevada, Inc.

 

45.92% of issued and outstanding stock

 

54.08% of issued and outstanding stock

 

 

 

 

 

 

 

WDKY Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WDKY, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WEAR Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media II, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WEMT Licensee L.P.
(f/k/a Max Television of Tri-Cities, L.P.)

 

Virginia

 

General Partner - Sinclair Properties II, LLC



Limited Partner - Sinclair Communications, LLC

 

98% Sinclair Properties, II LLC

 

2% Sinclair Communications, LLC

 

 

 

 

 

 

 

WFGX Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Media II, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WGGB, Inc.
(f/k/a Sinclair Radio of Albuquerque, Inc.)

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WGGB Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WGGB, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WGME, Inc.
(f/k/a WSYX, Inc.)

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WGME Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WGME, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WICD Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition IV, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WICS Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition IV, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WKEF Licensee L.P.
(f/k/a Max Television of Dayton, L.P.

 

Virginia

 

General Partner - Sinclair Properties II, LLC

 

Limited Partner - Sinclair Communications, LLC

 

98% Sinclair Properties II, LLC

 

2% Sinclair Communications, LLC

 

 

 

 

 

 

 

WLFL, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock


--------------------------------------------------------------------------------


 

Company

 

State of Organization

 

Ownership

 

Nature of Ownership

WLFL Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WLFL, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WLOS Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WMMP Licensee L.P.

 

Virginia

 

General Partner - Sinclair Properties, LLC

 

Limited Partner - Sinclair Communications, LLC

 

98% - Sinclair Properties, LLC

 

2% - Sinclair Communications, LLC

 

 

 

 

 

 

 

WMSN Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television Company, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WNAB Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Nashville, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WNYO, Inc.
 (f/k/a Grant Television, Inc.)

 

Delaware

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WNYS Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Properties, LLC

 

100% of membership interest

 

 

 

 

 

 

 

WPGH Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media I, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WRDC, LLC

 

Nevada

 

Wholly owned Subsidiary of WLFL, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WRGT Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Dayton, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WRLH Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Charleston, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WSMH, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock


--------------------------------------------------------------------------------


 

Company

 

State of Organization

 

Ownership

 

Nature of Ownership

WSMH Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WSMH, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WSTR Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media III, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WSYT Licensee L.P.

 

Virginia

 

General Partner - Sinclair Properties, LLC

 

Limited Partner - Sinclair Communications, LLC

 

98% - Sinclair Properties, LLC

 

2% - Sinclair Communications, LLC

 

 

 

 

 

 

 

WSYX Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media II, Inc.

 

100%of issued and outstanding stock

 

 

 

 

 

 

 

WTAT Licensee, Inc,

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Charleston, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WTTO, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WTTO Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WTTO, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WTVZ, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WTVZ Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WTVZ, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WTWC, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WTWC Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WTWC, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WUHF Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television Company, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WUPN Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Television of Buffalo, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WUTV Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Buffalo, Inc.

 

100% of membership interest


--------------------------------------------------------------------------------


 

Company

 

State of Organization

 

Ownership

 

Nature of Ownership

WUXP Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Television of Tennessee, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WVAH Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Nashville, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WVTV Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition VII, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WXLV Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Buffalo, Inc.

 

100% of membership interest

 

 

 

 

 

 

 

WYZZ, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WYZZ Licensee, Inc.

 

Delaware

 

Wholly owned Subsidiary of WYZZ, Inc.

 

100% of issued and outstanding stock

 

 

 

 

 

 

 

WZTV Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Nashville, Inc.

 

100% of membership interest

 


--------------------------------------------------------------------------------


 

Schedule 4.14(b)

Committed Investments Outstanding

Notes Receivable

 

 

 

G1440, Inc.

 

$

1,911,585

 

($1,911,585 outstanding)

 

 

 

Acrodyne Communications, Inc.

 

$

697,241

 

Acrodyne Communications, Inc.

 

$

500,000

 

($310,949 drawn)

 

 

 

Acrodyne Communications, Inc.

 

$

3,500,000

 

($2,600,000 drawn)

 

 

 

 

 

 

 

Purchase Options by Third parties

 

 

 

Lambert Purchase Option

 

$

36,250,000

 

($35,750,000 paid)

 

 

 

 

 

 

 

Investments

 

 

 

Allegiance Capital, LP.

 

$

14,580,000

 

($9,234,490 invested)

 

 

 

G1440, Inc.

 

$

11,113,083

 

Sterling Venture partners, LP.

 

$

5,000,000

 

($3,798,336 invested)

 

 

 

Acrodyne Recapitalization

 

$

8,380,691

 

Jadoo Power Systems

 

$

4,737,893

 

VisionAir

 

$

3,469,579

 

 


--------------------------------------------------------------------------------


 

Schedule 7.01(b)

Existing Indebtedness

1.                                       Lease Agreement, dated January 1, 1991,
between Chesapeake Television, Inc. (as lessee) and Keyser Investment Group,
Inc. (as lessor), for space located at 2000-2008 W. 41st Street, Baltimore, MD.

2.                                       Lease Agreement, dated April 2, 1987,
as amended, between Chesapeake Television, Inc. (as lessee) and Cunningham
Communications, Inc. (as lessor), for space located on the primary Baltimore
broadcasting tower at 3900 Hooper Avenue, Baltimore, MD.

3.                                       Lease Agreement, dated March 16, 1988,
between Chesapeake Television, Inc. (as lessee) and Cunningham Communications,
Inc. (as lessor), for space located on the back-up Baltimore broadcasting tower
at 1200 N. Rolling Road, Baltimore, MD.

4.                                       Lease Agreement, dated September 23,
1993, as amended, between WPGH, Inc. (as lessee) and Gerstell Development
Limited Partnership (as lessor), for building space located at 750 Ivory Avenue,
Pittsburgh, PA.

5.                                       Credit Agreement, dated as of May 12,
2005, between Sinclair Television Group, Inc. (as borrower), various
subsidiaries of Sinclair Broadcast Group, Inc. party thereto (as guarantors),
various lenders (as lenders) and JPMorgan Chase Bank (as agent).

6.                                       Lease Agreement, dated August 12, 1999,
between KMWB, Inc. (as lessee) and Telefarm, Inc. (as lessor) for tower and land
space located at 960 County Rd F W, Shoreview, Minnesota.

7.                                       Master Lease Agreement, dated December
1, 2000, between Sinclair Communications, Inc. (as lessee) and American Tower
L.P. (as lessor) for tower space.

8.                                       Lease Agreement, dated December 18,
1998, between Sinclair Communications, Inc. (as lessee) and Beaver Dam Limited
Liability Company (as lessor) for building space located at 10706 Beaver Dam Rd,
Cockeysville, MD.

9.                                       Real Estate Lien Note, dated October
10, 1997, between Chesapeake Television, Inc. (as maker) and Joy B. Moul (as
payee) for land space for a tower site located at 12480 Adkins-Elmendorf Rd, San
Antonio, TX.

10.                                 $310.0 million 8.75% Indenture, dated as of
December 10, 2001, as heretofore amended, among Sinclair Television Group, Inc.
(as issuer), the Guarantors named therein (as guarantors) and Wachovia Bank,
National Association (formerly First Union National Bank) (as trustee), of which
$307.4 million is currently outstanding.


--------------------------------------------------------------------------------


11.                                 Lease Agreement, dated, February 13, 2001,
between WPTT, Inc. (as lessee) and Gerstell Development Limited Partnership (as
lessor), for tower space located at 750 Ivory Avenue, Pittsburgh, PA.

12.                                 Letter of credit for the benefit of Liberty
Property Ltd., dated October 12, 2000 supporting the building lease for WTTA in
Tampa, Florida.

13.                                 $300.0 million 8.0% Indenture, dated as of
March 14, 2002, as heretofore amended, among Sinclair Television Group, Inc. (as
issuer), the Guarantors named therein (as guarantors) and Wachovia Bank,
National Association (formerly First Union National Bank) (as trustee);  Add-on
issuances of $125.0 million dated as of November 8, 2002, $125.0 million dated
as of December 31, 2002 and $100.0 million dated as of May 29, 2003, of which
$618.3 million is currently outstanding.

14.                                 Lease Agreement, dated December 2, 1999,
between WLFL, Inc. (as lessee) and Capitol Broadcasting Company (as lessor), for
tower space in Garner, NC.

15.                                 Lease Agreement, dated December 2, 1999,
between WRDC, Inc. (as lessee) and Capitol Broadcasting Company (as lessor), for
tower space near Garner, NC.

16.                                 Ground Lease Agreement, October 19, 1990,
Auburn Tower Partnership, (comprised of Capital Broadcasting Company, Inc. and
Durham Broadcasting, Inc.) Landlord, to Durham Life Broadcasting, Inc., Tenant.

17.                                 Tower Space Lease Agreement, August 1, 1990,
Auburn Tower Partnership, Landlord, to Durham Life Broadcasting, Inc., Tenant.

18.                                 First Amendment to Tower Space Lease
Agreement, January 15, 1991, Auburn Tower Partnership, Landlord, and Durham Life
Broadcasting, Inc., Tenant.

19.                                 Second Amendment to Tower Space Lease, July
30, 1991, by and between Auburn Tower Partnership and FSF TV, Inc., (assignee of
Broadcast Merger Corporation, which was the successor by merger of Durham Life
Broadcasting, Inc.).

20.                                 Memorandum of Assignment of Both Ground and
Tower Space Leases, July 30, 1991, Broadcast Merger Corporation to FSF TV, Inc.,
Wake County Register of Deeds, Book 4959, Page 0211.

21.                                 Assignment of Lease, March 31, 1995, FSF TV,
Inc. to Raleigh (WRDC-TV), Inc., Wake County Register of Deeds, Book 6497, Page
0139

22.                                 Lease Agreement, dated October 30, 2001,
between WTWC, Inc. (as lessee) and SpectraSite Broadcast Towers, Inc. (as
lessor), for tower space located at coordinates Lat:30-40-51N and Long:
083-58-21W in Metcalf, GA.


--------------------------------------------------------------------------------


23.                                 Lease Agreement, dated November 1, 2002
between WRLH, Inc. (as lessee) and Spectrasite Broadcast Towers, Inc. (as
lessor) for tower and antenna space in Richmond, VA.

24.                                 Lease Agreement, dated August 30, 2004
between Sinclair Properties, LLC (as lessee) and Media General Operation, Inc.
(as lessor) for tower and ground space in Charleston County, SC.

25.                                 Letter of credit for the benefit of RKM
Media, Inc., dated July 15, 2005 in support of the purchase of the licensed
assets for WNYS in Syracuse, New York.

26.                                 Letter of credit for the benefit of Clipper
Mill Federal, LLC, dated June 5, 2006 in support of the building lease for
G1440, LLC in Baltimore, Maryland.

27.                                 $172.5 million 6.0% Convertible Indenture,
as amended, dated September 1997 among Sinclair Broadcast Group, Inc. (as
issuer), the Guarantors named therein and Wachovia Bank, National Association
(formerly First Union National Bank) as trustee.

28.                                 $150.0 million 4.875% Convertible Indenture,
dated July 15, 2003 among Sinclair Broadcast Group, Inc. (as issuer), the
Guarantors named therein and Wachovia Bank, National Association (formerly First
Union National Bank) as trustee.

29.                                 $34.5 million Credit Agreement, dated March
20, 2002 between Cunningham Broadcasting Corporation. (as borrower), the
Subsidiary Guarantors named therein (as guarantors) and JP Morgan Chase (as
administrative agent).


--------------------------------------------------------------------------------


 

Schedule 7.04

Approved Acquisitions

1.             Sinclair Acquisition XI, Inc., a subsidiary of Borrower intends
to acquire television broadcast station WBSC-TV (formerly WFBC-TV), Anderson,
South Carolina from a subsidiary of Cunningham pursuant to that certain Plan and
Agreement of Merger dated November 15, 1999, as heretofore amended.  FCC
approval is pending.

2.             Sinclair Television of Nashville, Inc., a subsidiary of Borrower
has the option to acquire all of the license and non-license assets of
television broadcast station WNAB-TV Channel 28, Nashville, Tennessee, pursuant
to two (2) Option Agreements and two (2) Put Agreements each dated May 1, 2002.

3.             Sinclair Acquisition XIII, Inc., a subsidiary of Borrower intends
to acquire television broadcast station WTTE-TV, Columbus, Ohio, from a
subsidiary of Cunningham pursuant to that certain Plan and Agreement of Merger
dated July 3, 2002.

4.             Sinclair Acquisition XIV, Inc., a subsidiary of Borrower intends
to acquire television broadcast station WNUV-TV, Baltimore, Maryland, from a
subsidiary of Cunningham pursuant to that certain Plan and Agreement of Merger
dated July 3, 2002.

5.             Borrower, Sinclair Television of Dayton, Inc. and WRGT Licensee,
LLC, each a subsidiary of Borrower, intend to acquire television broadcast
station WRGT-TV, Dayton, Ohio, from subsidiary of Cunningham pursuant to that
certain Asset Purchase Agreement dated July 3, 2002.

6.             Borrower, Sinclair Television of Charleston, Inc. and WTAT
Licensee, LLC, each a subsidiary of Borrower, intend to acquire television
broadcast station WTAT-TV, Charleston, South Carolina, from subsidiaries of
Cunningham pursuant to that certain Asset Purchase Agreement dated July 3, 2002.

7.             Borrower, Sinclair Properties, LLC, a subsidiary of Borrower,
intend to acquire television broadcast station WNYS-TV, Syracuse, New York, from
RKM Media, Inc. pursuant to that certain Asset Purchase Agreement dated July
2005.

8.     Borrower, Sinclair Television of Nashville, Inc. and WVAH Licensee, LLC
each a subsidiary of Borrower, intend to acquire television broadcast station
WVAH-TV, Charleston, West Virginia, from subsidiaries of Cunningham pursuant to
that certain Asset Purchase Agreement dated July 3, 2002.

9.             Borrower and Sinclair Properties, LLC, a subsidiary of Borrower,
intend to acquire television broadcast station WDKA-TV, Paducah, Kentucky, from
WDKA Acquisition Corp. pursuant to that certain Asset Purchase Agreement dated
December 22, 2005.


--------------------------------------------------------------------------------


 

Schedule 7.05

Approved Dispositions

WTTA-TV, Tampa, Florida (contract station)


--------------------------------------------------------------------------------


Schedule 7.10

Restrictive Agreements

1.                                       Indenture Dated December 10, 2001, as
heretofore amended, by and between Sinclair Television Group, Inc. (as issuer),
certain of its subsidiaries and First Union National Bank (as trustee) relating
to 8 ¾% Senior Subordinated Notes due 2011.

2.                                       Indenture Dated March 14, 2002, as
heretofore amended, by and between Sinclair Television Group, Inc. (as issuer),
certain of its subsidiaries and First Union National Bank (as trustee) relating
to 8% Senior Subordinated Notes due 2012.


--------------------------------------------------------------------------------